Exhibit 10.159

 

MASTER LOAN AND SECURITY AGREEMENT

______________________________

Dated as of March 21, 2002

______________________________

E-LOAN, INC.

as Borrower

and

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
as Lender



MASTER LOAN AND SECURITY AGREEMENT

MASTER LOAN AND SECURITY AGREEMENT, dated as of March 21, 2002, between E-LOAN,
INC., a Delaware corporation (the "Borrower") and GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC., a Delaware corporation (the "Lender").

RECITALS

The Borrower wishes to obtain financing from time to time to provide interim
funding for the origination and acquisition of certain Mortgage Loans (as
defined herein), which Mortgage Loans are to be sold or contributed by the
Borrower to the Lender pursuant to a mortgage loan purchase agreement between
the Borrower and the Lender, to one or more trusts or other entities to be
sponsored by the Borrower or an Affiliate (as defined herein) thereof, or to
third-parties, which Mortgage Loans shall secure Advances (as defined herein) to
be made by the Lender hereunder.

The Lender has agreed, subject to the terms and conditions of this Loan
Agreement (as defined herein), to provide such financing to the Borrower, with a
portion of the proceeds of the sale of all mortgage-backed securities issued by
any such trust or other entity, together with a portion of the proceeds of any
permitted whole loan sales, together with other funds of the Borrower, if
necessary, being used to repay any Advances made hereunder as more particularly
described herein.

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

 1. Definitions and Accounting Matters.
        Certain Defined Terms
        . As used herein, the following temps shall have the following meanings
        (all terms defined in this Section 1.01 or in other provisions of this
        Loan Agreement in the singular to have the same meanings when used in
        the plural and vice versa):
    
        "Accepted Servicing Practices" shall mean, with respect to any Mortgage
        Loan, accepted and prudent mortgage servicing practices of prudent
        mortgage lending institutions which service mortgage loans of the same
        type as such Mortgage Loans in the jurisdiction where the related
        Mortgaged Property is located and in a manner at least equal in quality
        to the servicing the Borrower or the Borrower's designee provides to
        mortgage loans which they own in their own portfolio (as applicable).
    
        "Advance" shall mean any Committed Advance or Uncommitted Advance, as
        applicable, and collectively "Advances" shall mean the sum of all
        Committed Advances and Uncommitted Advances.
    
        "Affiliate" means, with respect to any Person, any other Person which,
        directly or indirectly, controls, is controlled by, or is under common
        control with, such Person, for purposes of this definition, "control"
        (together with the correlative meanings of "controlled by" and "under
        common control with") means possession, directly or indirectly, of the
        power (a) to vote 10% or more of the securities (on a fully diluted
        basis) having ordinary voting power for the directors or managing
        general partners (or their equivalent) of such Person, or (b) to direct
        or cause the direction of the management or policies of such Person,
        whether through the ownership of voting securities, by contract, or
        otherwise
    
        "Agency" means Fannie Mae, Freddie Mac or GNMA, as applicable.
    
        "ALTA" means the American Land Title Association.
    
        "Applicable Collateral Percentage" shall mean with respect to each
        Advance:
    
        (a) in the case of "A" credit Dry Loans (other than High LTV Loans) and
        HELOCs:
    
        (1) which are 0 to 29 days past due with respect to scheduled principal
        and interest payments, 98%, and (2) which are 30 days or more past due
        with respect to scheduled principal and interest payments, 0%;
    
        (b) in the case of "B" or "C" credit Dry Loans and High LTV Loans:
    
        (1) which are 0 to 29 days past due with respect to scheduled principal
        and interest payments, 96%, and (2) which are 30 days or more past due
        with respect to scheduled principal and interest payments, 0%; and
    
        (c) in the case of Wet Loans:
    
        (1) for which all Required Documents have not been delivered for 0 to 10
        days, 98%, and (2) for which all Required Documents have not been
        delivered within 10 days, 0%.
    
        "Applicable Marlin" shall mean with respect to Advances that are
        Tranche A Advances and Tranche B Advances respectively, and which are
        secured by the Mortgage Loans, the applicable rate per annum set forth
        below for each day that such Advances shall be so secured:
    
        Tranche A Advances 0.75%
        Tranche B Advances 1.25%
        Tranche C Advances 1.50%
    
        "Appraised Value" shall mean the value set forth in an appraisal made in
        connection with the origination of the related Mortgage Loan as the
        value of the Mortgaged Property.
    
        "Assignment of Mortgage" shall mean, with respect to any Mortgage, an
        assignment of the Mortgage, notice of transfer or equivalent instrument
        in recordable form, sufficient under the laws of the jurisdiction
        wherein the related Mortgaged Property is located to reflect the
        assignment and pledge of the Mortgage.
    
        "Bankruptcy Code" shall mean the United States Bankruptcy Code of 1978,
        as amended from time to time.
    
        "Best's" means Best's Key Rating Guide, as the same shall be amended
        from time to time.
    
        "Borrower" shall have the meaning provided in the heading hereof.
    
        "Borrowing Base" shall mean the aggregate Collateral Value of all
        Eligible Mortgage Loans that have been, and remain, pledged to the
        Lender hereunder.
    
        "Borrowing Base Certificate" shall mean the certificate prepared by the
        Lender in such form as shall be mutually agreed to between the Borrower
        and the Lender.
    
        "Borrowing Base Deficiency" shall have the meaning provided in
        Section 2.06 hereof.
    
        "Business Day" shall mean any day other than (i) a Saturday or Sunday,
        (ii) a day on which the New York Stock Exchange, the Federal Reserve
        Bank of New York, the Custodian or banking and savings and loan
        institutions in the State of New York or the City of New York or the
        city or state in which the Custodian's offices are located are closed,
        or (iii) a day on which trading in securities on the New York Stock
        Exchange or any other major securities exchange in the United States is
        not conducted.
    
        "Capital Lease Obligations" shall mean, for any Person, all obligations
        of such Person to pay rent or other amounts under a lease of (or other
        agreement conveying the right to use) Property to the extent such
        obligations are required to be classified and accounted for as a capital
        lease on a balance sheet of such Person under GAAP, and, for purposes of
        this Loan Agreement, the amount of such obligations shall be the
        capitalized amount thereof, determined in accordance with GAAP.
    
        "Cash Equivalents" shall mean (a) securities with maturities of 90 days
        or less from the date of acquisition issued or filly guaranteed or
        insured by the United States Government or any agency thereof,
        (b) certificates of deposit and eurodollar time deposits with maturities
        of 90 days or less from the date of acquisition and overnight bank
        deposits of any commercial bank having capital and surplus in excess of
        $500,000,000, (c) repurchase obligations of any commercial bank
        satisfying the requirements of clause (b) of this definition, having a
        term of not more than seven days with respect to securities issued or
        filly guaranteed or insured by the United States Government,
        (d) commercial paper of a domestic issuer rated at least A-1 or the
        equivalent thereof by Standard and Poor's Ratings Group ("S&P") or P-1
        or the equivalent thereof by Moody's Investors Service, Inc. ("Moody's")
        and in either case maturing within 90 days after the day of acquisition,
        (e) securities with maturities of 90 days or less from the date of
        acquisition issued or filly guaranteed by any state, commonwealth or
        territory of the United States, by any political subdivision or taxing
        authority of any such state, commonwealth or territory or by any foreign
        government, the securities of which state, commonwealth, territory,
        political subdivision, taxing authority or foreign government (as the
        case may be) are rated at least A by S&P or A by Moody's, (f) securities
        with maturities of 90 days or less from the date of acquisition backed
        by standby letters of credit issued by any commercial bank satisfying
        the requirements of clause (b) of this definition or (g) shares of money
        market mutual or similar funds which invest exclusively in assets
        satisfying the requirements of clauses (a) through (f) of this
        definition.
    
        "Change of Control" means the acquisition by any Person, or two or more
        Persons acting in concert, of beneficial ownership (within the meaning
        of Rule 13d-3 of the Securities and Exchange Commission under the
        Securities Exchange Act of 1934) of outstanding shares of voting stock
        of the Borrower at any time if after giving effect to such acquisition
        (i) such Person or Persons owns twenty percent (20%) or more of such
        outstanding voting stock or (ii) the existing shareholders of the
        Borrower do not own more than fifty (50%) of such outstanding shares of
        voting stock.
    
        "Code" shall mean the Internal Revenue Code of 1986, as amended from
        time to time.
    
        "Collateral" shall have the meaning assigned to such term in
        Section 4.01(b) hereof.
    
        "Collateral Value" shall mean with respect to each Mortgage Loan, the
        Applicable Collateral Percentage times the lesser of (x) the outstanding
        principal balance of such Mortgage Loan, and (y) the Market Value
        thereof, provided, that, the Collateral Value shall be deemed to be zero
        with respect to each Mortgage Loan:
    
        (1) in respect of which there is a material breach of a representation
        and warranty set forth on Schedule 1 (assuming each representation and
        warranty is made as of the date Collateral Value is determined) or there
        is a Material Exception which was not otherwise waived by Lender;
    
        (2) which the Lender determines, in its reasonable discretion, is not
        eligible for sale in the secondary market or for securitization without
        unreasonable credit enhancement;
    
        (3) which has been released from the possession of the Custodian under
        Section 5(a) of the Custodial Agreement to the Borrower or its bailee
        for a period in excess of eighteen (18) calendar days (or if such 18th
        day is not a Business Day, the preceding Business Day);
    
        (4) which has been released from the possession of the Custodian
        (i) under Section 5(b) of the Custodial Agreement under any Transmittal
        Letter in excess of the time period stated in such Transmittal Letter
        for release, or (ii) under Section 5(c) of the Custodial Agreement under
        an Attorney Bailee Letter, from and after the date such Attorney's
        Bailee Letter is terminated or ceases to be in full force and effect;
    
        (5) which has been subject to this Loan Agreement for greater than 45
        days;
    
        (6) in respect of which (a) the related Mortgaged Property is the
        subject of a foreclosure proceeding or (b) the related Mortgage Note has
        been extinguished under relevant state law in connection with a judgment
        of foreclosure or foreclosure sale or otherwise;
    
        (7) if (a) the related Mortgage Note or the related Mortgage is not
        genuine or is not the legal, valid, binding and enforceable obligation
        of the maker thereof, subject to no right of rescission, set-off,
        counterclaim or defense, or (b) such Mortgage is not a valid,
        subsisting, enforceable and perfected first lien on the Mortgaged
        Property;
    
        (8) in respect of which the related Mortgagor is the subject of a
        bankruptcy proceeding;
    
        (9) if the Mortgagor does not make the first payment due on the related
        Mortgage Loan within thirty (30) days of the due date therefor;
    
        (10) that is a HELOC, High LTV Loan, Second Lien Mortgage Loan or "B" or
        "C" credit Mortgage Loan that is not covered by a Takeout Commitment; or
    
        (11) that was originated more than 30 days prior to the date such
        Mortgage Loan was first subject to the terms of this Loan Agreement.
    
        "Collection Account" shall mean the segregated account established at
        the direction of the Borrower, and maintained in the name of the Lender
        and subject to a security interest in favor of the Lender into which all
        Collections received by the Servicer or a Subservicer shall be remitted
        by such Servicer or Subservicer. The Borrower shall have the right to
        direct that withdrawals from such account be made until such time as the
        Lender, in its sole discretion, provides notice to the Collection Bank
        terminating such right of the Borrower.
    
        "Collection Account Agreement" shall mean an agreement between the
        Borrower, the Collection Bank, and the Lender, substantially in the form
        of Exhibit G hereto, as the same may be amended, supplemented or
        otherwise modified from time to time, in which the Borrower and
        Collection Bank acknowledge the Lender's lien on the Collection Account
        (which lien is hereby consented to by the Borrower), and the Borrower
        hereby grants to the Lender the right to assume at any time during the
        occurrence of an Event of Default hereunder exclusive dominion and
        control over the distribution of all movies in the account, which
        control may be exercised by the Borrower prior to such assumption of
        control by the Lender.
    
        "Collection Bank" shall be mutually determined by the Lender and the
        Borrower.
    
        "Collections" shall mean, collectively, all collections and proceeds on
        or in respect of the Mortgage Loans excluding collections required to be
        paid to the Servicer or a mortgagor on the Mortgage Loans.
    
        "Commitment Fee" shall have the meaning assigned to such term in
        Section 3.04 hereof.
    
        "Committed Advance" shall have the meaning assigned to such term in
        Section 2.01(a) hereof.
    
        "Contractual Obligation" shall mean as to any Person, any material
        provision of any agreement, instrument or other undertaking to which
        such Person is a party or by which it or any of its property is bound or
        any material provision of any security issued by such Person.
    
        "Cooperative Corporation" shall mean with respect to any Cooperative
        Loan, the cooperative apartment corporation that holds legal title to
        the related Cooperative Project and grants occupancy rights to units
        therein to stockholders through Proprietary Leases or similar
        arrangements.
    
        "Cooperative Loan" shall mean a Mortgage Loan that is secured by a first
        lien on and a perfected security interest in Cooperative Shares and the
        related Proprietary Lease granting exclusive rights to occupy the
        related Cooperative Unit in the building owned by the related
        Cooperative Corporation.
    
        "Cooperative Project" shall mean with respect to any Cooperative Loan,
        all real property and improvements thereto and rights therein and
        thereto owned by a Cooperative Corporation including without limitation
        the land, separate dwelling units and all common elements.
    
        "Cooperative Shares" shall mean with respect to any Cooperative Loan,
        the shares of stock issued by a Cooperative Corporation and allocated to
        a Cooperative Unit and represented by a stock certificate.
    
        "Cooperative Unit" shall mean with respect to any Cooperative Loan, a
        specific unit in a Cooperative Project.
    
        "Custodial Agreement" shall mean the Custodial Agreement, dated as of
        the date hereof, among the Borrower, the Custodian and the Lender,
        substantially in the form of Exhibit B hereto, as the same shall be
        modified and supplemented and in effect from time to time.
    
        "Custodian" shall mean Bankers Trust Company of California, N.A., its
        successors and permitted assigns.
    
        "Custodian Loan Transmission" shall have the meaning assigned thereto in
        the Custodial Agreement.
    
        "Default" shall mean an Event of Default or an event that with notice or
        lapse of time or both would become an Event of Default.
    
        "Disbursement Account" shall have the meaning assigned to such term in
        the Custodial Agreement.
    
        "Dollars" and "$" shall mean lawful money of the United States of
        America.
    
        "Dry Loan" shall mean a first or second lien Mortgage Loan which is
        underwritten in accordance with the Underwriting Guidelines which
        Mortgage File contains all required Mortgage Loan Documents.
    
        "Due Date" means the day of the month on which the Monthly Payment is
        due on a Mortgage Loan, exclusive of any days of grace.
    
        "Due Diligence Review" shall mean the performance by the Lender of any
        or all of the reviews permitted under Section 11.16 hereof with respect
        to any or all of the Mortgage Loans or the Borrower or related parties,
        as desired by the Lender from time to time.
    
        "Effective Date" shall mean the date upon which the conditions precedent
        set forth in Section 5.01 shall have been satisfied.
    
        "Eligible Mortgage Loan" shall mean a Mortgage Loan secured by a first
        or second mortgage lien (as reflected on the Mortgage Loan Data
        Transmission) on a residential property and as to which (i) the
        representations and warranties in Section 6.12 and 6.23 and Schedule 1
        hereof are correct, (ii) was originated or acquired by the Borrower in
        accordance with the applicable Underwriting Guidelines and (iii) such
        other customary criteria for eligibility determined by the Lender shall
        have been satisfied.
    
        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
        as amended from time to time.
    
        "ERISA Affiliate" shall mean any corporation or trade or business that
        is a member of any group of organizations (i) described in
        Section 414(b) or (c) of the Code of which the Borrower is a member and
        (ii) solely for purposes of potential liability under Section 302(c)(11)
        of ERISA and Section 412(c)(11) of the Code and the lien created under
        Section 302(f) of ERISA and Section 412(n) of the Code, described in
        Section 414(m) or (o) of the Code of which the Borrower is a member.
    
        "Escrow Payments" means with respect to any Mortgage Loan, the amounts
        constituting ground rents, taxes, assessments, water rates, sewer rents,
        municipal charges, mortgage insurance premiums, fire and hazard
        insurance premiums, condominium charges, and any other payments required
        to be escrowed by the Mortgagor with the Mortgagee pursuant to the
        Mortgage or any other document.
    
        "Event of Default" shall have the meaning provided in Section 8 hereof.
    
        "Exception Report" shall mean the exception report prepared by the
        Custodian pursuant to the Custodial Agreement.
    
        "Fannie Mae" means Fannie Mae, formerly the Federal National Mortgage
        Association, or any successor thereto.
    
        "First Lien" shall mean with respect to each Mortgaged Property, the
        lien of the mortgage, deed of trust or other instrument securing a
        mortgage note which creates a first lien on the Mortgaged Property.
    
        "First Lien Mortgage Loan" shall mean an Eligible Mortgage Loan secured
        by a first priority lien on the related Mortgaged Property, subject to
        Permitted Exceptions.
    
        "Freddie Mac" means Freddie Mac, formerly the Federal Home Loan Mortgage
        Corporation, or any successor thereto.
    
        "Funding Date" shall mean the date on which an Advance is made
        hereunder.
    
        "GAAP" shall mean generally accepted accounting principles as in effect
        from time to time in the United States of America.
    
        "GNMA" means the Government National Mortgage Association, or any
        successor thereto.
    
        "Governmental Authority" shall mean any nation or government, any state
        or other political subdivision thereof, any entity exercising executive,
        legislative, judicial, regulatory or administrative functions of or
        pertaining to government and any court or arbitrator having jurisdiction
        over the Borrower, any of its Subsidiaries or any of its properties.
    
        "Gross Margin" means with respect to each adjustable rate Mortgage Loan,
        the fixed percentage amount set forth in the related Mortgage Note.
    
        "Guarantee" shall mean, as to any Person, any obligation of such Person
        directly or indirectly guaranteeing any Indebtedness of any other Person
        or in any manner providing for the payment of any Indebtedness of any
        other Person or otherwise protecting the holder of such Indebtedness
        against loss (whether by virtue of partnership arrangements, by
        agreement to keep-well, to purchase assets, goods, securities or
        services, or to take-or-pay or otherwise), provided that the term
        "Guarantee" shall not include (i) endorsements for collection or deposit
        in the ordinary course of business, or (ii) obligations to make
        servicing advances for delinquent taxes and insurance, or other
        obligations in respect of a Mortgaged Property, to the extent required
        by the Lender. The amount of any Guarantee of a Person shall be deemed
        to be an amount equal to the stated or determinable amount of the
        primary obligation in respect of which such Guarantee is made or, if not
        stated or determinable, the maximum reasonably anticipated liability in
        respect thereof as determined by such Person in good faith. The terms
        "Guarantee" and "Guaranteed" used as verbs shall have correlative
        meanings.
    
        "HELOC" shall mean an open end home equity line of credit secured by a
        second mortgage lien and underwritten in accordance with the
        Underwriting Guidelines of either Residential Funding Corporation or
        Wells Fargo Home Mortgage Inc.
    
        "High LTV Loan" shall mean a Mortgage Loan which had a Loan-to-Value
        Ratio at origination in excess of 80%, but not greater than 125%, and
        was underwritten in accordance with the applicable Underwriting
        Guidelines.
    
        "Indebtedness" shall mean, for any Person: (a) obligations created,
        issued or incurred by such Person for borrowed money (whether by loan,
        the issuance and sale of debt securities or the sale of Property to
        another Person subject to an understanding or agreement, contingent or
        otherwise, to repurchase such Property from such Person);
        (b) obligations of such Person to pay the deferred purchase or
        acquisition price of Property or services, other than trade accounts
        payable (other than for borrowed money) arising, and accrued expenses
        incurred, in the ordinary course of business so long as such trade
        accounts payable are payable within 90 days of the date the respective
        goods are delivered or the respective services are rendered;
        (c) Indebtedness of others secured by a Lien on the Property of such
        Person, whether or not the respective Indebtedness so secured has been
        assumed by such Person; (d) obligations (contingent or otherwise) of
        such Person in respect of letters of credit or similar instruments
        issued or accepted by banks and other financial institutions for account
        of such Person; (e) Capital Lease Obligations of such Person;
        (f) obligations of such Person under repurchase agreements or like
        arrangements; (g) Indebtedness of others Guaranteed by such Person;
        (h) all obligations of such Person incurred in connection with the
        acquisition or carrying of fixed assets by such Person; (i) Indebtedness
        of general partnerships of which such Person is a general partner; and
        (j) any other indebtedness of such Person by a note, bond, debenture or
        similar instrument.
    
        "Index" means with respect to each adjustable rate Mortgage Loan, the
        index set forth in the related Mortgage Note for the purpose of
        calculating the interest rate thereon.
    
        "Insurance Proceeds" means with respect to each Mortgage Loan, proceeds
        of insurance policies insuring the Mortgage Loan or the related
        Mortgaged Property.
    
        "Insured Closing Letter" shall have the meaning assigned to such term in
        the Custodial Agreement.
    
        "Interest Period" shall mean, with respect to any Advance,
        (i) initially, the period commencing on the Funding Date with respect to
        such Advance and ending on the calendar day prior to the next succeeding
        Reset Date, and (ii) thereafter, each period commencing on the Reset
        Date of a month and ending on the calendar day prior to the Reset Date
        of the next succeeding month. Notwithstanding the foregoing, no Interest
        Period may end after the Termination Date.
    
        "Interest Rate Adjustment Date" means with respect to each adjustable
        rate Mortgage Loan, the date, specified in the related Mortgage Note and
        the Mortgage Loan Schedule, on which the Mortgage Interest Rate is
        adjusted.
    
        "Interest Rate Protection Agreement" shall mean with respect to any or
        all of the Mortgage Loans and/or Advances, any interest rate swap, cap
        or collar agreement or any other applicable hedging arrangements
        providing for protection against fluctuations in interest rates or the
        exchange of nominal interest obligations, either generally or under
        specific contingencies entered into by the Borrower and reasonably
        acceptable to the Lender.
    
        "Lender" shall have the meaning assigned thereto in the heading hereto.
    
        "LIBO Base Rate" shall mean with respect to each day an Advance is
        outstanding (or if such day is not a Business Day, the next succeeding
        Business Day), the rate per annum equal to the rate published by
        Bloomberg or if such rate is not available, the rate appearing at page
        3750 of the Telerate Screen as one-month LIBOR on such date, and if such
        rate shall not be so quoted, the rate per annum at which the Lender is
        offered Dollar deposits at or about 11:00 a.m., eastern time, on such
        date by prime banks in the interbank eurodollar market where the
        eurodollar and foreign currency and exchange operations in respect of
        its Advances are then being conducted for delivery on such day for a
        period of one month and in an amount comparable to the amount of the
        Advances to be outstanding on such day.
    
        "LIBO Rate" shall mean with respect to each Interest Period pertaining
        to an Advance, a rate per annum determined by the Lender in its sole
        discretion in accordance with the following formula (rounded upwards to
        the nearest 1/100th of one percent), which rate as determined by the
        Lender shall be conclusive absent manifest error by the Lender:
    
        LIBO Base Rate
        
        1.00 - LIBO Reserve Requirements
    
        The LIBO Rate shall be calculated each Funding Date and Reset Date
        commencing with the first Funding Date.
    
        "LIBO Reserve Requirements" shall mean for any Interest Period for any
        Advance, the aggregate (without duplication) of the rates (expressed as
        a decimal fraction) of reserve requirements applicable to the Lender in
        effect on such day (including, without limitation, basic, supplemental,
        marginal and emergency reserves under any regulations of the Board of
        Governors of the Federal Reserve System or other Governmental Authority
        having jurisdiction with respect thereto), dealing with reserve
        requirements prescribed for eurocurrency funding (currently referred to
        as "Eurocurrency Liabilities" in Regulation D of such Board) maintained
        by a member bank of such Governmental Authority. As of the Effective
        Date, the LIBO Reserve Requirements shall be deemed to be zero.
    
        "Lien" shall mean any mortgage, lien, pledge, charge, security interest
        or similar encumbrance.
    
        "Loan Agreement" shall mean this Master Loan and Security Agreement, as
        may be
    
        amended, supplemented or otherwise modified from time to time as
        mutually agreed by the parties in writing.
    
        "Loan Documents" shall mean collectively, this Loan Agreement, the Note,
        the Custodial Agreement and the Collection Account Agreement.
    
        "Loan-to-Value Ratio" or "LTV" means with respect to any Mortgage Loan,
        the ratio of the original outstanding principal amount of the Mortgage
        Loan to the lesser of (a) the Appraised Value of the Mortgaged Property
        at origination or (b) if the Mortgaged Property was purchased within 12
        months of the origination of the Mortgage Loan, the purchase price of
        the Mortgaged Property.
    
        "Market Value" shall mean the value, determined by the Lender in its
        sole reasonable discretion, of the Mortgage Loans if sold in their
        entirety to a single third-party purchaser. The Lender's determination
        of Market Value shall be conclusive upon the parties, absent manifest
        error on the part of the Lender. The Lender shall have the right to mark
        to market the Mortgage Loans on a daily basis which Market Value may be
        determined to be zero. The Borrower acknowledges that the Lender's
        determination of Market Value is for the limited purpose of determining
        Collateral Value for lending purposes hereunder without the ability to
        perform customary purchaser's due diligence and is not necessarily
        equivalent to a determination of the fair market value of the Mortgage
        Loans achieved by obtaining competing bids in an orderly market in which
        the Borrower is not in default and the bidders have adequate opportunity
        to perform customary loan and servicing due diligence.
    
        "Material Adverse Effect" shall mean a material adverse effect on
        (a) the property, business, operations, financial condition or prospects
        of the Borrower, (b) the ability of the Borrower to perform in all
        material respects its obligations under any of the Loan Documents or any
        other gestation, financing or repurchase documents entered into between
        Lender and Borrower to which it is a party, (c) the validity or
        enforceability in all material respects of any of the Loan Documents,
        (d) the rights and remedies of the Lender under any of the Loan
        Documents, (e) the timely payment of the principal of or interest on the
        Advances or other amounts payable in connection therewith or (f) the
        Collateral (other than changes in Market Value due to market
        conditions).
    
        "Material Exception" shall have the meaning assigned thereto in the
        Custodial Agreement.
    
        "Maximum Committed Amount" shall mean $150 million.
    
        "Maximum Credit" shall mean the sum of the Maximum Committed Amount and
        the Maximum Uncommitted Amount (reduced by the amount outstanding under
        any other gestation, financing or repurchase documents entered into
        between Lender and Borrower); provided, however, the following
        limitations on Maximum Credit shall apply:
    
        (1) the Maximum Credit for Mortgage Loans which are Wet Loans may not
        exceed, at any time, the lesser of (A) $25 million on any day which
        occurs during the period from the seventh to last Business Day of each
        calendar month through and including the sixth Business Day of the next
        succeeding calendar month or (D) $15 million on any other date;
    
        (2) the Maximum Credit for Mortgage Loans which are Second Lien Mortgage
        Loans may not exceed $5 million at any time.
    
        (3) the Maximum Credit for Mortgage Loans which are HELOCs may not
        exceed $40 million at any time;
    
        (4) the Maximum Credit for "B" and "C" credit Mortgage Loans may not
        exceed $15 million at any time;
    
        (5) the Maximum Credit for all High LTV Loans may not exceed $5 million
        at any time; and
    
        (6) the Maximum Credit for all Mortgage Loans that are not covered by a
        Takeout Commitment may not exceed $80 million at any time.
    
        "Maximum Uncommitted Amount" shall mean $150 million.
    
        "Monthly Payment" means the scheduled monthly payment of principal and
        interest on a Mortgage Loan as adjusted in accordance with changes in
        the Mortgage Interest Rate pursuant to the provisions of the Mortgage
        Note for an adjustable rate Loan other than a Cooperative Loan, Mortgage
        Loan.
    
        "Mortgage" shall mean the mortgage, deed of dust or other instrument,
        which creates a first or second lien (as indicated on the Mortgage Loan
        Data Transmission) on either (i) with respect to a Mortgage Loan other
        than a Cooperative Loan, the fee simple or leasehold estate in such real
        property or (ii) with respect to a Cooperative Loan, the Proprietary
        Lease and related Cooperative Shares, which in either case secures the
        Mortgage Note.
    
        "Mortgage File" shall have the meaning assigned thereto in the Custodial
        Agreement.
    
        "Mortgage Interest Rate" means the annual rate of interest home on a
        Mortgage Note, which shall be adjusted from time to time with respect to
        adjustable rate Mortgage Loans.
    
        "Mortgage Interest Rate Cap" means with respect to an adjustable rate
        Mortgage Loan, the limit on each Mortgage Interest Rate adjustment as
        set forth in the related Mortgage Note.
    
        "Mortgage Loan" shall mean a conforming mortgage loan (including jumbo
        mortgage loans of "A", "B" or "C" credit quality), HELOC, High LTV Loan
        or Cooperative Loan which the Custodian has been instructed to hold for
        the Lender pursuant to the Custodial Agreement, and which Mortgage Loan
        includes, without limitation, (i) a Mortgage Note, the related Mortgage
        and all other Mortgage Loan Documents and (ii) all right, title and
        interest of the Borrower in and to the Mortgaged Property covered by
        such Mortgage.
    
        "Mortgage Loan Data Transmission" shall mean a computer-readable
        magnetic or other electronic format incorporating the fields identified
        on Exhibit F.
    
        "Mortgage Loan Documents" shall mean, with respect to a Mortgage Loan,
        the documents comprising the Mortgage File for such Mortgage Loan.
    
        "Mortgage Loan List" shall mean the hard copy report provided by the
        Borrower which shall include with respect to each Mortgage Loan to be
        included as Collateral the items set forth on Exhibit D-1 hereto.
    
        "Mortgage Note" shall mean the original executed promissory note or
        other evidence of the indebtedness of a mortgagor/borrower with respect
        to a Mortgage Loan.
    
        "Mortgaged Property" means the real property (including all
        improvements, buildings, fixtures, building equipment and personal
        property thereon and all additions, alterations and replacements made at
        any time with respect to the foregoing) and all other collateral
        securing repayment of the debt evidenced by a Mortgage Note.
    
        "Mortgage "means either the Borrower or any subsequent holder of a
        Mortgage Loan.
    
        "Mortgagor" means the obligor on a Mortgage Note.
    
        "Multiemployer Plan" shall mean a multiemployer plan defined as such in
        Section 3(37) of ERISA to which contributions have been or are required
        to be made by the Borrower or any ERISA Affiliate and that is covered by
        Title IV of ERISA.
    
        "Net Income" shall mean, for any period, the net income of the Borrower
        for such period as determined in accordance with GAAP.
    
        "Net Worth" shall mean, with respect to any Person, the excess of total
        assets of such Person, over total liabilities of such Person, determined
        in accordance with GAAP.
    
        "Note" shall mean the promissory note provided for by Section 2.02(a)
        hereof for Advances and any promissory note delivered in substitution or
        exchange therefor, in each case as the same shall be modified and
        supplemented and in effect from time to time.
    
        "Notice of Borrowing and Pledge" shall have the meaning assigned to such
        term in Section 2.03(a).
    
        "PBGC" shall mean the Pension Benefit Guaranty Corporation or any entity
        succeeding to any or all of its functions under ERISA.
    
        "Permitted Exceptions" shall mean tire exceptions to lien priority
        including but not limited to: (i) the lien of current real property
        taxes and assessments not yet due and payable; (ii) covenants,
        conditions and restrictions, rights of way, easements and other matters
        of the public record as of the date of recording acceptable to mortgage
        lending institutions generally and specifically referred to in the
        lender's title insurance policy delivered to the originator of the
        Mortgage Loan and (A) referred to or otherwise considered in the
        appraisal (if any) made for the originator of the Mortgage Loan or
        (B) which do not adversely affect the appraised value of the Mortgaged
        Property set forth in such appraisal; (iii) other matters to which like
        properties are commonly subject which do not materially interfere with
        the benefits of the security intended to be provided by the Mortgage or
        the use, enjoyment, value or marketability of the related Mortgaged
        Property; and (iv) in the case of a Second Lien Mortgage Loan, a First
        Lien on the related Mortgaged Property.
    
        "Person" shall mean any individual, corporation, company, voluntary
        association, partnership, joint venture, ]invited liability company,
        trust, unincorporated association or government (or any agency,
        instrumentality or political subdivision thereof).
    
        "Plan" shall mean an employee benefit or other plan established or
        maintained by either the Borrower or any ERISA Affiliate and that is
        covered by Title IV of ERISA, other than a Multiemployer Plan.
    
        "PMI Policy" or "Primary Insurance Policy" means a policy of primary
        mortgage guaranty insurance issued by a Qualified Insurer.
    
        "Post-Default Rate" shall mean, in respect of any principal of any
        Advance or any other amount under this Loan Agreement, the Note or any
        other Loan Document that is not paid when due to the Lender (whether at
        stated maturity, by acceleration or mandatory prepayment or otherwise),
        a rate per annum during the period from and including the due date to
        but excluding the date on which such amount is paid in full equal to 3%
        per annum, plus (a)(i) the interest rate otherwise applicable to such
        Advance or other amount, or (ii) if no interest rate is otherwise
        applicable, the LIBO Rate plus (b) the Applicable Margin.
    
        "Trope" shall mean any right or interest in or to property of any kind
        whatsoever, whether real, personal or mixed and whether tangible or
        intangible.
    
        "Proprietary Lease" shall mean the lease on a Cooperative Unit
        evidencing the possessory interest of the owner of the Cooperative
        Shares in such Cooperative Unit.
    
        "Qualified Insures" means an insurance company duly qualified as such
        under the laws of the states in which the Mortgaged Property is located,
        duly authorized and licensed in such states to transact the applicable
        insurance business and to write the insurance provided, and approved as
        an insurer by Fannie Mae and Freddie Mac and whose claims paying ability
        is rated in the two highest rating categories by any of the rating
        agencies with respect to primary mortgage insurance and in the two
        highest rating categories by Best's with respect to hazard and flood
        insurance.
    
        "Qualified Originator" shall mean (a) the Borrower and (b) any other
        originator of Mortgage Loans as may be approved by the Lender in writing
        from time to time.
    
        "Regulations G, T, U and X" shall mean Regulations G, T, U and X of the
        Board of Governors of the Federal Reserve System (or any successor), as
        the same may be modified and supplemented and in effect from time to
        time.
    
        "Requirement of Law" shall mean as to any Person, the certificate of
        incorporation and bylaws or other organizational or governing documents
        of such Person, and any law, treaty, rule or regulation or determination
        of an arbitrator or a court or other Governmental Authority, in each
        case applicable to or binding upon such Person or any of its property or
        to which such Person or any of its property is subject.
    
        "Required Documents" shall mean those documents identified in
        Section 2(I) of the Custodial Agreement.
    
        "Rescission" shall mean the right of a Mortgagor to rescind the related
        Mortgage Note and related documents pursuant to applicable law and
        applicable Agency guides.
    
        "Reset Date" shall mean the first day of each calendar month, or if such
        day is not a Business Day, the next succeeding Business Day.
    
        "Responsible Officer" shall mean, as to any Person, the chief executive
        officer or, with respect to financial matters, the chief financial
        officer of such Person; provided, that in the event any such officer is
        unavailable at any time he or she is required to take any action
        hereunder, Responsible Officer shall mean any officer authorized to act
        on such officer's behalf as demonstrated by a certificate of corporate
        resolution.
    
        "Restricted Payments" shall mean with respect to any Person,
        collectively, all dividends or other distributions of any nature (cash,
        securities, assets or otherwise), and all payments, by virtue of
        redemption or otherwise, on any class of equity securities (including,
        without limitation, warrants, options or rights therefor) issued by such
        Person, whether such securities are now or may hereafter be authorized
        or outstanding and any distribution in respect of any of the foregoing,
        whether directly or indirectly.
    
        "Second Lien" shall mean with respect to each Mortgaged Property, the
        lien of the mortgage, deed of trust or other instrument securing a
        mortgage note which creates a second lien on the Mortgaged Property.
    
        "Second Lien Mortgage Loan" shall mean an Eligible Mortgage Loan secured
        by the lien on the Mortgaged Property, subject to one prior lien on such
        Mortgaged Property securing financing obtained by the related Mortgagor
        and to Permitted Exceptions.
    
        "Secured Obligations" shall have the meaning assigned thereto in
        Section 4.01(c) hereof.
    
        "Securitization Letter" shall mean that certain letter agreement by and
        between the Borrower and the Lender dated the date hereof, outlining
        rights and obligations with respect to securitizations and whole loan
        sales of mortgage loans and home equity lines of credit that are similar
        to the Mortgage Loans and HELOCs subject to this Loan Agreement.
    
        "Servicer" shall mean the Borrower in its capacity as servicer or master
        servicer of the Mortgage Loans.
    
        "Servicing Agreement" shall have the meaning provided in
        Section 11.15(c) hereof.
    
        "Servicing File" means with respect to each Mortgage Loan, the file
        retained by the Borrower consisting of originals of all material
        documents in the Mortgage File which are not delivered to the Custodian
        and copies of the Mortgage Loan Documents set forth in Section 2 of the
        Custodial Agreement.
    
        "Servicing Records" shall have the meaning assigned thereto in
        Section 11.15(b) hereof.
    
        "Servicing Transmission" shall mean a computer-readable magnetic or
        other electronic format mutually acceptable to the parties.
    
        "Settlement Agent" shall have the meaning provided in the Custodial
        Agreement.
    
        "Subservicer" shall have the meaning provided in Section 11.15(c)
        hereof.
    
        "Subsidiary" shall mean, with respect to any Person, any corporation,
        partnership or other entity of which at least a majority of the
        securities or other ownership interests having by the terms thereof
        ordinary voting power to elect a majority of the board of directors or
        other persons performing similar functions of such corporation,
        partnership or other entity (irrespective of whether or not at the time
        securities or other ownership interests of any other class or classes of
        such corporation, partnership or other entity shall have or might have
        voting power by reason of the happening of any contingency) is at the
        time directly or indirectly owned or controlled by such Person or one or
        more Subsidiaries of such Person or by such Person and one or more
        Subsidiaries of such Person.
    
        "Takeout Commitment" shall mean, with respect to any Mortgage Loan, an
        irrevocable commitment issued by a Takeout Investor in favor of the
        Borrower pursuant to which such Takeout Investor agrees to purchase such
        Mortgage Loan at a specific price on a forward delivery basis acceptable
        to the Lender in its sole discretion.
    
        "Takeout Investor" shall mean a third party which has agreed to purchase
        Mortgage Loans pursuant to a Takeout Commitment.
    
        "Tangible Net Worth" shall mean, with respect to any Person, as of any
        date of determination, the consolidated Net Worth of such Person and its
        Subsidiaries, less the consolidated net book value of all assets of such
        Person and its Subsidiaries (to the extent reflected as an asset in the
        balance sheet of such Person or any Subsidiary at such date) which will
        be treated as intangibles under GAAP, including, without ]imitation,
        such items as deferred financing expenses, net leasehold improvements,
        good will, trademarks, trade names, service marks, copyrights, patents,
        licenses and unamortized debt discount and expense; provided, that
        residual securities issued by such Person or its Subsidiaries shall not
        be treated as intangibles for purposes of this definition.
    
        "Termination Date" shall mean 364 days following the Effective Date of
        this Agreement, or such earlier date on which this Loan Agreement shall
        terminate in accordance with the provisions hereof or by operation of
        law.
    
        "Total Indebtedness" shall mean with respect to any Person, for any
        period, the aggregate Indebtedness of such Person and its Subsidiaries
        during such period, less the amount of any nonspecific consolidated
        balance sheet reserves maintained in accordance with GAAP.
    
        "Tranche A Advances" shall mean Advances so long as, and to the extent
        that, they are secured by "A" credit first lien Mortgage Loans which are
        not Wet Loans or High LTV Loans.
    
        "Tranche B Advances" shall mean Advances so long as, and to the extent
        that, they are secured by "A" credit first lien Wet Loans.
    
        "Tranche C Advances" shall mean Advances so long as, and to the extent
        that, they are secured by "B" or "C" credit Mortgage Loans, HELOCs or
        High LTV Loans.
    
        "Trust Status" shall mean the determination by the Custodian and
        confirmed by the Lender whether a Mortgage Loan delivered as a Wet Loan
        has become a Dry Loan.
    
        "Uncommitted Advance" shall have the meaning assigned to such term in
        Section 2.01(b) hereof.
    
        "Underwriting Guidelines" shall mean (i) with respect to Eligible
        Mortgage Loans that are agency conforming mortgage loans except with
        respect to outstanding principal balance, the underwriting guidelines of
        the Borrower, which shall be subject to the prior written approval of
        the Lender (such approval not to be unreasonably withheld) and which
        shall delivered to the Lender prior to making any Advances to be secured
        by Mortgage Loans underwritten pursuant to such underwriting guidelines
        and/or the applicable Takeout Investor's underwriting requirements;
        (ii) with respect to agency conforming Eligible & Mortgage Loans, the
        underwriting guidelines of Fannie Mae; and (iii) with respect to any
        HELOC, the underwriting guidelines of the related Takeout Investor which
        shall be either Residential Funding Corporation or Wells Fargo Home
        Mortgage Inc.
    
        "Uniform Commercial Code" shall mean the Uniform Commercial Code as in
        effect on the date hereof in the State of New York; provided that if by
        reason of mandatory provisions of law, the perfection or the effect of
        perfection or non-perfection of the security interest in any Collateral
        is governed by the Uniform Commercial Code as in effect in a
        jurisdiction other than New York, "Uniform Commercial Code" shall mean
        the Uniform Commercial Code as in effect in such other jurisdiction for
        purposes of the provisions hereof relating to such perfection or effect
        of perfection or non-perfection.
    
        "Wet Loan" shall mean a wet-funded first lien "A" credit Mortgage Loan
        or HELOC which is underwritten in accordance with the Underwriting
        Guidelines and does not contain all the required Mortgage Loan Documents
        in the Mortgage File, which in order to be deemed an Eligible Mortgage
        Loan shall have the following additional characteristics:
    
        (a) the proceeds thereof have been funded (or, on the date of the
        Advance supported by a Notice of Borrowing and Pledge are being funded)
        by wire transfer or cashier's check, cleared check or draft or other
        form of immediately available funds to the Settlement Agent for such Wet
        Loan;
    
        (b) the Borrower expects such Wet Loan to close and become a valid first
        lien securing actual indebtedness by funding to the order of the
        Mortgagor thereunder;
    
        (c) the proceeds thereof have not been returned to the Lender from the
        Settlement Agent for such Wet Loan;
    
        (d) the Borrower has not learned that such Wet Loan will not be closed
        and funded to the order of the Mortgagor; and
    
        (e) upon recordation such Mortgage Loan will constitute a first lien on
        the premises described therein.
    
        "Wire Instruction Data" as defined in the Custodial Agreement.
    
     1. Accounting Terms and Determinations. Except as otherwise expressly
        provided herein, all accounting terms used herein shall be interpreted,
        and all financial statements and certificates and reports as to
        financial matters required to be delivered to the Lender hereunder shall
        be prepared, in accordance with GAAP.

    Advances, Note and Prepayments
    .
        Advances
        .
        Subject to fulfillment of the conditions precedent set forth in
        Sections 5.01 and 5.02 hereof, and provided that no Default shall have
        occurred and be continuing hereunder, the Lender agrees from time to
        time, on the terms and conditions of this Loan Agreement, to make loans
        (individually, a "Committed Advance"; collectively, the "Committed
        Advances") to the Borrower in Dollars, on any Business Day from and
        including the Effective Date to but excluding the Termination Date in an
        aggregate principal amount at any one time outstanding up to but not
        exceeding the lesser of (i) the Maximum Committed Amount (which shall be
        further subject to the limitations in the definition of Collateral Value
        and Maximum Credit) and (ii) the Borrowing Base as in effect from time
        to time. In addition to the foregoing, the Lender may from time to time
        in its sole discretion, on the terms and conditions of this Loan
        Agreement, make loans (individually, an "Uncommitted Advance";
        collectively, the "Uncommitted Advances") to the Borrower in Dollars, on
        any Business Day from and including the Effective Date to but excluding
        the Termination Date in an aggregate principal amount at any one time
        outstanding up to but not exceeding the lesser of (i) the Maximum
        Uncommitted Amount (which shall be further subject to the ]imitations in
        the definition of Collateral Value) and (ii) the Borrowing Base as in
        effect from time to time. Unless otherwise agreed by the parties, in
        determining whether Advances secured by Eligible Mortgage Loans are
        Committed Advances or Uncommitted Advances, such Advances shall first be
        deemed Committed Advances up to the Maximum Committed Amount, and then
        the remainder shall be deemed Uncommitted Advances. Subject to the terms
        and conditions of this Loan Agreement, during such period the Borrower
        may borrow, repay and reborrow hereunder. In no event shall an Advance
        be made when any Default or Event of Default has occurred and is
        continuing. The minimum amount of any Advance made by the Lender
        hereunder shall be $ 500,000.
    
     1. Note.
        The Advances made by the Lender shall be evidenced by a single
        promissory note of the Borrower substantially in the form of Exhibit A
        hereto (the "Note"), dated the date hereof, payable to the Lender in a
        principal amount equal to the amount of the Maximum Credit as originally
        in effect and otherwise duly completed. The Lender shall have the right
        to have its Note subdivided, by exchange for promissory notes of lesser
        denominations or otherwise. The date, amount and interest rate of each
        Advance made by the Lender to the Borrower, and each payment made on
        account of the principal thereof, shall be recorded by the Lender on its
        books and, prior to any transfer of the Note, noted by the Lender m the
        grid attached to the Note or any continuation thereof; provided, that
        the failure of the Lender to make any such recordation or notation shall
        not affect the obligations of the Borrower to make a payment when due of
        any amount owing hereunder or under the Note in respect of the Advances.
    
     2. Procedure for Borrowing.
            Borrowing Procedure for Requesting an Advance
            . The Borrower may request a bon-owing to be secured by any Mortgage
            Loans hereunder, on any Business Day during the period from and
            including the Effective Date to the Termination Date, by delivering
            to the Lender, with a copy to the Custodian, a Mortgage Loan Data
            Transmission, an irrevocable Notice of Borrowing and Pledge
            substantially in the form of Exhibit D hereto (a "
            Notice of Borrowing and Pledge
            "), appropriately completed and Wire Instruction Data, each of which
            must be received no later than 6:00 p.m. (eastern time) one Business
            Day prior to the requested Funding Date for any Advance to be made
            by 9:00 a.m. on the Funding Date and no later than 3:00 p.m. on the
            requested Funding Date with respect to an Advance to be made by
            4:00 p.m. on the Funding Date. Such Notice of Borrowing and Pledge
            shall clearly indicate those Mortgage Loans that are intended to be
            Wet Loans and Dry Loans and include a Mortgage Loan List in respect
            of the Eligible Mortgage Loans that the Borrower proposes to pledge
            to the Lender and to be included in the Borrowing Base in connection
            with such borrowing;
            provide
            d,
            however
            , to the extent that any such requested borrowing shall constitute
            an Uncommitted Advance, the Lender may, at its sole option, elect
            not to make such Uncommitted Advance. Upon the Lender's request, the
            Borrower will deliver to the Lender a Takeout Commitment
            confirmation and assignment acknowledged by the Takeout Investor for
            each Mortgage Loan to be pledged to the Lender hereunder. The
            Borrower agrees to immediately report to the Custodian and the
            Lender by facsimile transmission within one Business Day of
            discovery that any Wet Loans that were previously pledged to the
            Borrower do not close for any reason including, but not limited to,
            a Rescission. The Custodian will deliver a notice of intent to issue
            a Trust Receipt to Lender after the Custodian has reviewed the
            documents contained in Section 2(a)II of the Custodial Agreement.
         a. Pursuant to the Custodial Agreement, the Custodian shall review any
            Required Documents delivered by 2:00 p.m. (eastern time) as
            specified in the Custodial Agreement on any Business Day in time to
            include the related Mortgage Loans in such Borrowing Base
            determination on the same day. Not later than 4:00 p.m. (eastern
            time) on each Business Day, the Custodian shall deliver to the
            Lender, via electronic transmission acceptable to the Lender, the
            Custodian Loan Transmission showing the status of all Mortgage Loans
            then held by the Custodian, including but not limited to the Wet
            Loans and Dry Loans which are subject to document exceptions, and
            the time the related Mortgage Loan Documents have been released
            pursuant to Section 5(a) or 5(b) of the Custodial Agreement. Not
            later than 4:30 p.m. (eastern time) on each Business Day, the Lender
            shall calculate the Borrowing Base of all Mortgage Loans that are
            held by the Custodian and forward to the Borrower by facsimile
            transmission a copy of the Borrowing Base Certificate. In addition,
            the Custodian shall deliver to the Lender no later than 4:30 p.m.
            (eastern time) by facsimile transmission on each Funding Date, one
            or more Trust Receipts (as defined in the Custodial Agreement)
            relating to either Wet Loans or Dry Loans. The original copies of
            such Trust Receipts shall be delivered to Chase Manhattan Bank at
            Four New York Plaza, Ground Floor, Outsourcing Department, New York,
            New York 10004, Attention: Jennifer John for the account of
            Greenwich Capital Financial Products, Inc. (telephone number (212)
            623-5953), as agent for the Lender by overnight delivery using a
            nationally recognized insured overnight delivery service.
         b. Upon the Borrower's request for a borrowing pursuant to
            Section 2.03(a) above, the Lender shall, assuming all conditions
            precedent set forth in this Section 2.03 and in Section 5.01 and
            5.02 have been met, and provided no Default shall have occurred and
            be continuing (in accordance with Section 2.01), make an Advance to
            the Disbursement Account (as determined by Lender) not later than
            9:00 a.m. on the requested Funding date whir respect to an Advance
            requested in a Notice of Borrowing and Pledge delivered to the
            Lender by 6:00 p.m. on the day immediately preceding the Funding
            Date and not later than 4:00 p.m. for Advances requested in a Notice
            of Borrowing and Pledge delivered to the Lender by 2:00 p.m. on the
            requested Funding Date in an amount which would not cause the
            aggregate amount of Advances then outstanding to exceed the lesser
            of (i) the Maximum Credit or (ii) the Borrowing Base shown on the
            latest Borrowing Base Certificate of the Lender. Subject to the
            foregoing, such borrowing will be made available to the Borrower by
            the Lender transferring to the Disbursement Account, via wire
            transfer, in the aggregate amount of such borrowing for remittance
            by the Custodian to the Settlement Agent in accordance with
            Section 3(c) of the Custodial Agreement. The Borrower hereby agrees
            to deposit into the Disbursement Account any shortfall created to
            the extent that any Advance made by the Lender is less than the
            amount of the payments required to be made to Settlement Agents.
    
     3. Limitation on Tunes of Advances; Illegality. Anything herein to the
        contrary notwithstanding, if, on or prior to the determination of any
        LIBO Base Rate:
        the Lender determines, which determination shall be conclusive, that
        quotations of interest rates for the relevant deposits referred to in
        the definition of "LIBO Base Rate" in Section 1.01 hereof are not being
        provided in the relevant amounts or for the relevant maturities for
        purposes of determining rates of interest for Advances as provided
        herein; or it becomes unlawful for the Lender to honor its obligation to
        make or maintain Advances hereunder using a LIBO Rate; then the Lender
        shall give the Borrower prompt notice thereof and, so long as such
        condition remains in effect, the Lender shall be under no obligation to
        make additional Advances, and the Borrower shall, at its option, either
        prepay such Advances or pay interest on such Advances at a rate per
        annum as determined by the Lender taking into account the cost to the
        Lender of making the Advances and the expected return to the Lender from
        using a LIBO Rate.
    
     4. Repayment of Advances; Interest.
        The Borrower shall repay in full on the Termination Date the then
        aggregate outstanding principal amount of the Advances (as evidenced by
        the Note). The Lender and the Borrower acknowledge that it is the intent
        of each such party that, not later than 1:00 p.m. on each Business Day,
        the Lender may buy eligible mortgage loans pursuant to the separate
        gestation program entered into between the Borrower and the Lender. The
        Borrower shall sell to the Lender pursuant to such gestation program any
        Dry Mortgage Loan as identified/authorized by the Borrower and approved
        by the Lender. No later than the Business Day prior to each Reset Date,
        the Lender shall provide to the Borrower a report which shall state the
        interest amount due for the current interest period on the Advance. The
        Borrower shall pay to the Lender interest on the unpaid principal amount
        of each Advance for the period from and including the date of such
        Advance to but excluding the date such Advance shall be paid in full, at
        a rate per annum equal to the LIBO Rate plus the Applicable Margin.
        Notwithstanding the foregoing, the Borrower shall pay to the Lender
        interest at the applicable Post- Default late on any principal of any
        Advance and on any other amount payable by the Borrower hereunder or
        under the Note, that shall not be paid in full when due (whether at
        stated maturity, by acceleration or by mandatory prepayment or
        otherwise), for the period from and including the due date thereof to
        but excluding the date the same is paid in full. Accrued interest on
        each Advance as calculated in Section 2.05(b) above shall be payable
        monthly on each Reset Date (except to the extent the Lender, in its sole
        discretion, consents to a later date) and on the Termination Date,
        except that interest payable at the Post-Default Rate shall accrue daily
        and shall be payable promptly upon receipt of invoice. Promptly after
        the determination of any interest rate provided for herein or any change
        therein, the Lender shall give written notice thereof to the Borrower.
        The Borrower and the Lender acknowledge that the proceeds of Collateral
        may be held in the Collection Account pursuant to the Collection Account
        Agreement. The Lender agrees that if no Event of Default shall have
        occurred and be continuing, on each Reset Date, the Collection Bank
        shall be permitted to remit such amounts then held in such Collection
        Account at the direction of the Borrower anti] notified to the contrary
        by the Lender.
    
     5. Mandatory Prepayments or Pledge.
    
        On each Advance Date or other date on which there is a change in the
        Mortgage Loans held by the Custodian, the Custodian shall deliver to the
        Lender and the Borrower the Custodian Loan Transmission. The Lender
        shall deliver to the Borrower a Borrowing Base Certificate by 4:30 p.m.
        (eastern time), the calculation in such certificate to be based on the
        delinquency status and principal balance of the Eligible Mortgage Loans
        as of the later of the funding date balance or the last calendar day of
        the prior month. Such information shall be ascertained from the
        Servicing Transmission which shall be delivered or caused to be
        delivered by the Borrower in accordance with Section 7.20 and shall
        include all Mortgage Loans which were funded on or prior to the last
        date of any Advance. In the event that such Borrowing Base Certificate
        indicates or if at any time the aggregate outstanding principal amount
        of Advances exceeds the Borrowing Base (a "Borrowing Base Deficiency"),
        as determined by the Lender and notified to the Borrower on any Business
        Day, the Borrower shall no later than one Business Day after receipt of
        such written notice, either prepay the Advances in part or in whole or
        pledge additional Eligible Mortgage Loans (which Collateral shall be in
        al] respects acceptable to the Lender) to the Lender, such that after
        giving effect to such prepayment or pledge the aggregate outstanding
        principal amount of the Advances does not exceed the Borrowing Base.
    
     6. Optional Prepayments.
        The Advances are prepayable without premium or penalty, in whole or in
        part, after providing not less than one (1) Business Days prior notice
        (except as specified in Section 2.05(a)). The Advances are prepayable at
        any other time, in whole or in part, in accordance herewith and subject
        to clause (b) below. Any amounts prepaid shall be applied to repay the
        outstanding principal amount of any Advances (together with interest
        thereon) until paid in full. Amounts repaid may be reborrowed in
        accordance with the terms of this Loan Agreement. If such notice is
        given, the amount specified in such notice shall be due and payable on
        the date specified therein, together with accrued interest to such date
        on the amount prepaid. Partial prepayments shall be in an aggregate
        principal amount of at least $100,000. If the Borrower makes a
        prepayment of the Advances other than as provided in Section 2.07(a)
        above, the Borrower shall indemnify the Lender and hold the Lender
        harmless from any actual loss or expense which the Lender may sustain or
        incur arising from (a) the reemployment of funds obtained by the Lender
        to maintain the Advances hereunder or from (b) fees payable to terminate
        the deposits from which such funds were obtained, in either case, which
        actual loss or expense shall be equal to an amount equal to the excess,
        as reasonably determined by the Lender, of (i) its cost of obtaining
        funds for such Advances for the period from the date of such payment
        through the following Reset Date over (ii) the amount of interest likely
        to be realized by such Lender in redeploying the funds not utilized by
        reason of such payment for such period. This Section 2.07 shall survive
        termination of this Loan Agreement and payment of the Note.
    
     7. Requirements of Law.
        If any Requirement of Law (other than with respect to any amendment made
        to the Lender's certificate of incorporation and by laws or other
        organizational or governing documents) or any change in the
        interpretation or application thereof or compliance by the Lender with
        any request or directive (whether or not having the force of law) from
        any central bank or other Governmental Authority made subsequent to the
        date hereof
         i.   shall subject the Lender to any tax of any kind whatsoever with
              respect to this Loan Agreement, the Note or any Advance made by it
              (excluding net income taxes) or change the basis of taxation of
              payments to the Lender in respect thereof;
         ii.  shall impose, modify or hold applicable any reserve, special
              deposit, compulsory Advance or similar requirement against assets
              held by deposits or other liabilities in or for the account of
              Advances or other extensions of credit by, or any other
              acquisition of funds by any office of the Lender which is not
              otherwise included in the determination of the LIBO Base Rate
              hereunder;
         iii. shall impose on the Lender any other condition;
        
        and the result of any of the foregoing is to increase the cost to the
        Lender, by an amount which the Lender deems to be material, of making,
        continuing or maintaining any Advance or to reduce any amount receivable
        hereunder in respect thereof, then, in any such case, the Borrower shall
        promptly pay the Lender such additional amount or amounts as will
        compensate the Lender for such increased cost or reduced amount
        receivable thereafter incurred.
        
        If the Lender shall have determined that the adoption of or any change
        in any Requirement of Law (other than with respect to any amendment made
        to the Lender's certificate of incorporation and by-laws or other
        organizational or governing documents) regarding capital adequacy or in
        the interpretation or application thereof or compliance by the Lender or
        any corporation controlling the Lender with any request or directive
        regarding capital adequacy (whether or not having the force of law) from
        any Governmental Authority made subsequent to the date hereof shall have
        the effect of reducing the rate of return on the Lender's or such
        corporation's capital as a consequence of its obligations hereunder to a
        level below that which the Lender or such corporation (taking into
        consideration the Lender's or such corporation's policies with respect
        to capital adequacy) by an amount deemed by the Lender to be material,
        then from time to time, the Borrower shall promptly pay to the Lender
        such additional amount or amounts as will thereafter compensate the
        Lender for such reduction. If the Lender becomes entitled to claim any
        additional amounts pursuant to this subsection, it shall promptly notify
        the Borrower of the event by reason of which it has become so entitled.
        A certificate as to any additional amounts payable pursuant to this
        subsection submitted by the Lender to the Borrower shall be conclusive
        in the absence of manifest error.
    
     8. Purpose of Advances.

    Each Advance shall be used to finance the origination or purchase of
    Eligible Mortgage Loans identified to the Lender in writing on each Mortgage
    Loan Schedule as such Mortgage Loan Schedule may be amended from time to
    time.

 2. Payments; Computations; Taxes; Commitment Fee.
        Payments
        .
    
        Except to the extent otherwise provided herein, all payments of
        principal, interest and other amounts to be made by the Borrower under
        this Loan Agreement and the Note, shall be made in Dollars, in
        immediately available funds, without deduction, set-off or counterclaim,
        to the Lender at the following account maintained by the Lender at The
        Chase Manhattan Bank: Account Number 140095961, For the A/C of Greenwich
        Capital Financial Products, Inc., ABA# 021000021, Attn: Brett Kibbe, not
        later than 1:00 p.m., eastern time, on the date on which such payment
        shall become due (each such payment made after such time on such due
        date to be deemed to have been made on the next succeeding Business
        Day). The Borrower acknowledges that it has no rights of withdrawal from
        the foregoing account.
    
     1. Computations. Interest on the Advances shall be computed on the basis of
        a 3 60-day year for the actual days elapsed (including the first day but
        excluding the last day) occurring in the period for which payable.
        U
        .S. Taxes.
        The Borrower agrees to pay to the Lender such additional amounts as are
        necessary in order that the net payment of any amount due to the Lender
        hereunder after deduction for or withholding in respect of any U.S. Tax
        (as defined below) imposed with respect to such payment (or in lieu
        thereof, payment of such U.S. Tax by the Lender), will not be less than
        the amount stated herein to be then due and payable; provided, that the
        foregoing obligation to pay such additional amounts shall not apply:
         i.  to any payment to the Lender hereunder unless the Lender is
             entitled to submit a Form 1001 (relating to the Lender and
             entitling it to a complete exemption from withholding on all
             interest to be received by it hereunder in respect of the Advances)
             or Form 4224 (relating to all interest to be received by the Lender
             hereunder in respect of the Advances), or
         ii. to any U.S. Tax imposed solely by reason of the failure by the
             Lender to comply with applicable certification, information,
             documentation or other reporting requirements concerning the
             nationality, residence, identity or connections with the United
             States of America of the Lender if such compliance is required by
             statute or regulation of the United States of America as a
             precondition to relief or exemption from such U.S. Tax.
        
        For the purposes of this Section 3.03(a), (w) "Form 1001" shall mean
        Form 1001 (Ownership, Exemption, or Reduced Rate Certificate) of the
        Department of the Treasury of the United States of America, (x) "Form
        4224" shall mean Form 4224 (Exemption from Withholding of Tax on Income
        Effectively Connected with the Conduct of a Trade or Business in the
        United States) of the Department of the Treasury of the United States of
        America (or in relation to either such Form such successor and related
        forms as may from time to time be adopted by the relevant taxing
        authorities of the United States of America to document a claim to which
        such Form relates), and (y) "U.S. Taxes" shall mean any present or
        future tax, assessment or other charge or levy imposed by or on behalf
        of the United States of America or any taxing authority thereof or
        therein.
        
        Within 30 days after paying any such amount to the Lender, and within 30
        days after it is required by law to remit such deduction or withholding
        to any relevant taxing or other authority, the Borrower shall deliver to
        the Lender evidence satisfactory to the Lender of such deduction,
        withholding or payment (as the case may be). The Lender represents and
        warrants to the Borrower that on the date hereof the Lender is either
        incorporated under the laws of the United States or a State thereof or
        is entitled to submit a Form 1001 (relating to the Lender and entitling
        it to a complete exemption from withholding on all interest to be
        received by it hereunder in respect of the Advances) or Form 4224
        (relating to all interest to be received by the Lender hereunder in
        respect of the Advances).
    
     2. Commitment Fee. Subject to Section 5.02(i) hereof, the Borrower agrees
        to pay to the Lender a commitment fee equal to $750,000, such payment to
        be made in Dollars, in immediately available funds, without deduction,
        set-off or counterclaim, to the Lender. The Commitment Fee shall be paid
        in two equal installments of $375,000, the first installment to be paid
        on the Effective Date and the second installment to be paid on the three
        month anniversary of the Effective Date.
        Non-Utilization Fee
        . On a monthly basis, Lender shall determine the average monthly
        utilization during such month by Borrower of the Maximum Committed
        Amount made available hereunder by dividing (a) the sum of the Advances
        outstanding on each day during such month divided by (b) the number days
        in such calendar month. If such average amount determined for any month
        as a percentage of the then applicable Maximum Committed Amount (the "
        Utilization Percentage
        ") is less than 50%, Borrower shall pay to Lender, on the Payment Date
        in the next following calendar month or on the Termination Date if such
        date is sooner, a non-utilization fee equal to the product of (i) 0.25%
        (.0025) per annum, times (ii) the Maximum Committed Amount, times
        (iii) 1 minus the Utilization Percentage. If the Utilization Percentage
        in any month is greater than or equal to 50% Lender shall not be
        entitled to a non-utilization fee for that month. Lender may, in its
        sole discretion, net such non-utilization fee from the proceeds of any
        Advance made to Borrower hereunder.

    Collateral Security
    .
        Collateral; Security Interest
        .
        Pursuant to the Custodial Agreement, the Custodian shall hold the
        Mortgage Loan Documents as exclusive bailee and agent for the Lender
        pursuant to the terms of the Custodial Agreement and shall deliver to
        the Lender Trust Receipts with Exception Reports (as such terms are
        defined in the Custodial Agreement) to the effect that it has reviewed
        such Mortgage Loan Documents in the manner required by the Custodial
        Agreement and identifying any deficiencies in such Mortgage Loan
        Documents as so reviewed. Each of the following items or types of
        property, whether now owned or hereafter acquired, now existing or
        hereafter created and wherever located, is hereinafter referred to as
        the "Collateral":
         i.    all Mortgage Loans identified on a Notice of Borrowing and Pledge
               delivered by the Borrower to the Lender and the Custodian from
               time to time;
         ii.   all Mortgage Loan Documents, including without limitation all
               promissory notes, and all Servicing Records (as defined in
               Section 11.15(b) below), and any other collateral pledged or
               otherwise relating to such Mortgage Loans, together with all
               files, material documents, instruments, surveys (if available),
               certificates, correspondence, appraisals, computer records,
               computer storage media, Mortgage Loan accounting records and
               other books and records relating thereto;
         iii.  all mortgage guaranties and insurance (issued by governmental
               agencies or otherwise) and any mortgage insurance certificate or
               other document evidencing such mortgage guaranties or insurance
               relating to any Mortgage Loans and all claims and payments
               thereunder;
         iv.   all other insurance policies and insurance proceeds relating to
               any Mortgage Loans or the related Mortgaged Property;
         v.    all Interest Rate Protection Agreements relating to any or all of
               the foregoing;
         vi.   any purchase agreements or other agreements or contracts relating
               to or constituting any or all of the foregoing;
         vii.  all purchase or take-out commitments relating to or constituting
               any or all of the foregoing;
         viii. all "accounts", "chattel paper" and "genera] intangibles" as
               defined in the Uniform Commercial Code relating to or
               constituting any or all of the foregoing; and
         ix.   any and all replacements, substitutions, distributions on or
               proceeds of any or all of the foregoing.
        
        The Borrower hereby assigns, pledges and grants a security interest to
        the Lender in all of its right, title and interest in, to and under all
        the Collateral, whether now owned or hereafter acquired, now existing or
        hereafter created and wherever located, to secure the repayment of
        principal of and interest on all Advances and all other amounts owing to
        the Lender hereunder, under the Note and under the other Loan Documents
        (collectively, the "Secured Obligations a~"). The Borrower agrees to
        mark their computer records and tapes to evidence the security interests
        granted to the Lender hereunder.
    
     1. Further Documentation. At any time and from time to time, upon the
        written request of the Lender, and at the sole expense of the Borrower,
        the Borrower will promptly and duly execute and deliver, or will
        promptly cause to be executed and delivered, such further instruments
        and documents and take such further action as the Lender may reasonably
        request for the purpose of obtaining or preserving the full benefits of
        this Loan Agreement and of the rights and powers herein granted,
        inching, without limitation, the filing of any financing or continuation
        statements under the Uniform Commercial Code in effect in any
        jurisdiction with respect to the Liens created hereby. The Borrower also
        hereby authorizes the Lender to file any such financing or continuation
        statement without the signature of the Borrower to the extent permitted
        by applicable law. A carbon, photographic or other reproduction of this
        Loan Agreement shall be sufficient as a financing statement for filing
        in any jurisdiction.
        Changes in Locations, Name, etc
        . The Borrower shall not (i) change the location of its chief executive
        office/chief place of business from that specified in Section 6 hereof
        or (ii) change its name, identity or corporate structure (or the
        equivalent) or change the location where it maintains its records with
        respect to the Collateral unless it shall have given the Lender at least
        30 days prior written notice thereof and shall have delivered to the
        Lender all Uniform Commercial Code financing statements and amendments
        thereto as the Lender shall request and taken all other actions deemed
        reasonably necessary by the Lender to continue its perfected status in
        the Collateral with the same or better priority.
        Lender's Appointment as Attorney in Fact
        .
        The Borrower hereby irrevocably constitutes and appoints the Lender and
        any officer or agent thereof, with fill power of substitution, as its
        true and lawful attorney in-fact with full irrevocable power and
        authority in the place and stead of the Borrower and in the name of the
        Borrower or in its own name, from time to time in the Lender's
        discretion, for the purpose of carrying out the terms of this Loan
        Agreement, to take any and all appropriate action and to execute any and
        all documents and instruments which may be necessary or desirable to
        accomplish the purposes of this Loan Agreement, and, without limiting
        the generality of the foregoing, the Borrower hereby gives the Lender
        the power and right, on behalf of the Borrower, without assent by, but
        with notice to, the Borrower, if an Event of Default shall have occurred
        and be continuing, to do the following:
         i.   in the name of the Borrower or its own name, or otherwise, to take
              possession of and endorse and collect any checks, drafts, notes,
              acceptances or other instruments for the payment of moneys due
              under any mortgage insurance or with respect to any other
              Collateral and to file any claim or to take any other action or
              proceeding in any court of law or equity or otherwise deemed
              appropriate by the Lender for the purpose of collecting any and
              all such moneys due under any such mortgage insurance or with
              respect to any other Collateral whenever payable;
         ii.  to pay or discharge taxes and Liens levied or placed on or
              threatened against the Collateral; and
         iii. (A) to direct any party liable for any payment under any
              Collateral to make payment of any and al] moneys due or to become
              due thereunder directly to the Lender or as the Lender shall
              direct; (B) to ask or demand for, collect, receive payment of and
              receipt for, any and all moneys, claims and other amounts due or
              to become due at any time in respect of or arising out of any
              Collateral; (C) to sign and endorse any invoices, assignments,
              verifications, notices and other documents in connection with any
              of the Collateral; (D) to commence and prosecute any suits,
              actions or proceedings at law or in equity in any court of
              competent jurisdiction to collect the Collateral or any thereof
              and to enforce any other right in respect of any Collateral;
              (E) to defend any suit, action or proceeding brought against the
              Borrower with respect to any Collateral; (F) to settle, compromise
              or adjust any suit, action or proceeding described in clause
              (E) above and, in connection therewith, to give such discharges or
              releases as the Lender may deem appropriate; and (G) generally, to
              sell, transfer, pledge and make any agreement with respect to or
              otherwise deal with any of the Collateral as fully and completely
              as though the Lender were the absolute owner thereof for all
              purposes, and to do, at the Lender's option and the Borrower's
              expense, at any time, or from time to time, all acts and things
              which the Lender deems necessary to protect, preserve or realize
              upon the Collateral and the Lender's Liens thereon and to effect
              the intent of this Loan Agreement, all as fully and effectively as
              the Borrower might do.
        
        The Borrower hereby ratifies all that said attorneys shall lawfully do
        or cause to be done by virtue hereof. This power of attorney is a power
        coupled with an interest and shall be irrevocable.
        
        The Borrower also authorizes the Lender, at any time and from time to
        time, to execute, in connection with the sale provided for in
        Section 4.07 hereof, any endorsements, assignments or other instruments
        of conveyance or transfer with respect to the Collateral. The powers
        conferred on the Lender are solely to protect the Lender's interests in
        the Collateral and shall not impose any duty upon the Lender to exercise
        any such powers. The Lender shall be accountable only for amounts that
        it actually receives as a result of the exercise of such powers, and
        neither the Lender nor any of its officers, directors, or employees
        shall be responsible to the Borrower for any act or failure to act
        hereunder, except for its own gross negligence or willful misconduct.
    
     2. Performance by Lender of Borrower's Obligations. If the Borrower fails
        to perform or comply with any of its material agreements contained in
        the Loan Documents and the Lender may itself perform or comply, or
        otherwise cause performance or compliance, with such agreement, the
        reasonable out-of-pocket expenses of the Lender incurred in connection
        with such performance or compliance, together with interest thereon at a
        rate per annum equal to the Post-Default Rate, shall be payable by the
        Borrower to the Lender on demand and shall constitute Secured
        Obligations.
        Proceeds
        . If an Event of Default shall occur and be continuing, (a) all proceeds
        of Collateral received by the Borrower consisting of cash, checks and
        other near- cash items shall be held by the Borrower in trust for the
        Lender, segregated from other funds of the Borrower, and shall forthwith
        upon receipt by the Borrower be fumed over to the Lender in the exact
        form received by the Borrower (duly endorsed by the Borrower to the
        Lender, if required) and (b) any and all such proceeds received by the
        Lender will be applied by the Lender against, the Secured Obligations.
        Any balance of such proceeds re
        mainin
        g after the Secured Obligations shall have been paid in full and this
        Loan Agreement shall have been terminated shall be promptly paid over to
        the Borrower or to whomsoever may be lawfully entitled to receive the
        same. For purposes hereof, proceeds shall include, but not be limited
        to, all principal and interest payments, all prepayments and payoffs,
        insurance claims, condemnation awards, sale proceeds, real estate owned
        rents and any other income and all other amounts received with respect
        to the Collateral.
        Remedies
        . If an Event of Default shall occur and be continuing, the Lender may
        exercise, in addition to all other rights and remedies granted to it in
        this Loan Agreement and in any other instrument or agreement securing,
        evidencing or relating to the Secured Obligations, all rights and
        remedies of a secured party under the Uniform Commercial Code. Without
        limiting the generality of the foregoing, the Lender without demand of
        performance or other demand, presentment, protest, advertisement or
        notice of any kind (except any notice required by law referred to below)
        to or upon the Borrower or any other Person (all and each of which
        demands, defenses, advertisements and notices are hereby waived), may in
        such circumstances forthwith collect, receive, appropriate and realize
        upon the Collateral, or any part thereof, and/or may forthwith sell,
        lease, assign, give option or options to purchase, or otherwise dispose
        of and deliver the Collateral or any part thereof (or contract to do any
        of the foregoing), in one or more parcels or as an entirety at public or
        private sale or sales, at any exchange, broker's board or office of the
        Lender or elsewhere upon such terms and conditions and at prices that
        are consistent with the prevailing market for similar collateral as it
        may deem advisable and at such prices as it may deem best, for cash or
        on credit or for fixture delivery without assumption of any credit risk.
        The Lender shall act in good faith to obtain the best execution possible
        under prevailing market conditions. The Lender shall lave the right upon
        any such public sale or sales, and, to the extent permitted by law, upon
        any such private sale or sales, to purchase the whole or any part of the
        Collateral so sold, free of any right or equity of redemption in the
        Borrower, which right or equity is hereby waived or released. The
        Borrower further agrees, at the Lender's request, to assemble the
        Collateral and make it available to the Lender at places which the
        Lender shall reasonably select, whether at the Borrower's premises or
        elsewhere. The Lender shall apply the net proceeds of any such
        collection, recovery, receipt, appropriation, realization or sale, after
        deducting all reasonable costs and expenses of every kind incurred
        therein or incidental to the care or safekeeping of any of the
        Collateral or in any way relating to the Collateral or the rights of the
        Lender hereunder, including, without ]imitation, reasonable attorneys'
        fees and disbursements, to the payment in whole or in part of the
        Secured Obligations, in such order as the Lender may elect, and only
        after such application and after the payment by the Lender of any other
        amount required or permitted by any provision of law, including, without
        ]imitation, Section 9-504(1)(c) of the Uniform Commercial Code, need the
        Lender account for the surplus, if any, to the Borrower. To the extent
        permitted by applicable law, the Borrower waives all claims, damages and
        demands it may acquire against the Lender arising out of the exercise by
        the Lender of any of its rights hereunder, other than those claims,
        damages and demands arising from the gross negligence or willful
        misconduct of the Lender. If any notice of a proposed sale or other
        disposition of Collateral shall be required by law, such notice shall be
        deemed reasonable and proper if given at least 10 days before such sale
        or other disposition. The Borrower shall remain liable for any
        deficiency (plus accrued interest thereon as contemplated pursuant to
        Section 2.05(b) hereof) if the proceeds of any sale or other disposition
        of the Collateral are insufficient to pay the Secured Obligations and
        the reasonable fees and disbursements of any attorneys employed by the
        Lender to collect such deficiency.
        Limitation on Duties Regarding Presentation of Collateral
        . The Lender's duty with respect to the custody, safekeeping and
        physical preservation of the Collateral in its possession, under
        Section 9-207 of the Uniform Commercial Code or otherwise, shall be to
        deal with it in the same manner as the Lender deals with similar
        property for its own account. Neither the Lender nor any of its
        directors, officers or employees shall be liable for failure to demand,
        collect or realize upon all or any part of the Collateral or for any
        delay in doing so or shall be under any obligation to sell or otherwise
        dispose of any Collateral upon the request of the Borrower or otherwise.
        Powers Coupled with an Interest
        . All authorizations and agencies herein contained with respect to the
        Collateral are irrevocable and powers coupled with an interest.
        Release of Security Interest
        . Upon termination of this Loan Agreement and repayment to the Lender of
        all Secured Obligations and the performance of all obligations under the
        Loan Documents the Lender shall release its security interest in any
        remaining Collateral; provided that if any payment, or any part thereof,
        of any of the Secured Obligations is rescinded or must otherwise be
        restored or returned by the Lender upon the insolvency, bankruptcy,
        dissolution, liquidation or reorganization of the Borrower, or upon or
        as a result of the appointment of a receiver, intervenor or conservator
        of, or a trustee or similar officer for the Borrower or any substantial
        part of its Property, or otherwise, this Loan Agreement, all rights
        hereunder and the Liens created hereby shall continue to be effective,
        or be reinstated, until such payments have been made.
        Establishment of the Collection Amount
        .
        The Borrower shall establish and maintain the Collection Account, which
        shall be entitled "Greenwich Capital Financial Products, Inc." The
        Borrower shall not change the name of the account without the prior
        written consent of the Lender. Such Collection Account shall be subject
        to a Collection Account Agreement. The Borrower shall and shall cause
        each Subservicer to deposit all Collections in the Collection Account in
        accordance with the applicable Servicing Agreement.

 3. Conditions Precedent.
        Initial Advance
        . The obligation of the Lender to make its initial Advance hereunder is
        subject to the satisfaction, immediately prior to or concurrently with
        the making of such Advance, of the following conditions precedent:
            Loan Agreement
            . The Lender shall have received this Loan Agreement, executed and
            delivered by a duly authorized officer of the Borrower.
            Loan Documents
            . The Lender shall have received the following documents, each of
            which shall be satisfactory to the Lender in form and substance:
            Note
            . The Note, duly completed and executed; and
            Custodial Agreement
            . The Custodial Agreement, duly executed and delivered by the
            Borrower and the Custodian. In addition, the Borrower shall have
            filed all Uniform Commercial Code and related filings and performed
            under the Custodial Agreement and taken such other action as the
            Lender shall have requested in order to perfect the security
            interests created pursuant to the Loan Agreement.
        
            Organizational Documents
            . A good standing certificate and certified copies of the charter
            and by-laws (or equivalent documents) of the Borrower and of all
            corporate or other authority for the Borrower with respect to the
            execution, delivery and performance of the Loan Documents and each
            other document to be delivered by the Borrower from time to time in
            connection herewith (and the Lender may conclusively rely on such
            certificate until it receives notice in writing from the Borrower to
            the contrary).
            Legal Opinion
            A legal opinion of counsel to the Borrower, substantially in the
            form attached hereto as
            Exhibit C
            .
            Collection Account Agreement
            . The Lender shall have received a Collection Account Agreement
            substantially in the form of
            Exhibit G
            hereof executed by duly authorized officers of the Borrower and the
            Collection Bank.
            Filings, Registrations, Recordings
            . Any documents (including, without limitation, financing
            statements) required to be filed, registered or recorded in order to
            create, in favor of the Lender, a perfected, first-priority security
            interest in ale Collateral, subject to no Liens other than those
            created hereunder, shall have been properly prepared and executed
            for filing (including the applicable county(ies) if the Lender
            determines such filings are necessary in its reasonable discretion),
            registration or recording in each office in each jurisdiction in
            which such filings, registrations and recordations are required to
            perfect such first-priority security interest.
            Fees and Expenses
            . The Lender shall have received all fees and expenses required to
            be paid by the Borrower on or prior to the initial Funding Date
            pursuant to Section 11.03(b) and such fees and expenses may be
            netted out of any Advance made by the Lender hereunder.
            Financial Statements
            . The Lender shall have received the financial statements referenced
            in Section 7.01(a).
            Underwriting Guidelines
            . The Lender and the Borrower shall have agreed upon the
            Underwriting Guidelines for Mortgage Loans and the Lender shall have
            received a copy thereof.
            Consents, Licenses, Approvals, etc
            . The Lender shall have received copies certified by the Borrower of
            all consents, licenses and approvals, if any, required in connection
            with the execution, delivery and performance by the Borrower of, and
            the validity and enforceability of, the Loan Documents, which
            consents, licenses and approvals shall be in full force and effect.
            Insurance
            . The Lender shall have received evidence in form and substance
            satisfactory to the Lender showing compliance by the Borrower as of
            such initial Funding Date with Section 7.22 hereof.
         a. (1) Securitization Letter. The Lender shall have received the
            Securitization Letter, in form and substance satisfactory to the
            Lender and executed by a duly authorized officer of the Borrower.
            Gestation Documents
            . The Lender and the Borrower shall have executed the program
            documents for a gestation program between the Borrower and the
            Lender, in form and substance satisfactory to the Lender.
            Additional Collateral
            . The Borrower shall deliver to the Lender cash collateral in an
            amount equal to $2,500,000 which shall be held by the Lender as
            additional Collateral; provided that such cash collateral shall not
            be taken into account in determining whether a Borrowing Base
            Deficiency exists hereunder.
            Other Documents
            . The Lender shall have received such other documents as the Lender
            or its counsel may reasonably request.
    
        The Borrower's delivery to the Lender of the items listed in clauses
        (a), (b), (i), (c), (k), (1) and (m) of this Section 5.01 shall be a
        condition precedent to the execution of this Loan Agreement by the
        Lender.
    
     1. Initial and Subsequent Advances. The making of each Advance to the
        Borrower (including the initial Advance) on any Business Day is subject
        to the following further conditions precedent, both immediately prior to
        the making of such Advance and also after giving effect thereto and to
        the intended use thereof
        no Default or Event of Default shall have occurred and be continuing;
        both immediately prior to the making of such Advance and also after
        giving effect thereto and to the intended use thereof, the
        representations and warranties made by the Borrower in Section 6 hereof,
        and in each of the other Loan Documents, shall be true and complete on
        and as of the date of the making of such Advance in all respects (in the
        case of the representations and warranties in Section 6.23 and Schedule
        1, solely with respect to Mortgage Loans included in the Borrowing Base)
        with the same force and effect as if made on and as of such date (or, if
        any such representation or warranty is expressly stated to have been
        made as of a specific date, as of such specific date). At the request of
        the Lender, the Lender shall have received an officer's certificate
        signed by a Responsible Officer of the Borrower certifying as to the
        truth and accuracy of the above, which certificate shall specifically
        include a statement that the Borrower is in compliance with all
        governments] licenses and authorizations and is qualified to do business
        and in good standing in all required jurisdictions; the aggregate
        outstanding principal amount of the Advances shall not exceed the
        Borrowing Base or the Maximum Credit; subject to the Lender's right to
        perform one or more Due Diligence Reviews pursuant to Section 11.16
        hereof, the Lender shall have completed its due diligence view of the
        Mortgage Loan Documents for each Advance and such other documents,
        records, agreements, instruments, mortgaged properties or information
        relating to such Advances as the Lender in its reasonable discretion
        deems appropriate to review and such review shall be satisfactory to the
        Lender in its reasonable discretion) the Lender shall have received a
        Notice of Borrowing and Pledge, Loan List and Mortgage Loan Data
        Transmission and all other documents required under Section 2.03; the
        Lender shall have received from the Custodian a Custodian Loan
        Transmission and one or more Trust Receipts in respect of Mortgage Loans
        to be pledged hereunder on such Business Day and an Exception Report, in
        each case dated such Business Day and duly completed; in the event that
        the Mortgage Loans to be pledged would cause the aggregate outstanding
        principal balance of Mortgage Loans pledged secured by Mortgaged
        Property from any state to exceed 15% of the aggregate outstanding
        principal balance of Mortgage Loans pledged hereunder, then the Borrower
        shall, upon request by the Lender, deliver an opinion of counsel
        acceptable to the Lender in such state, substantially in the form of
        items number 12 and 13 of Exhibit C; with respect to any Mortgage Loan
        that was funded in the name of or acquired by a Qualified Originator
        which is an Affiliate of the Borrower, the Lender may, in its sole
        discretion, require the Borrower to provide evidence sufficient to
        satisfy the Lender that such Mortgage Loan was acquired in a legal sale,
        including without limitation, an opinion, in form and substance and from
        an attorney, in both cases, acceptable to the Lender in its sole
        discretion, that such Mortgage Loan was acquired in a legal sale;
        neither of the following shall have occurred and/or be continuing:
         i.  an event or events resulting in the inability of the Lender to
             finance any Advances with traditional counterparties at rates which
             would have been reasonable prior to the occurrence of such event or
             events or a material adverse change in the financial condition of
             the Lender which affects (or can reasonably be expected to affect)
             materially and adversely the ability of the Lender to fixed its
             obligations under or otherwise comply with the temps of this Loan
             Agreement; or;
         ii. any other event beyond the control of the Lender shall have
             occurred which the Lender reasonably determines may result in the
             Lender's inability to perform its obligations under this Loan
             Agreement including, without limitation, acts of God, strikes,
             lockouts, riots, acts of war or terrorism, epidemics,
             nationalization, expropriation, currency restrictions, fire,
             communication line failures, computer viruses, power failures,
             earthquakes, or other disasters of a similar nature to the
             foregoing.
        
        In the event of an occurrence of any of the events described in clauses
        (i) or (ii) above, the Commitment Fee payable by the Borrower shall be
        prorated on the basis of the actual number of days during which this
        Loan Agreement was in effect.
        
        if any Mortgage Loans to be pledged hereunder were acquired by the
        Borrower, such Mortgage Loans shall conform to the Borrower's
        Underwriting Guidelines or the Lender shall have received Underwriting
        Guidelines for such Mortgage Loans acceptable to the Lender in its
        reasonable discretion; and the Lender shall have received all
        information requested from the Borrower relating to Interest Rate
        Protection Agreements pursuant to Section 7.25, and the Lender shall
        have reasonably determined that such Interest Rate Protection Agreements
        adequately protect the Borrower from interest rate fluctuations.

    Each request for a borrowing by the Borrower hereunder shall constitute a
    certification by the Borrower to the effect set forth in this Section (both
    as of the date of such notice, request or confirmation and as of the date of
    such borrowing).

 4. Representations and Warranties.

    The Borrower represents and warrants to the Lender that throughout the term
    of this Loan Agreement:

     1. Existence. The Borrower (a) is a corporation duly organized, validly
        existing and in good standing under the laws of the jurisdiction of its
        organization, (b) has all requisite corporate or other power, and has
        all governmental licenses, authorizations, consents and approvals,
        necessary to own its assets and carry on its business as now being or as
        proposed to be conducted, except where the lack of such licenses,
        authorizations, consents and approvals would not be reasonably likely to
        have a material adverse effect on its property, business or financial
        condition, or prospects; and (c) is qualified to do business and is in
        good standing in all other jurisdictions in which the nature of the
        business conducted by it makes such qualification necessary, except
        where failure so to qualify would not be reasonably (either individually
        or in the aggregate) to have a material adverse effect on its property,
        business or financial condition, or prospects and (d) is in compliance
        in all material respect with all Requirements of Law.
        Financial Condition
        . The Borrower has heretofore furnished to the Lender a copy of its
        audited consolidated balance sheets and the audited consolidated balance
        sheets of its consolidated Subsidiaries, each as at December 31, 2001
        with the opinion thereon of PricewaterhouseCoopers LLP, a copy of which
        has been provided to Lender. The Borrower has also heretofore furnished
        to the Lender the related consolidated statements of income and retained
        earnings and of cash flows for the Borrower and its consolidated
        Subsidiaries for the period, setting forth comparative form the figures
        for the previous year. All such financial statements are materially
        complete and correct and fairly present the consolidated financial
        condition of the Borrower and its Subsidiaries and the consolidated
        results of their operations for the fiscal year ended on said date, all
        in accordance with GAAP applied on a consistent basis. Since
        December 31, 2001 there has been no development or event nor any
        prospective development or event which has had or should reasonably be
        expected to have a Material Adverse Effect.
        Litigation
        . There are no actions, suits, arbitrations, investigations or
        proceedings pending or, to its knowledge, threatened against the
        Borrower or any of its Subsidiaries or affecting any of the property
        thereof before any Governmental Authority, (i) as to which individually
        or in the aggregate there is a reasonable likelihood of an adverse
        decision which would be reasonably likely to have a material adverse
        effect on the property, business or financial condition, or prospects of
        the Borrower or (ii) which questions the validity or enforceability of
        any of the Loan Documents or any action to be taken in connection with
        the transactions contemplated hereby and there is a reasonable
        likelihood of a materially adverse effect or decision.
        No Breach
        . Neither (a) the execution and delivery of the Loan Documents or
        (b) the consummation of the transactions therein contemplated in
        compliance with the terms and provisions thereof will conflict with or
        result in a breach of the charter or by-haws of the Borrower, or any
        applicable law, rule or regulation, or any order, writ, injunction or
        decree of any Governmental Authority, or other material agreement or
        instrument to which the Borrower, or any of its Subsidiaries, is a party
        or by which any of them or any of their property is bound or to which
        any of them is subject, or constitute a default under any such material
        agreement or instrument, or (except for the Liens created pursuant to
        this Loan Agreement) result in the creation or imposition of any Lien
        upon any property of the Borrower or any of its Subsidiaries, pursuant
        to the terms of any such agreement or instrument.
        Action
        . The Borrower has all necessary corporate or other power, authority and
        legal right to execute, deliver and perform its obligations under each
        of the Loan Documents to which it is a party; the execution, delivery
        and performance by the Borrower of each of the Loan Documents to which
        it is a party has been duly authorized by all necessary corporate or
        other action on its part; and each Loan Document has been duly and
        validly executed and delivered by the Borrower and constitutes a legal,
        valid and binding obligation of the Borrower, enforceable against the
        Borrower in accordance with its terms.
        Approvals
        . No authorizations, approvals or consents of, and no filings or
        registrations with, any Governmental Authority, or any other Person, are
        necessary for the execution, delivery or performance by the Borrower of
        the Loan Documents to which it is a party or for the legality, validity
        or enforceability thereof, except for filings and recordings in respect
        of the Liens created pursuant to this Loan Agreement.
        Margin Relations
        . Neither the making of any Advance hereunder, nor the use of the
        proceeds thereof, will violate or be inconsistent with the provisions of
        Regulation G, T, U or X.
        Taxes
        . The Borrower and its Subsidiaries have filed all Federal income tax
        returns and all other material tax returns that are required to be filed
        by them and have paid all taxes due pursuant to such returns or pursuant
        to any assessment received by any of them, except for any such taxes, if
        any, that are being appropriately contested in good faith by appropriate
        proceedings diligently conducted and with respect to which adequate
        reserves have been provided. The charges, accruals and reserves on the
        books of the Borrower and its Subsidiaries in respect of taxes and other
        governmental charges are, in the opinion of the Borrower, adequate.
        Investment Company Act
        . Neither the Borrower nor any of its Subsidiaries is an "investment
        company", or a company "controlled" by an "investment company", within
        the meaning of the Investment Company Act of 1940, as amended. The
        Borrower is not subject to any Federal or state statute or regulation
        which limits its ability to incur indebtedness.
        No Legal Bar
        . The execution, delivery and performance of this Loan Agreement and the
        Note, the borrowings hereunder and the use of the proceeds thereof will
        not violate any Requirement of Law or Contractual Obligation of the
        Borrower or of any of its Subsidiaries and will not result in, or
        require, the creation or imposition of any Lien (other than the Liens
        created hereunder) on any of its or their respective properties or
        revenues pursuant to any such Requirement of Law or Contractual
        Obligation.
        No Default
        . Neither the Borrower nor any of its Subsidiaries is in default under
        or with respect to any of its Contractual Obligations in any respect
        which should reasonably be expected to have a Material Adverse Effect.
        No Default or Event of Default has occurred and is continuing.
        Collateral; Collateral Security
        .
        The Borrower has not assigned, pledged, or otherwise conveyed or
        encumbered any Mortgage Loan to any other Person, and immediately prior
        to the pledge of any such Mortgage Loan, the Borrower was the sole owner
        of such Mortgage Loan and had good and marketable title thereto, free
        and clear of all Liens, in each case except for Liens to be released
        simultaneously with the Liens granted in favor of the Lender hereunder
        and no Person other than the Borrower has any Lien on any Mortgage Loan.
        The provisions of this Loan Agreement are effective to create in favor
        of the Lender a valid security interest in all right, title and interest
        of the Borrower in, to and under the Collateral. Upon receipt by the
        Custodian of each Mortgage Note, endorsed in blank by a duly authorized
        officer of the Borrower, the Lender shall have a fully perfected first
        priority security interest therein, in the Mortgage Loan evidenced
        thereby and in the Borrower's interest in the related Mortgaged
        Property. Upon the filing of financing statements on Form UCC-1 naming
        the Lender as "Secured Party" and the Borrower as "Debtor", and
        describing the Collateral, in the jurisdictions and recording offices
        listed on Schedule 2 attached hereto, the security interests granted
        hereunder in the Collateral will constitute fully perfected first
        priority security interests under the Uniform Commercial Code in all
        right, title and interest of the Borrower in, to and under such
        Collateral, which can be perfected by filing under the Uniform
        Commercial Code.
    
     2. Chief Executive Office; Chief Operating Office. The Borrower's chief
        executive office and chief operating office on the Effective Date is
        located at 5875 Arnold Road, Dublin, California 94568.
        Location of Books and Records
        . The location where the Borrower keeps its books and records including
        all computer tapes and records relating to the Collateral is its chief
        executive office or chief operating office or the offices of the
        Custodian.
        True and Complete Disclosure
        . The information, reports, financial statements, exhibits and schedules
        furnished in writing by or on behalf of the Borrower to the Lender in
        connection with the negotiation, preparation or delivery of this Loan
        Agreement and the other Loan Documents or included herein or therein or
        delivered pursuant hereto or thereto, when taken as a whole, do not
        contain any untrue statement of material fact or omit to state any
        material fact necessary to make the statements herein or therein, in
        light of the circumstances under which they were made, not misleading.
        All written information famished after the date hereof by or on behalf
        of the Borrower to the Lender in connection with this Loan Agreement and
        the other Loan Documents and the transactions contemplated hereby and
        thereby will be true, complete and accurate in every material respect,
        or (in the case of projections) based on reasonable estimates, on the
        date as of which such information is stated or certified. There is no
        fact known to a Responsible Officer that, after due inquiry, could
        reasonably be expected to have a Material Adverse Effect that has not
        been disclosed herein, in the in the other Loan Documents or in a
        report, financial statement, exhibit, schedule, disclosure letter or
        other writing furnished to the Lender for use in connection with the
        transactions contemplated hereby or thereby.
        Tangible Net Worth; Liquidity
        . The Borrower's Tangible Net Worth is not less than the greater of
        (i) $30,000,000 or (ii) any higher amount provided under any other
        repurchase, financing, credit or other similar transaction to which the
        Borrower is a party. The Borrower has Cash Equivalents in an amount not
        less than $15,000,000 (taking into account any amounts held by the
        Lender pursuant to Section 5.01(n) of this Loan Agreement). The ratio of
        the Borrower's Total Indebtedness to Tangible Net Worth is not greater
        than the lesser of (i) 10:1 or (ii) any ratio provided under any other
        repurchase, financing, credit or other similar transaction to which the
        Borrower is a party.
        ERISA
        . Each Plan to which the Borrower or its Subsidiaries make direct
        contributions, and, to the knowledge of the Borrower, each other Plan
        and each Multiemployer Plan, is in compliance in all material respects
        with, and has been administered in all material respects in compliance
        with, the applicable provisions of ERISA, the Code and any other Federal
        or State law. No event or condition has occurred and is continuing as to
        which the Borrower would be under an obligation to furnish a report to
        the Lender under Section 7.01(d) hereof.
        Licenses
        . The Lender will not be required as a result of financing or taking a
        pledge of the Mortgage Loans to be licensed, registered or approved or
        to obtain permits or otherwise qualify (i) to do business in any state
        in which it currently so required or (ii) under any state consumer
        lending, fair debt collection or other applicable state statute or
        regulation.
        Relevant States
        . Schedule 3 sets forth all of the states or other jurisdictions (the
        "Relevant States") in which the Borrower originates Mortgage Loans in
        its own name or through brokers on the date of this Loan Agreement.
        True Sales
        . Any and all interest of a Qualified Originator in, to and under any
        Mortgage funded in the name of or acquired by such Qualified Originator
        or seller which is an Affiliate of the Borrower has been sold,
        transferred, conveyed and assigned to the Borrower pursuant to a legal
        sale and such Qualified Originator retains no interest in such Mortgage
        Loan, and if so requested by the Lender, is covered by an opinion of
        counsel to that effect in form and substance acceptable to the Lender.
        No Burdensome Restrictions
        . No Requirement of Law or Contractual Obligation of the Borrower or any
        of its Subsidiaries has a Material Adverse Effect.
        Subsidiaries
        . All of the Subsidiaries of the Borrower at the date hereof are listed
        on Schedule 4 to this Loan Agreement.
        Origination and Acquisition of Mortgage Loans
        . The Mortgage Loans were originated or acquired by the Borrower, and
        the origination and collection practices used by the Borrower or
        Qualified Originator, applicable, with respect to the Mortgage Loans
        have been, in all material respects legal, proper, prudent and customary
        in the residential mortgage loan servicing business, and in accordance
        with the Underwriting Guidelines. With respect to Mortgage Loans
        acquired by the Borrower, all such Mortgage Loans are in conformity with
        the Underwriting Guidelines. Each of the Mortgage Loans complies with
        the representations and warranties listed in Schedule I hereto.
        No Adverse Selection
        . The Borrower used no selection procedures that identified the Mortgage
        Loans as being less desirable or valuable than other comparable Mortgage
        Loans owned by the Borrower.
        Borrower Solvent; Fraudulent Conveyance
        . As of the date hereof and immediately after giving effect to each
        Advance, the fair value of the assets of the Borrower is greater than
        the fair value of the liability (including, without limitation,
        contingent liabilities if and to the extent required to be recorded as a
        liability on the financial statements of the Borrower in accordance with
        GAAP) of the Borrower and the Borrower is and will be solvent, is and
        will be able to pay its debts as they mature and does not and will not
        have an unreasonably small capita] to engage in the business in which it
        is engaged and proposes to engage. Borrower does not intend to incur, or
        believe that it has incurred, debt beyond its ability to pay such debts
        as they mature. Borrower is not contemplating the commencement of
        insolvency, bankruptcy, liquidation or consolidation proceedings or the
        appointment of a receiver, liquidator, conservator, trustee or similar
        official in respect of Borrower or any of its assets. Borrower is not
        transferring any Mortgage Loans with any intent to hinder, delay or
        defraud any of its creditors.
        Insured Closing Letter
        . As of the date hereof and as of the date of each delivery of a
        Mortgage Loan, the Settlement Agent has obtained an Insured Closing
        Letter, closing protection letter or similar authorization letter from a
        nationally recognized title insurance company approved by the Lender,
        copies of which shall be delivered by the Borrower to the Custodian
        prior to the Funding Date.
        Escrow Agreement
        . As of the date hereof and as of the date of each delivery of a
        Mortgage Loan, the Settlement Agent has executed an escrow agreement or
        letter stating that in the event of a Rescission or any other reason the
        Mortgage Loan fails to fund on a given day, the party conducting the
        closing is holding all funds which would have been disbursed on behalf
        of the Mortgagor as agent for and for the benefit of the Lender and such
        funds shall be redeposited in the Disbursement Account for benefit of
        the Lender not later than one Business Day after the date of Rescission
        or other failure of the Mortgage Loan to fund on a given day.

    Covenants of the Borrower
    . The Borrower covenants and agrees with the Lender that, so long as any
    Advance is outstanding and until payment in full of all Secured Obligations:
        Financial Statements
        . The Borrower shall deliver to the Lender:
        as soon as available and in any event within 15 days after the end of
        each month, the consolidated balance sheets of the Borrower and its
        consolidated Subsidiaries as at the end of such month and the related
        unaudited consolidated statements of income and retained earnings and of
        cash flows for the Borrower and its consolidated Subsidiaries for such
        month and the portion of the fiscal year through the end of such month,
        setting forth in each case in comparative form the figures for the
        previous year, accompanied by a certificate of a Responsible Officer of
        the Borrower, which certificate shall state that said consolidated
        financial statements fairly present the consolidated financial condition
        and results of operations of the Borrower and its Subsidiaries in
        accordance with GAAP, consistently applied, as at the end of, and for,
        such month (subject to normal year-end audit adjustments);
         i. as soon as available and in any event within 45 days after the end
            of each of the first three quarterly fiscal periods of each fiscal
            year of the Borrower, the consolidated balance sheets of the
            Borrower and its consolidated Subsidiaries as at the end of such
            period and the related unaudited consolidated statements of income
            and retained earnings and of cash flows for the Borrower and its
            consolidated Subsidiaries for such period and the portion of the
            fiscal year through the end of such period, setting forth in each
            case in comparative form the figures for the previous year,
            accompanied by a certificate of a Responsible Officer of the
            Borrower, which certificate shall state that said consolidated
            financial statements fairly present the consolidated financial
            condition and results of operations of the Borrower and its
            Subsidiaries in accordance with GAAP, consistently applied, as at
            the end of, and for, such period (subject to normal year-end audit
            adjustments);
        
        as soon as available and in any event within 90 days after the end of
        each fiscal year of the Borrower, the consolidated balance sheets of the
        Borrower and its consolidated Subsidiaries as at the end of such fiscal
        year and the related consolidated statements of income and retained
        earnings and of cash flows for the Borrower and its consolidated
        Subsidiaries for such year, setting forth in tech case in comparative
        form the figures for the previous year, accompanied by an opinion
        thereon of independent certified public accountants of recognized
        national standing, which opinion shall not be qualified as to scope of
        audit or going concern and shall state that said consolidated financial
        statements fairly present the consolidated financial condition and
        results of operations of the Borrower and its consolidated Subsidiaries
        at the end of, and for, such fiscal year in accordance with GAAP, and a
        certificate of such accountants stating that, in making the examination
        necessary for their opinion, they obtained no knowledge, except as
        specifically stated, of any Default or Event of Default; from time to
        time such other information regarding the financial condition,
        operations, or business of the Borrower as the Lender may reasonably
        request; and as soon as reasonably possible, and in any event within
        thirty (30) days after a Responsible Officer knows, or with respect to
        any Plan or Multiemployer Plan to which the Borrower or any of its
        Subsidiaries makes direct contributions, has reason to believe, that any
        of the events or conditions specified below with respect to any Plan or
        Multiemployer Plan has occurred or exists, a statement signed by a
        senior financial officer of the Borrower setting forth details
        respecting such event or condition and the action, if any, that the
        Borrower or its ERISA Affiliate proposes to take with respect thereto
        (and a copy of any report or notice required to be filed with or given
        to PBGC by the Borrower or an ERISA Affiliate with respect to such event
        or condition):
         i.   any reportable event, as defined in Section 4043(b) of ERISA and
              the regulations issued thereunder, with respect to a Plan, as to
              which PBGC has not by regulation or otherwise waived the
              requirement of Section 4043(a) of ERISA that it be notified within
              thirty (30) days of the occurrence of such event (provided that a
              failure to meet the minimum funding standard of Section 412 of the
              Code or Section 302 of ERISA, including, without limitation, the
              failure to make on or before its due date a required installment
              under Section 412(m) of the Code or Section 302(e) of ERISA, shall
              be a reportable event regardless of the issuance of any waivers in
              accordance with Section 412(d) of the Code); and any request for a
              waiver under Section 412(d) of the Code for any Plan;
         ii.  the distribution under Section 4041(c) of ERISA of a notice of
              intent to terminate any Plan or any action taken by the Borrower
              or an ERISA Affiliate to terminate any Plan;
         iii. the institution by PBGC of proceedings under Section 4042 of ERISA
              for the termination of, or the appointment of a trustee to
              administer, any Plan, or the receipt by the Borrower or any ERISA
              Affiliate of a notice from a Multiemployer Plan that such action
              has been taken by PBGC with respect to such Multiemployer Plan;
         iv.  the complete or partial withdrawal from a Multiemployer Plan by
              the Borrower or any ERISA Affiliate that results in liability
              under Section 4201 or 4204 of ERISA (including the obligation to
              satisfy secondary liability as a result of a purchaser default) or
              the receipt by the Borrower or any ERISA Affiliate of notice from
              a Multiemployer Plan that it is in reorganization or insolvency
              pursuant to Section 4241 or 4245 of ERISA or that it intends to
              terminate or has terminated under Section 4041A of ERISA;
         v.   the institution of a proceeding by a fiduciary of any
              Multiemployer Plan against the Borrower or any ERISA Affiliate to
              enforce Section 515 of ERISA, which proceeding is not dismissed
              within 30 days; and
         vi.  the adoption of an amendment to any Plan that, pursuant to
              Section 401(a)(29) of the Code or Section 307 of ERISA, would
              result in the loss of tax-exempt status of the trust of which such
              Plan is a part if the Borrower or an ERISA Affiliate fails to
              timely provide security to such Plan in accordance with the
              provisions of said Sections.
    
        The Borrower will furnish to the Lender, at the time it furnishes each
        set of financial statements pursuant to paragraphs (a) and (b) above, a
        certificate of a Responsible Officer of the Borrower to the effect that,
        to the best of such Responsible Officer's knowledge, the Borrower during
        such fiscal period or year has observed or performed all of its
        covenants and other agreements, and satisfied every material condition,
        contained in this Loan Agreement and the other Loan Documents to be
        observed, performed or satisfied by it, and that such Responsible
        Officer has obtained no knowledge of any Default or Event of Default
        except as specified in such certificate (and, if any Default or Event of
        Default has occurred and is continuing, describing the same in
        reasonable detail and describing the action the Borrower has taken or
        proposes to take with respect thereto).
    
     1. Litigation. The Borrower will promptly, and in any event within 7 days
        after service process on any of the following, give to the Lender notice
        of all legal or arbitrable proceedings affecting the Borrower or any of
        its Subsidiaries that questions or challenges the validity or
        enforceability of any of the Loan Documents or as to which there is a
        reasonable likelihood of adverse determination which would result in a
        Material Adverse Effect.
        Existence, Etc
        . Each of the Borrower and its Subsidiaries will:
        preserve and maintain its legal existence and all of its material
        rights, privileges, licenses and franchises; comply with the
        requirements of all applicable laws, rules, regulations and orders of
        Governmental Authorities (including, without limitation, truth in
        lending, real estate settlement procedures and all environmental laws)
        if failure to comply with such requirements would be reasonably likely
        (either individually or in the aggregate) to have a Material Adverse
        Effect; keep adequate records and books of account, in which complete
        entries will be made in accordance with GAAP consistently applied; not
        move its chief executive office or chief operating office from the
        addresses referred to in Section 6.13 unless it shall have provided the
        Lender 30 days prior written notice of such change; pay and discharge
        all taxes, assessments and governmental charges or levies imposed on it
        or on its income or profits or on any of its Property prior to the date
        on which penalties attach thereto, except for any such tax, assessment,
        charge or levy the payment of which is being contested in good faith and
        by proper proceedings and against which adequate reserves are being
        maintained; and permit representatives of the Lender, during normal
        business hours upon three (3) Business Days' prior written notice at a
        mutually desirable time, to examine, copy and make extracts from its
        books and records, to inspect any of its Properties, and to discuss its
        business and affairs with its officers, all to the extent reasonably
        requested by the Lender.
    
     2. Prohibition of Fundamental Change. The Borrower shall not enter into any
        transaction of merger or consolidation or amalgamation, or liquidate,
        wind up or dissolve itself (or suffer any liquidation, winding up or
        dissolution) or sell all or substantially all of its assets; provided,
        that the Borrower may merge or consolidate with (a) any wholly owned
        subsidiary of the Borrower, or (b) any other Person if the Borrower is
        the surviving corporation; and provided further, that if after giving
        effect thereto, no Default would exist hereunder.
        Borrowing Base Deficiency
        . If at any time there exists a Borrowing Base Deficiency the Borrower
        shall cure same in accordance with Section 2.06 hereof.
        Notices
        . The Borrower shall give notice to the Lender promptly:
        upon the Borrower becoming aware of, and in any event within one (1)
        Business Day after, the occurrence of any Default or Event of Default or
        any Event of Default or Default under any other material agreement of
        the Borrower; upon, and in any event within three (3) Business Days
        after, service of process on the Borrower or any of its Subsidiaries, or
        any agent thereof for service of process, in respect of any legal or
        arbitrable proceedings affecting the Borrower or any of its Subsidiaries
        (i) that questions or challenges the validity or enforceability of any
        of the Loan Documents or (ii) in which the amount in controversy exceeds
        $500,000; upon the Borrower becoming aware of any default related to any
        Collateral, any Material Adverse Effect and any event or change in
        circumstances which should reasonably be expected to have a Material
        Adverse Effect; upon the Borrower becoming aware during the normal
        course of its business that the Mortgaged Properly in respect of any
        Mortgage Loan or Mortgage Loans with an aggregate unpaid principal
        balance of at least $500,000 has been damaged by waste, fire, earthquake
        or earth movement, windstorm, flood, tornado or other casualty, or
        otherwise damaged so as to materially and adversely affect the
        Collateral Value of such Mortgage Loan; upon the entry of a judgment or
        decree in an amount in excess of $500,000.
    
        Each notice pursuant to this Section 7,06 (other than 7,06(e)) shall be
        accompanied by a statement of a Responsible Officer of the Borrower
        setting forth details of the occurrence referred to therein and stating
        what action the Borrower has taken or proposes to take with respect
        thereto.
    
     3. Servicing. Except as provided in Section 11.15(c), the Borrower shall
        not permit any Person other than the Borrower to service Mortgage Loans
        without the prior written consent of the Lender, which consent shall not
        be unreasonably withheld.
        Intentionally Omitted
        .
        Underwriting Guidelines
        . The Borrower shall notify the Lender in writing of any material
        modifications to the Underwriting Guidelines prior to implementation of
        such change, and unless the Lender objects in writing within 5 Business
        Days of receipt of notice, the proposed modifications shall be deemed
        acceptable.
        Lines of Business
        . The Borrower will not engage to any substantial extent in any line or
        lines of business activity other than the businesses generally carried
        on by it as of the Effective Date.
        Transactions with Affiliates
        . The Borrower will not enter into any transaction, including, without
        limitation, any purchase, sale, lease or exchange of property or the
        rendering of any service, with any Affiliate unless such transaction is
        (a) otherwise permitted under this Loan Agreement, (b) in the ordinary
        course of the Borrower's business and (c) upon fair and reasonable terms
        no less favorable to the Borrower than it would obtain in a comparable
        arm's length transaction with a Person which is not an Affiliate, or
        make a payment that is not otherwise permitted by this Section 7.11 to
        any Affiliate.
        Use of Proceeds
        . The Borrower will use the proceeds of the Advances solely to
        originate, fiend, manage and service Eligible Mortgage Loans.
        Limitation on Liens
        . The Borrower will not, nor will it permit or allow others to, create,
        incur or permit to exist any Lien, security interest or claim on or to
        any of the Collateral, except for Liens on the Collateral created
        pursuant to this Loan Agreement. The Borrower will defend the Collateral
        against, and will take such other action as is necessary to remove, any
        Lien, security interest or claim on or to the Collateral, other than the
        security interests created under this Loan Agreement, and the Borrower
        will defend the right, title and interest of the Lender in and to any of
        the Collateral against the claims and demands of all persons whomsoever.
        Limitation on Sale of Assets
        . The Borrower shall not convey, sell, lease, assign, transfer or
        otherwise dispose of (collectively, "Transfer"), all or substantially
        all of its Property, business or assets (including, without limitation,
        receivables and leasehold interests) whether now owned or hereafter
        acquired or allow any Subsidiary to Transfer substantially all of its
        assets to any Person; provided, that the Borrower may after prior
        written notice to the Lender allow such action with respect to any
        Subsidiary which is not a material part of the Borrower's overall
        business operations.
        Limitation on Distributions
        . Without the Lender's consent, the Borrower shall not make any payment
        on account of, or set apart assets for a sinking or other analogous fund
        for the purchase, redemption, defeasance, retirement or other
        acquisition of, any stock or senior or subordinate debt of the Borrower,
        whether now or hereafter outstanding, or make any other distribution in
        respect thereof, either directly or indirectly, whether in cash or
        property or in obligations of the Borrower.
        Maintenance of Liquidity
        . The Borrower shall insure that, as of the end of each calendar month,
        it has Cash Equivalents in an amount of not less than $15,000,000
        (taking into account any amounts held by the Lender pursuant to
        Section 5.01(n) of this Loan Agreement).
        Maintenance of Tangible Net Worth
        . The Borrower shall not permit Tangible Net Worth at any time to be
        less than $30,000,000 or such higher amount provided under any other
        repurchase, financing, credit or other similar facility entered into by
        the Borrower.
        Maintenance of Ratio of Total Indebtedness to Tangible Net Worth
        . The Borrower shall not permit the ratio of Total Indebtedness to
        Tangible Net Worth at any time to be greater than 10:1 or such lower
        ratio provided under any other repurchase, financing credit or other
        similar facility entered into by the Borrower.
        Restricted Payment
        . The Borrower shall not make any Restricted Payments following an Event
        of Default.
        Servicing Transmission
        . The Borrower shall provide to the Lender within two (2) Business Days
        of the Lender's written request (i) the Servicing Transmission, on a
        loam-by-loan basis and in the aggregate, with respect to the Mortgage
        Loans serviced hereunder by the Borrower which were funded prior to the
        first day of the current month, summarizing the Borrower's delinquency
        and loss experience with respect to Mortgage Loans serviced by the
        Borrower (including, in the case of the Mortgage Loans, the following
        categories: current, 30-59, and 60+) and (ii) any other information
        reasonably requested by the Lender with respect to the Mortgage Loans.
        No Amendment or Waiver
        . The Borrower will not, nor will it permit or allow others to amend,
        modify, terminate or waive any provision of any Mortgage Loan to which
        the Borrower is a party in any manner which shall reasonably be expected
        to materially and adversely affect the value of such Mortgage Loan as
        Collateral.
        Maintenance of Property; Insurance
        . The Borrower shall keep all property useful and necessary in its
        business in good working order and condition. The Borrower shall
        maintain errors and omissions insurance and/or mortgage impairment
        insurance and blanket bond coverage in such amounts as are in effect on
        the Effective Date (as disclosed to Lender in writing) and shall not
        reduce such coverage without the written consent of the Lender, and
        shall also maintain such other insurance with financially sound and
        reputable insurance companies, and with respect to property and risks of
        a character usually maintained by entities engaged in the same or
        similar business similarly situated, against loss, damage and liability
        of the kinds and in the amounts customarily maintained by such entities.
        Further Identification of Collateral
        . The Borrower will furnish to the Lender firm time to time statements
        and schedules further identifying and describing the Collateral and such
        other reports in connection with the Collateral as the Lender or any
        Lender may reasonably request, all in reasonable detail.
        Mortgage Loan Determined to be Defective
        . Upon discovery by the Borrower or the Lender of any breach of any
        representation or warranty listed on Schedule 1 hereto applicable to any
        Mortgage Loan, the party discovering such breach shall promptly give
        notice of such discovery to the other.
        Interest Rate Protection Agreements
        . Upon the Lender's request, the Borrower shall deliver to the Lender
        any and all information relating to Interest Rate Protection Agreements.
        Certificate of a Responsible Officer of the Borrower
        . At the time that the Borrower delivers financial statements to the
        Lender in accordance with Section 7.01 hereof, the Borrower shall
        forward to the Lender a certificate of a Responsible Officer of the
        Borrower which demonstrates that the Borrower is in compliance with the
        covenants set forth in Sections 7.16, 7.17 and 7.18 above.
        Committed Warehouse Facilities
        . Borrower shall at all times have available under committed revolving
        facilities (other than with Lender) with a term at least equal to that
        provided under this Loan Agreement at least $50,000,000. Such other
        committed revolving facilities shall permit Borrower to borrow at least
        $20,000,000 secured by wet loans.

    Events of Default
    . Each of the following events shall constitute an event of default (an
    "Event of Default") hereunder:
    the Borrower shall default in the payment of any principal of or interest on
    any Advance when due (whether at stated maturity, upon acceleration or at
    mandatory prepayment); or the Borrower shall default in the payment of any
    other amount payable by it hereunder or under any other Loan Document after
    notification by the Lender of such default, and such default shall have
    continued unremedied for three Business Days; or any representation,
    warranty or certification made or deemed made herein or in any other Loan
    Document by the Borrower or any certificate furnished to the Lender pursuant
    to the provisions thereof, shall prove to have been false or misleading in
    any material respect as of the time made or furnished (other than the
    representations and warranties set forth in Schedule 1 which shall be
    considered solely for the purpose of determining the Collateral Value of the
    Mortgage Loans; unless Borrower shall have made any such representations and
    warranties with knowledge that they were materially false or misleading at
    the time made); or the Borrower shall fail to comply with the requirements
    of Section 7.03(a), Section 7.04, Section 7.06 (a) or (c), Sections 7.12
    through 7.19 Section 7.22(b), or Section 7.27 hereof; or the Borrower shall
    default in the performance of its obligations under Section 7.05 hereof, and
    such default shall continue unremedied for a period of one (1) Business Day;
    or the Borrower shall otherwise fail to observe or perform any other
    agreement contained in this Loan Agreement or any other Loan Document and
    such failure to observe or perform shall continue unremedied for a period of
    five (5) Business Days; or a final judgment or judgments for the payment of
    money in excess of $1,000,000 in the aggregate (to the extent that it is, in
    the reasonable determination of the Lender, uninsured and provided that any
    insurance or other credit posted in connection with an appeal shall not be
    deemed insurance for these purposes) shall be rendered against the Borrower
    or any of its Subsidiaries by one or more courts, administrative tribunals
    or other bodies having jurisdiction over them and the same shall not be
    discharged (or provision shall not be made for such discharge) or bonded, or
    a stay of execution thereof shall not be procured, within 60 days from the
    date of entry thereof and the Borrower or any such Subsidiary shall not,
    within said period of 60 days, or such longer period during which execution
    of the same shall have been stayed or bonded, appeal therefrom and cause the
    execution thereof to be stayed during such appeal; or the Borrower shall
    admit in writing its inability to pay its debts as such debts become due; or
    the Borrower or any of its Subsidiaries shall (i) apply for or consent to
    the appointment of, or the taking of possession by, a receiver, custodian,
    trustee, examiner or liquidator of itself or of all or a substantial part of
    its property, (ii) make a genera] assignment for the benefit of its
    creditors, (iii) commence a voluntary case under the Bankruptcy Code,
    (iv) file a petition seeking to take advantage of any other law relating to
    bankruptcy, insolvency, reorganization, liquidation, dissolution,
    arrangement or winding-up, or composition or readjustment of debts, (v) fail
    to controvert in a timely and appropriate manner, or acquiesce in writing
    to, any petition filed against it in an involuntary case under the
    Bankruptcy Code or (vi) take any corporate or other action for the purpose
    of effecting any of the foregoing; or a proceeding or case shall be
    commenced, without the application or consent of the Borrower or any of its
    Subsidiaries, in any court of competent jurisdiction, seeking (i) its
    reorganization, liquidation, dissolution, arrangement or winding-up, or the
    composition or readjustment of its debts, (ii) the appointment of a
    receiver, custodian, trustee, examiner, liquidator or the like of the
    Borrower or any such Subsidiary or of all or any substantial part of its
    property, or (iii) similar relief in respect of the Borrower or any such
    Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
    winding-up, or composition or adjustment of debts, and such proceeding or
    case shall continue undismissed, or an order, judgment or decree approving
    or ordering any of the foregoing shall be entered and continue unstayed and
    in effect, for a period of 60 or more days; or an order for relief against
    the Borrower or any such Subsidiary shall be entered in an involuntary case
    under the Bankruptcy Code; or the Custodial Agreement or any Loan Document
    shall for whatever reason (including an event of default thereunder) be
    terminated or the lien on the Collateral created by this Agreement or
    Borrower's material obligations hereunder shall cease to be in full force
    and effect, or the enforceability thereof shall be contested by the
    Borrower; or any materially adverse change in the Properties, business or
    financial condition, or prospects of the Borrower or any of its Subsidiaries
    or Affiliates, in each case as determined by the Lender in its sole
    discretion, or the existence of any other condition which, in the Lender's
    sole discretion, constitutes a material impairment of the Borrower's ability
    to perform its obligations under this Loan Agreement, the Note or any other
    Loan Document; or (i) any Person shall engage in any "prohibited
    transaction" (as defined in Section 406 of ERISA or Section 4975 of the
    Code) involving any Plan, (ii) any material "accumulated funding deficiency"
    (as defined in Section 302 of ERISA), whether or not waived, shall exist
    with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
    arise on the assets of the Borrower or any Commonly Controlled Entity,
    (iii) a Reportable Event shall occur with respect to, or proceedings shall
    commence to have a trustee appointed, or a trustee shall be appointed, to
    administer or to terminate, any Single Employer Plan, which Reportable Event
    or commencement of proceedings or appointment of a trustee is, in the
    reasonable opinion of the Lenders, likely to result in the termination of
    such Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan
    shall terminate for purposes of Title IV of ERISA, (v) the Borrower or any
    Commonly Controlled Entity shall, or in the reasonable opinion of the
    Lenders is likely to, incur any liability in connection with a withdrawal
    from, or the insolvency or reorganization of, a Multiemployer Plan or
    (vi) any other event or condition shall occur or exist with respect to a
    Plan; and in each case in clauses (i) through (vi) above, such event or
    condition, together with all other such events or conditions, if any, could
    reasonably be expected to have a Material Adverse Effect; or any Change of
    Control of the Borrower shall have occurred without the prior consent of the
    Lender; or the Borrower shall grant, or suffer to exist, any Lien on any
    Collateral except the Liens contemplated hereby; or the Liens contemplated
    hereby shall cease to be first priority perfected Liens on the Collateral in
    favor of the Lender or shall be Liens in favor of any Person other than the
    Lender; or the Lender shall reasonably request, specifying the reasons for
    such request, information, and/or written responses to such requests,
    regarding the financial well-being of the Borrower and such information
    and/or responses shall not have been provided within three Business Days of
    such request; or the Borrower or its Affiliates shall default under or fail
    to perform as requested under, the terms of any repurchase agreement, loan
    and security agreement or similar credit facility or agreement for borrowed
    fiends or any other material agreement entered into by the Lender or its
    Affiliate and any third party, which default or failure entitles any party
    to require acceleration or prepayment of any indebtedness thereunder or the
    Borrower or its Affiliate shall default under or fail to materially perform
    as requested under the terms of any Agreement with the Lender or its
    Affiliate.

 5. Remedies Upon Default.
    Upon the occurrence of one or more Events of Default (subject to the
    expiration of the applicable cure period contained therein) other than those
    referred to in Section 8(g) or (h), the Lender may immediately declare the
    principal amount of the Advances then outstanding under the Note to be
    immediately due and payable, together with all interest thereon and
    reasonable fees and out-of-pocket expenses accruing under this Loan
    Agreement; provide d that upon the occurrence of an Event of Default
    referred to in Sections 8(g) or (h), such amounts shall immediately and
    automatically become due and payable without any further action by any
    Person. Upon such declaration or such automatic acceleration, the balance
    then outstanding on the Note shall become immediately due and payable,
    without presentment, demand, protest or other formalities of any kind, all
    of which are hereby expressly waived by the Borrower and may thereupon
    exercise any remedies available to it at law and pursuant to the Loan
    Documents including, but not limited to, the transfer of servicing or the
    liquidation of the Collateral on a servicing released basis. Upon the
    occurrence of one or more Events of Default, the Lender shall have the right
    to obtain physical possession of the Servicing Records and all other files
    of the Borrower relating to the Collateral and all documents relating to the
    Collateral which are then or may thereafter come in to the possession of the
    Borrower or any third party acting for the Borrower and the Borrower shall
    deliver to the Lender such assignments as the Lender shall request. The
    Lender shall be entitled to specific performance of all agreements of the
    Borrower contained in this Loan Agreement.

 6. No Duty on Lender's Part. The powers conferred on the Lender hereunder are
    solely to protect the Lender's interests in the Collateral and shall not
    impose any duty upon it to exercise any such powers. The Lender shall be
    accountable only for amounts that it actually receives as a result of the
    exercise of such powers, and neither it nor any of its officers, directors,
    employees or agents shall be responsible to the Borrower for any act or
    failure to act hereunder, except for its or their own gross negligence or
    willful misconduct.
    Miscellaneous
    .
        Waiver
        . No failure on the part of the Lender to exercise and no delay in
        exercising, and no course of dealing with respect to, any right, power
        or privilege under any Loan Document shall operate as a waiver thereof,
        nor shall any single or partial exercise of any right, power or
        privilege under any Loan Document preclude any other or further exercise
        thereof or the exercise of any other right, power or privilege. The
        remedies provided herein are cumulative and not exclusive of any
        remedies provided by law.
        Notices
        . Except as otherwise expressly permitted by this Loan Agreement, all
        notices, requests and other communications provided for herein and under
        the Custodial Agreement (including, without limitation, any
        modifications of, or waivers, requests or consents under, this Loan
        Agreement) shall be given or made in writing (including, without
        limitation, by telex or telecopy) delivered to the intended recipient at
        the "Address for Notices" specified below its name on the signature
        pages hereof; or, as to any party, at such other address as shall be
        designated by such party in a written notice to each other party. Except
        as otherwise provided in this Loan Agreement and except for notices
        given under Section 2 (which shall be effective only on receipt), all
        such communications shall be deemed to have been duly given when
        transmitted by telex or telecopier or personally delivered or, in the
        case of a mailed notice, upon receipt, in each case given or addressed
        as aforesaid.
        Indemnification and Expenses
        .
        The Borrower agrees to hold the Lender harmless from and indemnify the
        Lender against all liabilities, losses, damages, judgments, costs and
        expenses of any kind which may be imposed on, incurred by, or asserted
        against the Lender, relating to or arising out of, this Loan Agreement,
        the Note, any other Loan Document or any transaction contemplated hereby
        or thereby, or any amendment, supplement or modification of, or any
        waiver or consent under or in respect of, this Loan Agreement, the Note,
        any other Loan Document or any transaction contemplated hereby or
        thereby, that, in each case, results from anything other than the
        Lender's gross negligence or willful misconduct. In any suit, proceeding
        or action brought by the Lender in connection with any Mortgage Loan for
        any sum owing thereunder, or to enforce any provisions of any Mortgage
        Loan, the Borrower will save, indemnify and hold the Lender harmless
        from and against all expense, loss or damage suffered by reason of any
        defense, set-off, counterclaim, recoupment or reduction or liability
        whatsoever of the account debtor or obligor thereunder, arising out of a
        breach by the Borrower of any obligation thereunder or arising out of
        any other agreement, indebtedness or liability at any time owing to or
        in favor of such account debtor or obligor or its successors from the
        Borrower. The Borrower also agrees to reimburse the Lender as and when
        billed by the Lender for all the Lender's reasonable out-of- pocket
        costs and expenses incurred in connection with the enforcement or the
        preservation of the Lender's rights under this Loan Agreement, the Note,
        any other Loan Document or any transaction contemplated hereby or
        thereby, including without limitation the reasonable fees and
        disbursements of its counsel. The Borrower hereby acknowledges that,
        notwithstanding the fact that the Note is secured by the Collateral, the
        obligation of the Borrower under the Note is a recourse obligation of
        the Borrower. The Borrower agrees to pay as and when billed by the
        Lender all of the out- of-pocket costs and expenses incurred by the
        Lender in connection with the development, preparation and execution of,
        and any amendment, supplement or modification to, this Loan Agreement,
        the Note, any other Loan Document or any other documents prepared in
        connection herewith or therewith. The Borrower agrees to pay as and when
        billed by the Lender all of the out-of-pocket costs and expenses
        incurred in connection with the consummation and administration of the
        transactions contemplated hereby and thereby including, without
        limitation, (i) all the reasonable fees, disbursements and expenses of
        counsel to the Lender, (ii) all the due diligence, inspection, testing
        and review costs and expenses incurred by the Lender with respect to
        Collateral under this Loan Agreement, including, but not limited to,
        those costs and expenses incurred by the Lender in connection with the
        approval of any Takeout Commitments and pursuant to Sections 11.03(a),
        11.14 and 11.16 hereof other than any costs and expenses incurred in
        connection with the Lender's rehypothecation of the Mortgage Loans prior
        to an Event of Default and (iii) initial and ongoing fees and expenses
        incurred by the Custodian and any trustee with respect to the Mortgage
        Loans. All of the foregoing amounts shall be paid promptly by the
        Borrower or may be netted out of any Advance made by the Lender
        hereunder.
    
     1. Amendments. Except as otherwise expressly provided in this Loan
        Agreement, any provision of this Loan Agreement may be modified or
        supplemented only by an instrument in writing signed by the Borrower and
        the Lender and any provision of this Loan Agreement may be waived by the
        Lender.
        Successors and Assigns
        . This Loan Agreement shall be binding upon and inure to the benefit of
        the parties hereto and their respective successors and permitted
        assigns.
        Survival
        . The obligations of the Borrower under Sections 3.03 and 11.03 hereof
        shall survive the repayment of the Advances and the termination of this
        Loan Agreement. In addition, each representation and warranty made, or
        deemed to be made by a request for a borrowing, herein or pursuant
        hereto shall survive the making of such representation and warranty, and
        the Lender shall not be deemed to have waived, by reason of making any
        Advance, any Default that may arise by reason of such representation or
        warranty proving to have been false or misleading, notwithstanding that
        the Lender may have had notice or knowledge or reason to believe that
        such representation or warranty was false or misleading at the time such
        Advance was made.
        Captions
        . The table of contents and captions and section headings appearing
        herein are included solely for convenience of reference and are not
        intended to affect the interpretation of any provision of this Loan
        Agreement.
        Counterparts
        . This Loan Agreement maybe executed in any number of counterparts, all
        of which taken together shall constitute one and the same instrument,
        and any of the parties hereto may execute this Loan Agreement by signing
        any such counterpart.
        Loan Agreement Constitutes Security Agreement; Governing Law
        . This Loan Agreement shall be governed by New York law without
        reference to choice of law doctrine (but with reference to
        Section 5-1401 of the New York General Obligations Law, which by its
        terms applies to this Loan Agreement), and shall constitute a security
        agreement within the meaning of the Uniform Commercial Code.
        SUBMISSION TO JURISDICTION; WAIVERS
        . EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY:
        SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
        RELATING TO THIS LOAN AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS,
        OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF,
        TO THE NONEXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
        NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE
        SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;
        CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
        COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT
        MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
        IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
        INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME; AGREES
        THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED
        BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
        SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
        FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE
        LENDER SHALL HAVE BEEN NOTIFIED; AND AGREES THAT NOTHING HEREIN SHALL
        AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER
        PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER
        JURISDICTION.
    
     2. WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND THE LENDER HEREBY
        IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
        ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
        OF OR RELATING TO THIS LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
        TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
        Acknowledgments
        . The Borrower hereby acknowledges that:
        it has been advised by counsel in the negotiation, execution and
        delivery of this Loan Agreement, the Note and the other Loan Documents
        to which it is a party; the Lender has no fiduciary relationship to the
        Borrower, and the relationship between the Borrower and the Lender is
        solely that of debtor and creditor; and no joint venture exists among or
        between the Lender and the Borrower.
    
     3. Hypothecation or Pledge of Collateral. The Lender shall have free and
        unrestricted use of all Collateral and nothing in this Loan Agreement
        shall preclude the Lender from engaging in repurchase transactions with
        the Collateral or otherwise pledging, repledging, transferring,
        hypothecating, or rehypothecating the Collateral. Nothing contained in
        this Loan Agreement shall obligate the Lender to segregate any
        Collateral delivered to the Lender by the Borrower.
        Assignments; Participations
        .
        The Borrower may assign any of its rights or obligations hereunder or
        under the Note with the prior written consent of the Lender which
        consent shall not be unreasonably withheld. The Lender may assign or
        transfer to any bank or other financial institution that makes or
        invests in loans or any Affiliate of the Lender all or any of its rights
        or obligations under this Loan Agreement and the other Loan Documents.
        The Lender may, in accordance with applicable law, at any time sell to
        one or more lenders or other entities ("Participants") participating
        interests in any Advance, the Note, its commitment to make Advances, or
        any other interest of the Lender hereunder and under the other Loan
        Documents. In the event of any such sale by the Lender of participating
        interests to a Participant, the Lender's obligations under this Loan
        Agreement to the Borrower shall remain unchanged, the Lender shall
        remain solely responsible for the performance thereof, the Lender shall
        remain the holder of the Note for all purposes under this Loan Agreement
        and the other Loan Documents, and the Borrower and the Lender shall
        continue to deal solely and directly with the Lender in connection with
        the Lender's rights and obligations under this Loan Agreement and the
        other Loan Documents. The Borrower agrees that if amounts outstanding
        under this Loan Agreement and the Note are due or unpaid, or shall have
        been declared or shall have become due and payable upon the occurrence
        of an Event of Default, each Participant shall be deemed to have the
        right of set- off in respect of its participating interest in amounts
        owing under this Loan Agreement and the Note to the same extent as if
        the amount of its participating interest were owing directly to it as a
        Lender under this Loan Agreement or the Note; provide d, that such
        Participant shall only be entitled to such right of set-off if it shall
        have agreed in the agreement pursuant to which it shall have acquired
        its participating interest to share with the Lender the proceeds
        thereof. The Lender also agrees that each Participant shall be entitled
        to the benefits of Sections 2.07 and 11.03 with respect to its
        participation in the Advances outstanding from time to time; provided,
        that the Lender and all Participants shall be entitled to receive no
        greater amount in the aggregate pursuant to such Sections than the
        Lender would have been entitled to receive had no such transfer
        occurred. The Lender may furnish any information concerning the Borrower
        or any of its Subsidiaries in the possession of such Lender from time to
        time to assignees and participants (including prospective assignees and
        participants) only after notifying the Borrower in writing and securing
        signed confidentiality statements (a form of which is attached hereto as
        Exhibit R and only for the sole purpose of evaluating participations and
        for no other purpose. The Borrower agrees to cooperate with the Lender
        in connection with any such assignment and/or participation, to execute
        and deliver such replacement notes, and to enter into such restatements
        of, and amendments, supplements and other modifications to, this Loan
        Agreement and the other Loan Documents in order to give effect to such
        assignment and/or participation. The Borrower further agrees to furnish
        to any Participant identified by the Lender to the Borrower copies of
        all reports and certificates to be delivered by the Borrower to the
        Lender hereunder, as and when delivered to the Lender.
    
     4. Servicing.
        The Borrower covenants to maintain or cause the servicing of the
        Mortgage Loans to be maintained in conformity with Accepted Servicing
        Practices. In the event that the preceding language is interpreted as
        constituting one or more servicing contracts, each such servicing
        contract shall terminate automatically upon the earliest of (i) an Event
        of Default, or (ii) the date on which all the Secured Obligations have
        been paid in full, or (iii) the transfer of servicing to any entity
        approved by the Lender. During the period the Borrower is servicing the
        Mortgage Loans, (i) the Borrower agrees that Lender has a first priority
        perfected security interest in all servicing records, including but not
        limited to any and all servicing agreements, files, documents, records,
        data bases, computer tapes, copies of computer tapes, proof of insurance
        coverage, insurance policies, appraisals, other closing documentation,
        payment history records, and any other records relating to or evidencing
        the servicing of such Mortgage Loans (the "Servicing Records"), and
        (ii) the Borrower grants the Lender a security interest in all servicing
        fees and rights relating to the Mortgage Loans and all Servicing Records
        to secure the obligation of the Borrower or its designee to service in
        conformity with this Section and any other obligation of Borrower to the
        Lender. The Borrower covenants to safeguard such Servicing Records and
        to deliver them promptly to the Lender or its designee (including the
        Custodian) at the Lender's request. It is understood and agreed by the
        parties that prior to an Event of Default, the Borrower shall retain the
        servicing fees with respect to the Mortgage Loans. If the Mortgage Loans
        are serviced by any other third party servicer (such third party
        servicer, the "Subservicer"), the Borrower shall provide a copy of the
        related servicing agreement to the Lender at least three (3) Business
        Days prior to the applicable Funding Date or the date on which the
        Subservicer shall begin subservicing the Mortgage Loans, which shall be
        in the form and substance acceptable to Lender (the "Servicing
        Agreement") and shall have obtained the written consent of the Lender
        for such Subservicer to subservice the Mortgage Loans. The Borrower
        agrees that upon the occurrence of an Event of Default, the Lender may
        terminate the Borrower in its capacity as servicer and terminate any
        Servicing Agreement and transfer such servicing to the Lender or its
        designee, at no cost or expense to the Lender. The Borrower agrees to
        cooperate with the Lender in connection with the transfer of servicing.
        After the Funding Date, until the pledge of any Mortgage Loan is
        relinquished by the Custodian, the Borrower will have no right to modify
        or alter the terms of the Mortgage Loan or consent to the modification
        or alteration of the terms of any Mortgage Loan, and the Borrower will
        have no obligation or right to repossess any Mortgage Loan or substitute
        another Mortgage Loan, except as provided in any Custodial Agreement.
        The Borrower shall permit the Lender to inspect upon reasonable prior
        written notice (which shall be no more than five (5) Business Days prior
        to such date) at a mutually convenient time, the Borrower's or its
        Affiliate's servicing facilities, as the case may be, for the purpose of
        satisfying the Lender that the Borrower or its Affiliate, as the case
        may be, has the ability to service the Mortgage Loans as provided in
        this Loan Agreement. In addition, with respect to any Subservicer which
        is not an Affiliate of the Borrower, the Borrower shall use its best
        efforts to enable the Lender to inspect the servicing facilities of such
        Subservicer.
    
     5. Periodic Due Diligence Review. The Borrower acknowledges that the Lender
        has the right to perform continuing due diligence reviews with respect
        to the Mortgage Loans, for purposes of verifying compliance with the
        representations, warranties and specifications made hereunder, or
        otherwise, and the Borrower agrees that upon reasonable (but no less
        than one (1) Business Day's) prior notice to the Borrower, the Lender or
        its authorized representatives will be permitted during normal business
        hours to examine, inspect, make copies of, and make extracts of, the
        Mortgage Files and any and all documents, records, agreements,
        instruments or information relating to such Mortgage Loans in the
        possession, or under the control, of the Borrower and/or the Custodian.
        The Borrower also shall make available to the Lender a knowledgeable
        financial or accounting officer for the purpose of answering questions
        respecting the Mortgage Files and the Mortgage Loans. Without limiting
        the generality of the foregoing, the Borrower acknowledges that the
        Lender shall make Advances to the Borrower based solely upon the
        information provided by the Borrower to the Lender in the Mortgage Loan
        Data Transmission and the representations, warranties and covenants
        contained herein, and that the Lender, at its option, has the right, at
        any time to conduct a partial or complete due diligence review on some
        or all of the Mortgage Loans securing such Advance, including, without
        limitation, ordering new credit reports, new appraisals on the related
        Mortgaged Properties and otherwise re-generating the information used to
        originate such Mortgage Loan. The Lender may underwrite such Mortgage
        Loans itself or engage a mutually agreed upon third party underwriter to
        perform such underwriting. The Borrower agrees to cooperate with the
        Lender and any third party underwriter in connection with such
        underwriting, including, but not limited to, providing the Lender and
        any third party underwriter with access to any and all documents,
        records, agreements, instruments or information relating to such
        Mortgage Loans in the possession, or under the control, of the Borrower.
        In addition, the Lender has the right to perform continuing Due
        Diligence Reviews of the Borrower and its Affiliates, directors,
        officers, employees and significant shareholders. The Borrower and
        Lender further agree that all out-of-pocket costs and expenses incurred
        by the Lender in connection with the Lender's activities pursuant to
        this Section 11.16 shall be paid for as agreed by such parties.
        Set-Off
        . In addition to any rights and remedies of the Lender provided by this
        Loan Agreement and by law, upon the occurrence of an Event of Default,
        the Lender shall have the right, without prior notice to the Borrower,
        any such notice being expressly waived by the Borrower to the extent
        permitted by applicable law, upon any amount becoming due and payable by
        the Borrower hereunder (whether at the stated maturity, by acceleration
        or otherwise) to set-off and appropriate and apply against such amount
        any and all Property and deposits (genera] or special, time or demand,
        provisional or final), in any currency, and any other credits,
        indebtedness or claims, in any currency, in each case whether direct or
        indirect, absolute or contingent, matured or unmatured, at any time held
        or owing by the Lender or any Affiliate thereof to or for the credit or
        the account of the Borrower. The Lender may set-off cash, the proceeds
        of the liquidation of any Collateral and all other sums or obligations
        owed by the Lender or its Affiliates to the Borrower against all of the
        Borrower's obligations to the Lender or its Affiliates, whether under
        this Loan Agreement or under any other agreement between the parties or
        between the Borrowers and any affiliate of the Lender, or otherwise,
        whether or not such obligations are then due, without prejudice to the
        Lender's or its Affiliate's right to recover any deficiency. The Lender
        agrees promptly to notify the Borrower after any such set-off and
        application made by the Lender; provided that the failure to give such
        notice shall not affect the validity of such set-off and application.
     6. Intent. The parties recognize that each Advance is a "securities
        contract" as that term is defined in Section 741 of Title 11 of the
        United States Code, as amended.

[SIGNATURE PAGES FOLLOW]

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed alai delivered as of the day and year first above written.

BORROWER

E-LOAN, INC.

By:
Title:

Address for Notices

:



5875 Arnold Road
Dublin, California 94568
Attention:
Telecopier No.:
Telephone No.:

With a copy to:

Attention: Treasurer
Telecopier No.: 925-560-3408
Telephone No.: 925-241-2510

and

Attention: General Counsel
Telecopier No.: 925-803-3503
Telephone No.: 925-560-2631

LENDER

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

By:
Title:

Address for Notices

:
600 Steamboat Road
Greenwich, Connecticut 06830
Attention: Anthony Palmisano
Telecopier No.: (203) 618-2135
Telephone No.: (203) 618-2341



With a copy to:

Attention: General Counsel
Telecopier No.: (203) 618-2132
Telephone No.: (203) 625-2700

Schedule 1

REPRESENTATIONS AND WARRANTIES RE: MORTGAGE LOANS

Eligible Mortgage Loans

As to each Mortgage Loan that forms part of the Collateral hereunder (and the
related Mortgage, Mortgage Note, Assignment of Mortgage and Mortgaged Property),
the Borrower shall be deemed to make the following representations and
warranties to the Lender as of such date and as of each date Collateral Value is
determined:

(a) Mortgage Loans as Described. The information set forth in the Mortgage Loan
Data Transmission with respect to the Mortgage Loan is complete, true and
correct in all material respects.

(b) Payments Current. The first Monthly Payment shall have been made prior to
the second scheduled Monthly Payment becoming due.

(c) No Outstanding Charges. There are no defaults in complying with the terms of
the Mortgage securing the Mortgage Loan, and all taxes, governmental
assessments, insurance premiums, water, sewer and municipal charges, leasehold
payments or ground rents which previously became due and owing have been paid,
or an escrow of funds has been established in an amount sufficient to pay for
every such item which remains unpaid and which has been assessed but is not yet
due and payable. Neither the Borrower nor the Qualified Originator from which
the Borrower acquired the Mortgage Loan has advanced fiends, or induced,
solicited or knowingly received any advance of finds by a party other than the
Mortgagor, directly or indirectly, for the payment of any amount required under
the Mortgage Loan, except for interest accruing from the date of the Mortgage
Note or date of disbursement of the proceeds of the Mortgage Loan, whichever is
more recent, to the day which precedes by one month the Due Date of the first
installment of principal and interest thereunder.

(d) Original Terms Unmodified. The terms of the Mortgage Note and Mortgage have
not been impaired, waived, altered or modified in any respect, from the date of
origination; except by a written instrument which has been recorded, if
necessary to protect the interests of the Lender, and which has been delivered
to the Custodian and the terms of which are reflected in the Mortgage Loan
Schedule. The substance of any such waiver, alteration or modification has been
approved by the title insurer, to the extent required by the title insurance
policy, and its terms are reflected on the Mortgage Loan Schedule. No Mortgagor
in respect of the Mortgage Loan has been released, in whole or in part, except
in connection with an assumption agreement approved by the title insurer, to the
extent required by such policy, and which assumption agreement is part of the
Mortgage File delivered to the Custodian and the terms of which are reflected in
the Mortgage Loan Schedule.

(e) No Defenses. The Mortgage Loan is not subject to any right of rescission,
setoff, counterclaim or defense, including without limitation the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render either the Mortgage
Note or the Mortgage unenforceable, in whole or in part and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto, and no Mortgagor in respect of the Mortgage Loan was a debtor in any
state or Federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated.

(f) Hazard Insurance. The Mortgaged Property is insured by a fire and extended
perils insurance policy, issued by a Qualified Insurer, and such other hazards
as are customary in the area where the Mortgaged Property is located, and to the
extent required by the Borrower as of the date of origination consistent with
the Underwriting Guidelines, against earthquake and other risks insured against
by Persons operating like properties in the locality of the Mortgaged Property,
in an amount not less than the greatest of (i) 100% of the replacement cost of
all improvements to the Mortgaged Property, (ii) either (A) the outstanding
principal balance of the Mortgage Loan with respect to each First Lien Mortgage
Loan or (B) with respect to each Second Lien Mortgage Loan, the sum of the
outstanding principal balance of the First Lien Mortgage Loan and the
outstanding principal balance of the Second Lien Mortgage Loan, (iii) the amount
necessary to avoid the operation of any co-insurance provisions with respect to
the Mortgaged Property, and consistent with the amount that would have been
required as of the date of origination in accordance with the Underwriting
Guidelines or (iv) the amount necessary to fully compensate for any damage or
loss to the improvements that are a part of such property on a replacement cost
basis. If any portion of the Mortgaged Property is in an area identified by any
federal Governmental Authority as having special flood hazards, and flood
insurance is available, a flood insurance policy meeting the current guidelines
of the Federal Insurance Administration is in effect with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(1) the outstanding principal balance of the Mortgage Loan, (2) the full
insurable value of the Mortgaged Property, and (3) the maximum amount of
insurance available under the Flood Disaster Protection Act of 1973, as amended.
All such insurance policies (collectively, the "hard insurance policy") contain
a standard mortgagee clause naming the Borrower, its successors and assigns
(including without limitation, subsequent owners of the Mortgage Loan), as
mortgagee, and may not be reduced, terminated or canceled without 30 days' prior
written notice to the mortgagee. No such notice has been received by the
Borrower. All premiums due and owing on such insurance policy have been paid.
The related Mortgage obligates the Mortgagor to maintain all such insurance and,
at such Mortgagor's failure to do so, authorizes the mortgagee to maintain such
insurance at the Mortgagor's cost and expense and to seek reimbursement therefor
from such Mortgagor. Where required by state law or regulation, the Mortgagor
has been given an opportunity to choose the corner of the required hazard
insurance, provided the policy is not a "master" or "blanket" hazard insurance
policy covering a condominium, or any hazard insurance policy covering the
common facilities of a planned unit development. The hazard insurance policy is
the valid and binding obligation of the insurer and is in full force and effect.
The Borrower has not engaged in, and has no knowledge of the Mortgagor's having
engaged in, any act or omission which would impair the coverage of any such
policy, the benefits of the endorsement provided for herein, or the validity and
binding effect of either including, without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
Person, and no such unlawful items have been received, retained or realized by
the Borrower.

(g) Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth- in- lending,
real estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the Mortgage Loan have been
complied with, the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations, and the Borrower shall
maintain or shall cause its agent to maintain in its possession, available for
the inspection of the Lender, and shall deliver to the Lender, upon two Business
Days' request, evidence of compliance with all such requirements.

(h) No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole-or in part, nor has
any instrument been executed that would effect any such release, cancellation,
subordination or rescission other than in the case of a release of a portion of
the land comprising a Mortgaged Property or a release of a blanket Mortgage
which release will not cause the Mortgage Loan to fail to satisfy the
Underwriting Guidelines. The Borrower has not waived the performance by the
Mortgagor of any action, if the Mortgagor's failure to perform such action would
cause the Mortgage Loan to be in default, nor has the Borrower waived any
default resulting from any action or inaction by the Mortgagor.

(i) Location and Type of Mortgaged Property. The Mortgaged Property is located
in the state identified in the Mortgage Loan Schedule and consists of a single
parcel of real property with a detached single family residence erected thereon,
or a two- to four-family dwelling, or an individual condominium unit in a
condominium project, or an individual unit in a planned unit development or a de
minimis planned unit development, provided, however, that any condominium unit
or planned unit development shall conform with the applicable Fannie Mae and
Freddie Mac requirements regarding such dwellings, that a de minimis percentage
of the Mortgage Loans may be Cooperative Loans and that no residence or dwelling
is a mobile home or a manufactured dwelling. No portion of the Mortgaged
Property is used for commercial purposes.

(j) Valid Lien. The Mortgage is a valid, subsisting, enforceable and perfected
(A) first lien and first priority security interest with respect to each
Mortgage Loan which is indicated by the Borrower to be a First Lien Mortgage
Loan (as reflected on the Mortgage Loan Data Transmission) or (B) second lien
and second priority security interest with respect to each Mortgage Loan which
is indicated by the Borrower to be a Second Lien (as reflected on the Mortgage
Loan Data Transmission), in either case, on the real property included in the
Mortgaged Property, including all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing and with respect
to Cooperative Loans, including the Proprietary Lease and the Cooperative
Shares. The lien of the Mortgage is subject only to:

(1) the lien of current real property taxes and assessments not yet due and
payable;

(2) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in the
Lender's title insurance policy delivered to the originator of the Mortgage Loan
and (a) referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan or (b) which do not adversely affect the
Appraised Value of the Mortgaged Property set forth in such appraisal;

(3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property; and

(4) with respect to each Mortgage Loan which is indicated by the Borrower to be
a Second Lien Mortgage Loan (as reflected on the Mortgage Loan Data
Transmission), a First Lien on the Mortgaged Property.

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable (A) first lien and first priority security interest
with respect to each Mortgage Loan which is indicated by the Borrower to be a
First Lien Mortgage Loan (as reflected on the Mortgage Loan Data Transmission or
(B) second lien and second priority security interest with respect to each
Mortgage Loan which is indicated by the Borrower to be a Second Lien Mortgage
Loan (as reflected on the Mortgage Loan Data Transmission), in either case, on
the property described therein and the Borrower has full right to pledge and
assign the same to the Lender. The Mortgaged Property was not, as of the date of
origination of the Mortgage Loan, subject to a mortgage, deed of trust, deed to
secure debt or other security instrument creating a lien subordinate to the lien
of the Mortgage.

(k) Validity of Mortgage Documents. The Mortgage Note and the Mortgage and any
other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties. No
fraud, error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken placed on the part of any Person,
including, without ]imitation, the Mortgagor, any appraiser, any builder or
developer, or any other party involved in the origination of the Mortgage Loan.
The Borrower has reviewed all of the documents constituting the Servicing File
and has made such inquiries as it deems necessary to make and confirm the
accuracy of the representations set forth herein.

(l) Full Disbursement of Proceeds. The proceeds of the Mortgage Loan have been
My disbursed (or shall be fully disbursed pursuant to the terms of the Custodial
Agreement) and, except with respect to any open end HELOC, there is no further
requirement for future advances thereunder, and any and all requirements as to
completion of any on-- site or off-site improvement and as to disbursements of
any escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage.

(m) Ownership. The Borrower is the sole owner and holder of the Mortgage Loan.
All Mortgage Loans acquired by the Borrower from third parties (including
affiliates) were acquired in a true and legal sale pursuant to which such third
party sold, transferred, conveyed and assigned to the Borrower all of its right,
title and interest in, to and under such Mortgage Loan and retained no interest
in such Mortgage Loan. In connection with such sale, such third party received
reasonably equivalent value and fair consideration and, in accordance with GAAP
and for federal income tax purposes, reported the sale of such Mortgage Loan to
the Borrower as a sale of its interests in such Mortgage Loan. The Mortgage Loan
is not assigned or pledged, and the Borrower has good, indefeasible and
marketable title thereto, and has full right to transfer, pledge and assign the
Mortgage Loan to the Lender free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest, and
has full right and authority subject to no interest or participation of, or
agreement with, any other party, to assign, transfer and pledge each Mortgage
Loan pursuant to this Loan Agreement and following the pledge of each Mortgage
Loan, the Lender will hold such Mortgage Loan free and clear of any encumbrance,
equity, participation interest, lien, pledge, charge, claim or security interest
except any such security interest created pursuant to the terms of this Loan
Agreement.

(n) Doing Business. All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (i) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (ii) either (A) organized under
the laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state or (D) not doing business in such state.

(o) LTV. As of the date of origination of the Mortgage Loan, the LTV is
identified on the Mortgage Loan Data Transmission.

(p) Title Insurance. The Mortgage Loan is covered by either (i) an attorney's
opinion of title and abstract of title, the form and substance of which is
acceptable to prudent mortgage lending institutions making mortgage loans in the
wherein the Mortgaged Property is located or (ii) an ALTA Lender's title
insurance policy or other generally acceptable form of policy or insurance
acceptable to Fannie Mae or Freddie Mac and each such title insurance policy is
issued by a title insurer acceptable to Fannie Mae or Freddie Mac and qualified
to do business in the jurisdiction where the Mortgaged Property is located,
insuring the Borrower, its successors and assigns, as to the first priority lien
of the Mortgage in the original principal amount of the Mortgage Loan (or to the
extent a Mortgage Note provides for negative amortization, the maximum amount of
negative amortization in accordance with the Mortgage), subject only to the
exceptions contained in clauses (1), (2), (3) and, with respect to each Mortgage
Loan which is indicated by the Borrower to be a Second Lien Mortgage Loan (as
reflected on the Mortgage Loan Data Transmission), (4) of paragraph (j) of this
Part I of Schedule 1, and in the case of adjustable rate Mortgage Loans, against
any loss by reason of the invalidity or unenforceability of the lien resulting
from the provisions of the Mortgage providing for adjustment to the Mortgage
Interest Rate and Monthly Payment. Where required by state law or regulation,
the Mortgagor has been given the opportunity to choose the carrier of the
required mortgage title insurance. Additionally, such Lender's title insurance
policy affirmatively insures ingress and egress and against encroachments by or
upon the Mortgaged Property or any interest therein. The title policy does not
contain any special exceptions (other than the standard exclusions) for zoning
and uses and has been marked to delete the standard survey exception or to
replace the standard survey exception with a specific survey reading. The
Borrower, its successors and assigns, are the sole insureds of such Lender's
title insurance policy, and such Lender's title insurance policy is valid and
remains in full force and effect and will be in force and effect upon the
consummation of the transactions contemplated by this Loan Agreement. No claims
have been made under such Lender's title insurance policy, and no prior holder
or servicer of the related Mortgage, including the Borrower, has done, by act or
omission, anything which would impair the coverage of such Lender's title
insurance policy, including, without ]imitation, no unlawful fee, commission,
kickback or other unlawful compensation or value of any kind has been or will be
received, retained or realized by any attorney, firm or other Person, and no
such unlawful items have been received, retained or realized by the Borrower.

(q) No Defaults. There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Mortgage Note and no event has occurred
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and neither the Borrower nor its predecessors have waived any
default, breach, violation or event of acceleration. With respect to each
Mortgage Loan which is indicated by the Borrower to be a Second Lien Mortgage
Loan (as reflected on the Mortgage Loan Data Transmission) (i) the First Lien is
in full force and effect, (ii) there is no default, breach, violation or event
of acceleration existing under such First Lien mortgage or the related mortgage
note, (iii) no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration thereunder, and either (A) the First Lien
mortgage contains a provision which allows or (B) applicable law requires, the
mortgagee under the second lien Mortgage Loan to receive notice of, and affords
such mortgagee an opportunity to cure any default by payment in full or
otherwise under the First Lien Mortgage Loan.

(r) No Mechanics' Liens. At origination, there were no mechanics' or similar
liens or claims which have been filed for work, labor or material (and no rights
are outstanding that under the law could give rise to such liens) affecting the
Mortgaged Property which are or may be liens prior to, or equal or coordinate
with the lien of the Mortgage.

(s) Location of Improvements: No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation.

(t) Origination: Payment Terms. The Mortgage Loan was originated by or in
conjunction with a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority. Principal payments on the Mortgage
Loan commenced no more than sixty (60) days after fields were disbursed in
connection with the Mortgage Loan. The Mortgage Interest Rate is adjusted, with
respect to adjustable rate Mortgage Loans, on each Interest Rate Adjustment Date
to equal the Index plus the Gross Margin (rounded up or down to the nearest. 125
%), subject to the Mortgage Interest Rate Cap. The Mortgage Note is payable on
the day set forth in the Mortgage Note in equal monthly installments of
principal and interest, which installments of interest, with respect to
adjustable rate Mortgage Loans, are subject to change due to the adjustments to
the Mortgage Interest Rate on each Interest Rate Adjustment Date, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than 30
years from commencement of amortization. The Due Date of the first payment under
the Mortgage Note is no more than 60 days from the date of the Mortgage Note.

(u) Customary Provisions. The Mortgage Note has a stated maturity. The Mortgage
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including,
(i) in the case of a Mortgage designated as a deed of trust, by trustee's sale,
and (ii) otherwise by judicial foreclosure. Upon default by a Mortgagor on a
Mortgage Loan and foreclosure on, or trustee's sale of, the Mortgaged Property
pursuant to the proper procedures, the holder of the Mortgage Loan will be able
to deliver good and merchantable title to the Mortgaged Property. There is no
homestead or other exemption available to a Mortgagor which would interfere with
the right to sell the Mortgaged Property at a trustee's sale or the right to
foreclose the Mortgage.

(v) Conformance with Underwriting Guidelines and Agency Standards. The Mortgage
Loan was underwritten in accordance with the applicable Underwriting Guidelines.
The Mortgage Note and Mortgage are on forms similar to those used by Freddie Mac
or Fannie Mae and the Borrower has not made any representations to a Mortgagor
that are inconsistent with the mortgage instruments used.

(w) Occupancy of the Mortgaged Property. As of the Funding Date the Mortgaged
Property is either vacant or ]awfully occupied under applicable law. All
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy and fire underwriting certificates, have been made or obtained from
the appropriate authorities. The Borrower has not received written notification
from any governmental authority that the Mortgaged Property is in material
non-compliance with such laws or regulations, is being used, operated or
occupied unlawfully or has failed to have or obtain such inspection, licenses or
certificates, as the case may be. The Borrower has not received notice of any
violation or failure to conform with any such law, ordinance, regulation,
standard, license or certificate. Except as otherwise set forth in the Mortgage
Loan Data Transmission, the Mortgagor represented at the time of origination of
the Mortgage Loan that the Mortgagor would occupy the Mortgaged Property as the
Mortgagor's primary residence.

(x) No Additional Collateral. The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (j) above.

(y) Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
the Lender to the trustee under the deed of trust, except in connection with a
trustee's sale after default by the Mortgagor.

(z) Delivery of Mortgage Documents. If the Mortgage Loan is a Dry Loan, the
Mortgage Note, the Mortgage, the Assignment of Mortgage and any other documents
required to be delivered under the Custodial Agreement for each Mortgage Loan
have been delivered to the Custodian. The Borrower or its agent is in possession
of a complete, true and materially accurate Mortgage File in compliance with the
Custodial Agreement, except for such documents the originals of which have been
delivered to the Custodian.

(aa) Transfer of Mortgage Loans. If the Mortgage Loan is a Dry Loan, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located.

(bb) Due-On-Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder.

(cc) No Buydown Provisions: No Graduated Payments or Contingent Interests. The
Mortgage Loan does not contain provisions pursuant to which Monthly Payments are
paid or partially paid with funds deposited in any separate account established
by the Borrower, the Mortgagor, or anyone on behalf of the Mortgagor, or paid by
any source other than the Mortgagor nor does it contain any other similar
provisions which may constitute a "buydown" provision. The Mortgage Loan is not
a graduated payment mortgage loan and the Mortgage Loan does not have a shared
appreciation or other contingent interest feature.

(dd) Consolidation of Future Advances. Any future advances made to the Mortgagor
prior to the origination of the Mortgage Loan have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term.
The lien of the Mortgage securing the consolidated principal amount is expressly
insured as having (A) first lien priority with respect to each Mortgage Loan
which is indicated by the Borrower to be a First Lien Mortgage Loan (as
reflected on the Mortgage Loan Data Transmission) or (B) second lien priority
with respect to each Mortgage Loan which is indicated by the Borrower to be a
Second Lien Mortgage Loan (as reflected on the Mortgage Loan Data Transmission),
in either case, by a title insurance policy, an endorsement to the policy
insuring the mortgagee's consolidated interest or by other title evidence
acceptable to Fannie Mae and Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan.

(ee) Mortgaged Property Undamaged. The Mortgaged Property (and with respect to
any Cooperative Loan, the Cooperative Unit) is undamaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty so as
to affect adversely the value of the Mortgaged Property as security for the
Mortgage Loan or the use for which the premises were intended and each Mortgaged
Property is in good repair. There have not been any condemnation proceedings
with respect to the Mortgaged Property and the Borrower has no knowledge of any
such proceedings.

(f1) Collection Practices: Escrow Deposits: Interest Rate Adjustments. The
origination and collection practices used by the originator, each servicer of
the Mortgage Loan and the Borrower with respect to the Mortgage Loan have been
in all material respects in compliance with Accepted Servicing Practices,
applicable laws and regulations, and have been in all respects legal and proper.
With respect to escrow deposits and Escrow Payments (other than with respect to
each Mortgage Loan which is indicated by the Borrower to be a Second Lien
Mortgage Loan and for which the mortgagee under the First Lien Mortgage Loan is
collecting Escrow Payments (as reflected on the Mortgage Loan Data
Transmission), all such payments are in the possession of, or under the control
of, the Borrower and there exist no deficiencies in connection therewith for
which customary arrangements for repayment thereof have not been made. All
Escrow Payments have been collected in full compliance with state and federal
law. An escrow of funds is not prohibited by applicable law and has been
established in an amount sufficient to pay for every item that remains unpaid
and has been assessed but is not yet due and payable. No escrow deposits or
Escrow Payments or other charges or payments due the Borrower have been
capitalized under the Mortgage or the Mortgage Note. All Mortgage Interest Rate
adjustments have been made in strict compliance with state and federal law and
the terms of the related Mortgage Note. Any interest required to be paid
pursuant to state, federal and local law has been properly paid and credited.

(gg) Other Insurance Policies. No action, inaction or event has occurred and no
state of facts exists or has existed that has resulted or will result in the
exclusion from, denial of, or defense to coverage under any applicable special
hazard insurance policy, PMI Policy or bankruptcy bond, irrespective of the
cause of such failure of coverage. In connection with the placement of any such
insurance, no commission, fee, or other compensation has been or will be
received by the Borrower or by any officer, director, or employee of the
Borrower or any designee of the Borrower or any corporation in which the
Borrower or any officer, director, or employee had a financial interest at the
time of placement of such insurance.

(hh) Soldiers' and Sailors' Civil Relief Act. The Mortgagor has not notified the
Borrower, and the Borrower has no knowledge, of any relief requested or allowed
to the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940.

(ii) Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the approval of the Mortgage Loan application by a
qualified appraiser, duly appointed by the Borrower or the Qualified Originator,
who had no interest, direct or indirect in the Mortgaged Property or in any loan
made on the security thereof, and whose compensation is not affected by the
approval or disapproval of the Mortgage Loan, and the appraisal and appraiser
both satisfy the requirements of Fannie Mae or Freddie Mac and Title XI of the
Federal Institutions Reform, Recovery, and Enforcement Act of 1989 as amended
and the regulations promulgated thereunder, all as in effect on the date the
Mortgage Loan was originated.

(jj) Disclosure Materials. The Mortgagor has executed a statement to the effect
that the Mortgagor has received all disclosure materials required by applicable
law with respect to the making of adjustable rate mortgage loans, and the
Borrower maintains such statement in the Mortgage File.

(kk) Construction or Rehabilitation of Mortgaged Property. No Mortgage Loan was
made in connection with the construction or rehabilitation of a Mortgaged
Property or facilitating the trade-in or exchange of a Mortgaged Property.

(ll) No Defense to Insurance Coverage. No action has been taken or failed to be
taken, no event has occurred and no state of facts exists or has existed on or
prior to the Funding Date (whether or not known to the Borrower on or prior to
such date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any private mortgage insurance (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of the Borrower, the related Mortgagor
or any party involved in the application for such coverage, including the
appraisal, plans and specifications and other exhibits or documents submitted
therewith to the insurer under such insurance policy, or for any other reason
under such coverage, but not including the failure of such insurer to pay by
reason of such insurer's breach of such insurance policy or such insurer's
financial inability to pay.

(mm) Capitalization of Interest. The Mortgage Note does not by its terms provide
for the capitalization or forbearance of interest.

(nn) No Equity Participation. No document relating to the Mortgage Loan provides
for any contingent or additional interest in the form of participation in the
cash flow of the Mortgaged Property or a sharing in the appreciation of the
value of the Mortgaged Property. The indebtedness evidenced by the Mortgage Note
is not convertible to an ownership interest in the Mortgaged Property or the
Mortgagor and the Borrower has not financed nor does it own directly or
indirectly, any equity of any form in the Mortgaged Property or the Mortgagor.

(oo) Withdrawn Mortgage Loans. If the Mortgage Loan has been released to the
Borrower pursuant to a Request for Release as permitted under Section S of the
Custodial Agreement, then the promissory note relating to the Mortgage Loan was
returned to the Custodian within 10 days (or if such tenth day was not a
Business Day, the next succeeding Business Day).

(pp) No Exception. Other than as noted by the Custodian on the Exception Report;
no Material Exception exists (as defined in the Custodial Agreement) with
respect to the Mortgage Loan which would materially adversely affect the
Mortgage Loan or the Lender's security interest, granted by the Borrower, in the
Mortgage Loan as determined by the Lender in its sole discretion.

(qq) Qualified Originator. The Mortgage Loan has been originated by, and, if
applicable, purchased by the Borrower from, a Qualified Originator.

(rr) Mortgage Submitted for Recordation. The Mortgage has been submitted for
recordation in the appropriate governmental recording office of the jurisdiction
where the Mortgaged Property is located.

(ss) Acceptable Investment. No specific circumstances or conditions exist with
respect to the Mortgage, the Mortgaged Property, the Mortgagor or the
Mortgagor's credit standing that should reasonably be expected to (i) cause
private institutional investors which invest in Mortgage Loans similar to the
Mortgage Loan to regard the Mortgage Loan as an unacceptable investment,
(ii) cause the Mortgage Loan to be more likely to become past due in comparison
to similar Mortgage Loans, or (iii) adversely affect the value or marketability
of the Mortgage Loan in comparison to similar Mortgage Loans.

(tt) Environmental Matters. The Mortgaged Property is free from any and all
toxic or hazardous substances and there exists no violation of any local, state
or federal environmental law, rule or regulation.

(uu) Ground Leases. With respect to each ground lease to which the Mortgaged
Property is subject (a "Ground Lease"): (i) the Mortgagor is the owner of a
valid and subsisting interest as tenant under the Ground Lease; (ii) the Ground
Lease is in full force and effect, unmodified and not supplemented by any
writing or otherwise; (iii) all rent, additional rent and other charges reserved
therein have been paid to the extent they are payable to the date hereof;
(iv) the Mortgagor enjoys the quiet and peaceful possession of the estate
demised thereby, subject to any sublease; (v) the Mortgagor is not in default
under any of the terms thereof and there are no circumstances which, with the
passage of time or the giving of notice or both, would constitute an event of
default thereunder; (vii) the lessor under the Ground Lease is not in default
under any of the temps or provisions thereof on the part of the lessor to be
observed or performed; (vii) the lessor under the Ground Lease has satisfied all
of its repair or construction obligations, if any, to date pursuant to the terms
of the Ground Lease; and (ix) the execution, delivery and performance of the
Mortgage do not require the consent (other than those consents which have been
obtained and are in full force and effect) under, and will not contravene any
provision of or cause a default under, the Ground Lease.

(vv) Value of Mortgage Property. The Borrower has no knowledge of any
circumstances existing that should reasonably be expected to adversely affect
the value or the marketability of the Mortgaged Property or the Mortgage Loan or
to cause the Mortgage Loan to prepay during any period materially faster or
slower than the Mortgage Loans originated by the Borrower generally.

(ww) Section 32 Mortgages; Overages. The Borrower has provided the related
Mortgagor with al] disclosure materials required by Section 226.32 of the
Federal Reserve Board Regulation Z with respect to any Mortgage Loans subject to
such Section of the Federal Reserve Board Regulation Z. The Borrower has not
made or caused to be made any payment in the nature of an "overage" or "yield
spread premium" to a mortgage broker or like Person which has not been fully
disclosed to the Mortgagor.

(xx) Cooperative Loans. With respect to each Cooperative Loan, each original UCC
financing statement, continuation statement or other governmental filing or
recordation necessary to create or preserve the perfection and priority of the
first priority lien and security interest in the Cooperative Shares and
Proprietary Lease has been timely and properly made. Any security agreement,
chattel mortgage or equivalent document related to the Cooperative Loan and
delivered to the Borrower or its designee establishes in the Borrower a valid
and subsisting perfected first lien on and security interest in the Mortgaged
Property described therein, and the Borrower has full right to sell and assign
the same.

(yy) Takeout Commitment. Each Mortgage Loan is subject to a Takeout Commitment
which is a valid, binding and subsisting obligation enforceable in accordance
with its terms unless otherwise waived by the Lender.

(zz) First Lien Consent. With respect to each Mortgage Loan which is a Second
Lien Mortgage Loan, (i) if the related first lien provides for negative
amortization, the LTV was calculated at the maximum principal balance of such
first lien that could result upon application of such negative amortization
feature, and (ii) either no consent for the Mortgage Loan is required by the
holder of the first lien or such consent has been obtained and is contained in
the Mortgage File.

Schedule 2

FILING JURISDICTIONS AND OFFICES

California -- Secretary of State
Delaware -- Secretary of State

Schedule 3

RELEVANT STATES

All States and the District of Columbia

Schedule 4

SUSIDIARIES

None

EXHIBIT A

[FORM OF PROMISSORY NOTE]

$300,000,000
[Month] __, _____,
New York, New York

FOR VALUE RECEIVED, E-LOAN, INC., a Delaware corporation (the "Borrower"),
hereby promises to pay to the order of GREENWICH CAPITAL FINANCIAL PRODUCTS,
INC. (the "Lender"), at the principal office of the Lender at 600 Steamboat
Road, Greenwich, Connecticut 06830, in lawful money of the United States, and in
immediately available funds, the principal sum of THREE HUNDRED MILLION DOLLARS
($300,000,000) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Advances made by the Lender to the Borrower under the
Loan Agreement), on the dates and in the principal amounts provided in the Loan
Agreement, and to pay interest on the unpaid principal amount of each such
Advance, at such office, in like money and funds, for the period commencing on
the date of such Advance until such Advance shall be paid in fill, at the rates
per annum and on the dates provided in the Loan Agreement.

The date, amount and interest rate of each Advance made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Loan Agreement or hereunder in
respect of the Advances made by the Lender.

This Note is the Note referred to in the Master Loan and Security Agreement
dated as of March 21, 2002 (as amended, supplemented or otherwise modified and
in effect from time to time, the "Loan Agreement") between the Borrower, and the
Lender, and evidences Advances made by the Lender thereunder. Terms used but not
defined in this Note have the respective meanings assigned to them in the Loan
Agreement.

The Borrower agrees to pay al] the Lender's costs of collection and enforcement
(including reasonable attorneys' fees and disbursements of Lender's counsel) in
respect of this Note when incurred, including, without limitation, reasonable
attorneys' fees through appellate proceedings.

Notwithstanding the pledge of the Collateral, the Borrower hereby acknowledges,
admits and agrees that the Borrower's obligations under this Note are recourse
obligations of the Borrower to which the Borrower pledges its full faith and
credit.

The Borrower, and any indorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments of this Note, (b) expressly agree that this Note, or
any payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for this Note,
the release of any party primarily or secondarily liable hereon, and
(c) expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Note, to first institute or exhaust the Lender's
remedies against the Borrower or any other party liable hereon or against any
Collateral for this Note. No extension of time for the payment of this Note, or
any installment hereof, made by agreement by the Lender with any person now or
hereafter liable for the payment of this Note, shall affect the liability under
this Note of the Borrower, even if the Borrower is not a party to such
agreement; provided, however, that the Lender and the Borrower, by written
agreement between them, may affect the liability of the Borrower.

Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Loan Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.

Any enforcement action relating to this Note may be brought by motion for
summary judgment in lieu of a complaint pursuant to Section 3213 of the New York
Civil Practice Law and Rules. The Borrower hereby submits to New York
jurisdiction with respect to any action brought with respect to this Note and
waives any right with respect to the doctrine of forum non conveniens with
respect to such transactions.

This Note shall be governed by and construed under the laws of the State of New
York (without reference to choice of law doctrine but with reference to
Section 5-1401 of the New York General Obligations Law, which by its terms
applies to this Note) whose laws the Borrower expressly elects to apply to this
Note. The Borrower agrees that any action or proceeding brought to enforce or
arising out of this Note may be commenced in the Supreme Court of the State of
New York, Borough of Manhattan, or in the District Court of the United States
for the Southern District of New York.

E-LOAN, INC.

By:
Name:
Title:

 

SCHEDULE OF LOANS

This Note evidences Advances made under the within-described Loan Agreement to
the Borrower, on the dates, in the principal amounts and bearing interest at the
rates set forth below, and subject to the payments and prepayments of principal
set forth below:

Date Made

Principal Amount of Loan

Amount Paid or Prepaid

Unpaid Principal Amount

Notation Made by

                                                                               
                                                                               
                   

EXHIBIT B

CUSTODIAL AGREEMENT

CUSTODIAL AGREEMENT (this "Custodial Agreement") dated as of June 21, 2000, made
by and among:

(i) E-LOAN.COM, INC., a Delaware corporation (the "Borrower");

(ii) BANKERS TRUST COMPANY OF CALIFORNIA, N.A., as custodian for the Lender (in
such capacity, the "Custodian"); and

(iii) GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation (the
"Lender").

RECITALS

The Borrower and the Lender are parties to the Master Loan and Security
Agreement, dated as of May 10, 1999 (as amended, supplemented or otherwise
modified and in effect from time to time, the "Loan Agreement"), pursuant to
which the Lender has agreed, subject to the terms and conditions of the Loan
Agreement, to make revolving credit loans to the Borrower to finance Eligible
Mortgage Loans (as defined therein) owned by the Borrower.

It is a condition precedent to the effectiveness of the Loan Agreement that the
parties hereto execute and deliver this Custodial Agreement to provide for the
appointment of the Custodian as custodian hereunder. Accordingly, the parties
hereto agree as follows:

Section 1. Definitions.

Unless otherwise defined herein, terms defined in the Loan Agreement shall have
their respective assigned meanings when used herein, and the following terms
shall have the following meanings:

"Acceptable Attorney" shall mean any attorney-at-law to which the Custodian has
sent an Attorney's Bailee Letter, except for an attorney whom the Lender has
notified the Custodian and the Borrower in writing that such attorney is not
reasonably satisfactory to the Lender.

"Advance" shall mean a loan made by the Lender to Borrower from time to time, on
the terms and conditions set forth in the Loan Agreement.

"Advance Balance" shall mean the aggregate outstanding principal balance of an
Advance secured by the applicable pledged Mortgage Loans.

"AM Funded Wet Loan" shall have the meaning specified in Section 3(g) hereof.

"Approved Purchaser" shall mean a third party purchaser or Takeout Investor
approved by the Lender in its sole discretion, front time to time and as
provided on list delivered to the Custodian by the Lender.

"Approved Title Insurance Company" shall mean a title insurance company approved
by the Lender in its sole discretion, provided on a list delivered to the
Custodian by the Lender.

"Assignment of Mortgage" shall mean with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment and pledge of the Mortgage.

"Attorney's Bailee Letter" shall mean a letter substantially in the form of
Annex 12 hereto.

"Authorized Representative" shall have the meaning specified in Section 18
hereof.

"Business Day" shall mean any day other than (i) a Saturday or Sunday, or (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York,
the Lender or the Custodian is authorized or obligated by law or executive order
to be closed.

"Borrowing Base" shall mean the aggregate Collateral Value of all Eligible
Mortgage Loans that have been, and remain, pledged to the Lender hereunder.

"Borrowing Base Deficiency" shall have the meaning provided in the Loan
Agreement.

"Collateral" shall have the meaning assigned thereto in the Loan Agreement.

"Cooperative Corporation" shall mean with respect to any Cooperative Loan, the
cooperative apartment corporation that holds legal title to the related
Cooperative Project and grants occupancy rights to units therein to stockholders
through Proprietary Leases or similar arrangements.

"Cooperative Loan" shall mean a Mortgage Loan that is secured by a first lien on
and a perfected security interest in Cooperative Shares and the related
Proprietary Lease granting exclusive rights to occupy the related Cooperative
Unit in the building owned by the related Cooperative Corporation.

"Cooperative Project" shall mean with respect to any Cooperative Loan, all real
property and improvements thereto and rights therein and thereto owned by a
Cooperative Corporation including without limitation the land, separate dwelling
units and all common elements.

"Cooperative Shares" shall mean with respect to any Cooperative Loan, the shares
of stock issued by a Cooperative Corporation and allocated to a Cooperative Unit
and represented by a stock certificate.

"Cooperative Unit" shall mean with respect to any Cooperative Loan, a specific
unit in a Cooperative Project.

"Custodial Delivery Failure" shall have the meaning specified in Section 13
hereof.

"Custodian Loan Transmission" shall mean in the case of each Mortgage Loan, a
computer-readable transmission containing the follow in" information to be
delivered by the Custodian to the Lender pursuant to this Custodial Agreement:
the Mortgage Loan number, Mortgagor's name, Exception Report and, with respect
to any Mortgage Files which have been released (i) to the Borrower pursuant to
Section 5(a) hereof pursuant to a Transmittal Letter, (ii) as described in
Section 5(b) hereof, or (iii) pursuant to an Attorney Bailee Letter as described
in Section 5(c) hereof, the date such Mortgage Files were released and to whom
they were released. The Custodian shall incorporate all current data provided by
the Borrower to the Custodian into the Custodian Loan Transmission.

"Disbursement Account" shall have the meaning specified in Section 3(d) hereof.

"Dry Loan" shall mean a first lien Mortgage Loan which is underwritten in
accordance with the Underwriting Guidelines (as defined in the Loan Agreement)
which Mortgage File contains all required Mortgage Loan Documents for which the
Custodian holds in its possession the documents pursuant to Section 2(a).

"Escrow Letter" shall mean an escrow agreement or letter stating that in the a
vent of a Rescission or any other reason the Mortgage Loan fails to fund on a
given day, the party conducting the closing is holding all funds which would
have been disbursed on behalf of the Mortgagor as agent for and for the benefit
of the Lender and such funds shall be redeposited in the Disbursement Account
for benefit of the Lender not later than one Business Day after the date of
Rescission or other failure of the Mortgage Loan to fund on a given day.

"Event of Default" shall have the meaning provided in Section 8 of the Loan
Agreement.

"Exception" shall mean, with respect to any Mortgage Loan any variance from the
requirements of Section 2 hereof with respect to the Mortgage Files (taking into
consideration the Borrower's right to deliver certified copies in lieu of
original documents in certain circumstances).

"Exception Report" means a list, in a format mutually acceptable to the Lender,
the Custodian and the Borrower, of Mortgage Loans delivered by the Custodian to
the Lender and the Borrower as provided in Section 3 hereof, reflecting the
Mortgage Loans held by the Custodian for the benefit of the Lender, which
includes codes as described in Annex 13 indicating any Exceptions with respect
to each Mortgage Loan listed thereon. Each Exception Report shall set forth
(a) the Mortgage Loans being pledged to the Lender on any applicable Funding
Date as well as the Mortgage Loans previously pledged to the Lender and held by
the Custodian hereunder, which such Mortgage Loans shall be listed separately
from those funded on the current Funding Date, and (b) all Exceptions with
respect thereto, with and updates thereto from the time last delivered.

"Funding Date" means the date on which an Advance is made pursuant to the Loan
Agreement.

"Insured Closing Letter" shall mean a letter of indemnification from an Approved
Title Insurance Company addressed to the Borrower with coverage that is
customarily acceptable to Persons engaged in the origination of mortgage loans,
identifying the Settlement Agent covered thereby.

"Loan Documents" shall have the meaning assigned thereto in the Loan Agreement.

"Material Exception" shall mean, with respect to any Mortgage Loan, (a) any
Exception identified as a Material Exception on Annex 13 hereto or as otherwise
reasonably determined by the Lender; or (b) with respect to which the Custodian
receives written notice or has actual knowledge of a lien or security interest
in favor of a Person other than the Lender with respect to such Mortgage Loan.

"Mortgage" shall mean the mortgage, deed of trust or other instrument, which
creates a first lien on either (i) \s 4th respect to a Mortgage Loan other than
a Cooperative Loan, the fee simple or leasehold estate in such real properly or
(ii) with respect to a Cooperative Loan, the Proprietary Lease and related
Cooperative Shares, which in either case secures the Mortgage Note.

"Mortgage File" shall mean, as to each Mortgage Loan, those documents listed in
Section 2(a) of this Custodial Agreement that are delivered to the Custodian or
which at any time come into the possession of the Custodian.

"Mortgage Loan" shall mean a mortgage loan or Cooperative Loan which the
Custodian has been instructed to hold for the Lender pursuant to this Custodial
Agreement, and which Mortgage Loan includes, without limitation, (i) a Mortgage
Note, the related Mortgage and all other Mortgage Loan Documents and (ii) all
right, title and interest of the Borrower in and to the Mortgaged Property
covered by such Mortgage.

"Mortgage Loan Documents" shall mean, with respect to a Mortgage Loan, the
documents comprising the Mortgage File for such Mortgage Loan.

"Mortgage Loan Transmission" shall mean a computer-readable transmission in a
standardized text format delivered by the Borrower to the GCFP bulletin board
and the Custodian incorporating the fields identified on Annex 1 or as otherwise
mutually agreed upon by the Lender, the Borrower and the Custodian which shall
include the applicable information relating to funding for the origination of a
Wet Loan delivered by the Borrower to the Lender which data shall include the
applicable Wire Instruction Data.

"Mortgage Note" shall mean the original executed promissory note or other
evidence of the indebtedness of a Mortgagor with respect to a Mortgage Loan.

"Mortgaged Property" means the real property (including all improvements,
buildings, fixtures, building equipment and personal proper affixed thereto and
all additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
a Mortgage Note.

"Mortgagor" means the obligor on a Mortgage Note.

"Note" shall have the meaning assigned thereto in the Loan Agreement.

"Notice of Borrowing and Pledge" shall mean an irrevocable Notice of Borrowing
and Pledge provided pursuant to the Loan Agreement.

"Notice of Intent to Issue Trust Receipt" shall mean Custodian's notification,
in the fonts of Annex 17 hereto, to the Lender and the Borrower that
requirements in Section 2 have been met and any such Wet Loans are intended to
be funded to Settlement Agents on the next Business Day provided the Lender has
also provided notice to the Custodian that the Lender has approved of such
funding.

"Notice of Sale and Request for Release" shall mean a notice to the Custodian
and the Lender in the form of Annex 3 hereto that certain of the Mortgage Loans
are being sold and specifying the date of such sale and the amount of the
Advance Balance being paid off with the proceeds of such sale and requesting
that certain documents with respect to such Mortgage Loans be delivered to the
related Takeout Investor.

"Officer's Certificate" shall mean a certificate signed by a Responsible Officer
of the Person delivering such certificate and delivered as required by this
Custodial Agreement.

"Operating Account" shall have the meaning specified in Section 3(g) hereof.

"Opinion of Counsel" shall mean a written opinion letter of counsel in form and
substance reasonably acceptable to the party receiving such opinion letter.

"Pledgee" shall have the meaning specified in Section 25 hereof.

"PM Funded Wet Loan" shall have the meaning specified in Section 3(g) hereof.

"Proceeds" shall mean whatever is receivable or received when Collateral or
proceeds are sold, collected, exchanged or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes, without limitation, all
rights to payment, including return premiums, with respect to any insurance
relating thereto.

"Proprietary Lease" shall mean the lease on a Cooperative Unit evidencing the
possessory interest of the owner of the Cooperative Shares in Such Cooperative
Unit.

"Purchase Advice" shall mean the written notice provided by the Borrower to the
Lender that the Lender will be receiving a wire transfer on such date.

"Rescission" shall mean the right of a Mortgagor to rescind the related Mortgage
Note and related documents pursuant to applicable law and applicable agency
guides.

"Responsible Officer" shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person; provided, that in the event any such officer is unavailable at any time
he or she is required to take any action hereunder, Responsible Officer shall
mean any officer authorized to act on such officer's behalf as demonstrated by a
certificate of corporate resolution.

"Review Procedures" shall have the meaning specified in Section 3(a) hereof.

"Secured Obligations" shall have the meaning assigned thereto in the Loan
Agreement.

"Servicing Transmission" shall have the meaning assigned thereto in the Loan
Agreement.

"Settlement Agent" shall mean, with respect to any, Wet Loan, the Person
specified in the Notice of Borrowing (which may be a title company, escrow
company or attorney in accordance with local law and practice in the
jurisdiction where the related Wet Loan is being originated and which is not
listed as an Unapproved Settlement Agent on Annex 15 attached hereto as revised
from time to time by the Lender) to which the proceeds of the related Advance
are to be distributed by the Custodian in accordance with the instructions of
the Borrower provided in the applicable Mortgage Loan Transmission.

"Takeout Commitment" shall mean, with respect to any Mortgage Loan, an
irrevocable commitment issued by a Takeout Investor in favor of the Borrower
pursuant to which such Takeout Investor agrees to purchase such Mortgage Loan at
a specific price on a forward delivery basis.

"Takeout Investor" shall mean any of the parties listed on Exhibit M to the Loan
Agreement (as modified from time-to-time upon prior approval by the Lender in
its reasonable discretion.

"Transmittal Letter" shall mean a letter substantially in the form of Annex 11
hereto.

"Trust Receipt" shall mean the trust receipt in the form annexed hereto as
Annex 2 delivered to the Lender by the Custodian covering the Mortgage Loans
subject to this Custodial Agreement from time to time. Separate Trust Receipts
will be delivered in connection with Dry Loans and Wet Loans.

"Trust Receipt Interest" shall mean an interest in the Mortgage Loans covered by
the Trust Receipt which the Lender has pledged to a third party.

"Wet Loan" shall mean a wet-funded first lien Mortgage Loan which is
underwritten in accordance with the Underwriting Guidelines and does not contain
all the required Mortgage Loan Documents in the Mortgage File, which in order to
be deemed to be an Eligible Mortgage Loan, shall have the following additional
characteristics:

(a) the proceeds thereof have been funded (or, on the date of the Advance
supported by a Notice of Borrowing and Pledge are being funded) by wire transfer
or cashier's check, cleared check or draft or other form of immediately
available funds to the Settlement Agent for such Wet Loan;

(b) the Borrower expects such Wet Loan to close and become a valid lien securing
actual indebtedness by funding to the order of the Mortgagor thereunder;

(c) the proceeds thereof have not been returned to the Lender from the
Settlement Agent for such Wet Loan;

(d) the Borrower has not learned that such Wet Loan will not be closed and
funded to the order of the Mortgagor;

(e) upon recordation such Mortgage Loan will constitute a first lien on the
premises described therein; and

(f) the Borrower shall haze obtained an Insured Closing Letter and Escrow Letter
with respect to such Wet Loan.

"Wire Instruction Data" shall mean the applicable information provided relating
to funding for the origination of a Wet Loan, which data shall include the
amount of the related wire transfer and related depository information as
required by Lender

Section 2. Delivery of Mortgage File.

(a) The Borrower shall from time to time deliver Mortgage Files to the Custodian
to be held hereunder, which shall be reviewed by the Custodian as provided in
Section 3. With respect to each Advance, (i) in the case of Dry Loans, the
Borrower shall provide written notice, in the form of a Notice of Borrowing and
Pledge together with the related Mortgage Loan Transmission, to the Lender and
the Custodian with respect to such Dry Loans which are to be used as Collateral
no later than 6:00 p.m. (eastern time) on the day prior to the requested Funding
Date, (ii) in the case of AM Funded Wet Loans, the Borrower shall provide
written notice, in the form of a Notice of Borrowing and Pledge together with
the related Mortgage Loan Transmission and copies of the related Insured Closing
Letters and Escrow Letters, to the Lender and the Custodian with respect to such
AM Funded Wet Loans which are to be used as Collateral no later than 6:00 p.m.
(eastern time) on the day prior to the requested Funding Date, (iii) in the case
of PM Funded Wet Loans, the Borrower shall provide written notice, in the form
of a Notice of Borrowing and pledge together with the related Mortgage Loan
Transmission and copies of the related Insured Closing Letters and Escrow
Letters, to the Lender and the Custodian with respect to such PM Funded Wet
Loans which are to be used as Collateral no later than 3:00 p.m. (eastern time)
on the requested Funding Date, and (iv) in the case of Dry Loans, the Borrower
shall have delivered to the Custodian the items set forth on Annex 16 hereto
pertaining to the Dry Loans which shall secure the Advance to be made on such
Funding Date, not later than 11:00 a.m. (eastern time) on such Funding Date.

Notwithstanding anything herein to the contrary, in the event that more than 100
Mortgage Files with respect to Dry Loans are to be delivered on any Funding
Date, the Custodian shall have such additional time to complete its review of
such Mortgage Files in excess of 100 as agreed between the Custodian and the
Borrower. In such event, the Borrower shall deliver the Mortgage Files to the
Custodian so that the Custodian shall have the time required to complete its
review and issue the required Trust Receipts on the Funding Date.

Following the Custodian's review of the items specified above, the Custodian
shall deliver to the Lender a Notice of Intent to Issue Trust Receipt not later
than 9:00 p.m. (eastern time) on the day prior to the requested Funding Date for
any AM Funded Wet Loans, not later than 4:00 p.m. (eastern time) on the
requested Funding Date for any PM Funded Wet Loans, and not later than 12:00
noon (eastern time) on the request Funding Date for any Dry Loans.

(b) From time to time, the Borrower shall forward to the Custodian additional
original documents or additional documents evidencing any assumption,
modification, consolidation or extension of a Mortgage Loan approved by the
Borrower, in accordance with the terms of the Loan Agreement, and upon receipt
of any such other documents, the Custodian shall hold such other documents for
the Lender hereunder.

With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned to the Borrower in
time to permit their delivery hereunder at the time required, in lieu of
delivering such original documents, the Borrower shall deliver to the Custodian
a copy thereof certified by the Borrower or the Settlement Agent as a true,
correct and complete copy of the original which has been transmitted for
recordation. The Borrower shall deliver such original documents to the Custodian
promptly when they are received if the related Mortgage Loan is then subject to
this Custodial Agreement.

(c) With respect to airy Mortgage Loan, if the Custodian has identified such
Mortgage Loan as having any Exception or if the Borrower has knowledge of any
Exception, the Borrower shall promptly and diligently notify the Lender of any
such Exception and shall promptly and diligently attempt to cure any such
Exception.

Section 3. Mortgage Loan Transmission; Exception Report Trust Receipt;
Disbursement Account.

(a) If the Custodian has received a Mort-age File for a Mortgage Loan identified
on the Mortgage Loan Transmission as provided in the preceding section, the
Custodian shall review the documents required to be delivered pursuant to
Section 2(a) above. The Custodian will deliver by electronic transmission, no
later than 5:00 p.m. (eastern time) oil each day to the Borrower and the Lender,
a Custodian Loan Transmission. The Custodian shall deliver an original Trust
Receipt and Custodian Loan Transmission to Chase Manhattan Bank at Four New York
Plaza, Ground Floor, Outsourcing Department, New York, New York 10004,
Attention: Jennifer John for the account of Greenwich Capital Financial
Products, Inc. (telephone number (212) 623-5953) each Funding Date, or day that
mortgage files are released following any sale of the related Mortgage Loan, by
overnight delivery using a nationally recognized overnight delivery service at
the Borrower's expense. Not later than 5:30 p.m. (eastern time) on each Funding
Date, the Custodian shall deliver copies of each Trust Receipt via facsimile to
the Lender. Separate Trust Receipts shall be issued for Wet Loans and Dry Loans.
Each Trust Receipt and Custodian Loan Transmission subsequently delivered by the
Custodian to the Lender shall supersede and cancel the Trust Receipt and
Custodian Loan Transmission previously delivered by the Custodian to the Lender
hereunder, and shall replace the then existing Custodian Loan Transmission and
the then existing Trust Receipt.

The delivery of each Trust Receipt and Custodian Loan Transmission to the Lender
shall be the Custodian's representation that, other than the Exceptions listed:
(i) all documents in respect of such Mortgage Loan required to be delivered at
such time pursuant to Section 2 of this Custodial Agreement have been delivered
and are in the possession of the Custodian as part of the Mortgage File for such
Mortgage Loan: (ii) all such documents have been reviewed by the Custodian in
accordance with the review procedures attached hereto as Annex 4 (the "Review
Procedures") and appear on their face to be regular and to relate to such
Mortgage Loan and to satisfy the requirements set forth in Section 2 of this
Custodial Agreement; and (iii) each Mortgage Loan identified in such Custodian
Loan Transmission is being held by the Custodian as bailee for the Lender and/or
its designees pursuant to this Custodial Agreement.

(b) In connection with any Trust Receipt and Custodian Loan Transmission
delivered hereunder by the Custodian, the Custodian makes no representations as
to and shall not be responsible to verify (A) the validity, legality,
enforceability, due authorization, recordability, sufficiency, or genuineness of
any of the documents contained in each Mortgage File or (B) the collectability,
insurability, effectiveness or suitability of and such Mortgage Loan. Subject to
the following- sentence, the Borrower and the Lender hereby give the Custodian
notice that from and after the Funding Date, the Lender shall have a security
interest in each Mortgage Loan identified on a Custodian Loan Transmission until
such time that the Custodian receives written notice from the Lender that the
Lender no longer has a security interest in such Mortgage Loan.

(c) In addition to the foregoing, in the case of Wet Loans, the delivery of the
Notice of Borrowing and Pledge, Mortgage Loan Transmission and copies of the
Insured Closing Letter and Escrow Letter to the Custodian shall be deemed to
constitute required documents with respect to the related Wet Loan.
Notwithstanding the foregoing. Borrower shall deposit with the Custodian the
documents described in Annex 16 hereto for such Wet Loan as soon as possible
and, in any event, within ten (10) days after the date the Advance is made with
respect to such Wet Loan. Upon deposit of such documents with Custodian,
Custodian shall review such documents in accordance with the Review Procedures,
shall promptly notify Lender if such documents do not comply with the
requirements thereof and shall indicate on its records that Custodian maintains
possession of such documents for Lender hereunder. Borrower hereby represents
warrants and covenants to Lender and Custodian that Borrower and an), person or
entity acting on behalf of Borrower that has possession of any of the documents
described in Annex 16 hereto for such Wet Loan prior to the deposit thereof with
Custodian will hold such documents in trust for Lender.

(d) The Custodian shall establish and maintain a disbursement account (the
"Disbursement Account") for and on behalf of the Lender entitled "Disbursement
Account, Bankers Trust Company of California, N.A., as Custodian for Greenwich
Capital Financial Products, Inc., Reference Number EL990C." All amounts remitted
on account of Advances made by the Lender to the Borrower, which the Borrower
requests the Lender to remit to the Custodian, shall be remitted no later than
9:00 a.m. (eastern time) with respect to AM Funded Wet Loans and no later than
4:00 p.m. (eastern time) with respect to PM Funded Wet Loans, and shall be
deposited in such Disbursement Account by the Custodian upon receipt. The Lender
shall not be required to remit any funds to the Disbursement Account, unless and
until all conditions precedent set forth in the Loan Agreement have been
satisfied. All related fees and expenses for the Disbursement Account shall be
borne by the Borrower. Upon request, the Custodian shall provide the Borrower,
or the Lender, with the federal wire reference number for a particular payment
made by the Custodian out of the Disbursement Account. The Disbursement Account
shall be owned by and under the exclusive dominion and control of the Lender.
Neither the Borrower nor any other Person claiming on behalf of or through the
Borrower shall have any right or authority, whether express or implied, to close
or make use of, or, except as expressly provided in the following sentence,
withdraw any funds from, the Disbursement Account. The Lender hereby authorizes
the Custodian for purposes hereof, that unless the Custodian shall receive
notice in writing from the Lender to the contrary by 9:00 a.m. (eastern time)
with respect to AM Funded Wet Loans or by 3:00 p.m. (eastern time) with respect
to PM Funded Wet Loans, to disburse all funds received from the Lender which are
deposited to the Disbursement Account as directed by the Borrower in its
Mortgage Loan Transmission. Funds retained in the Disbursement Account shall
remain uninvested, The Custodian shall reconcile the Disbursement Account on a
daily basis. With respect to any Advance that shall be secured b~ a Wet Loan,
the amount required to fund such Wet Loan shall be disbursed to the related
Settlement Agent from the Disbursement Account pursuant to Section 3(g) below.
The Custodian shall use reasonable efforts to identify all funds received in
connection with the Rescission of any Mortgage Loan.

The Borrower hereby represents that it shall be solely responsible for assuring
that the information provided in the Mortgage Loan Transmission is correct.

(e) (i) On each Funding Date, the Custodian will disburse funds in the
Disbursement Account to the Settlement Agents in accordance with the Wire
Instruction Data in the Mortgage Loan Transmission by 10:30 a.m. (eastern time)
with respect to AM Funded Wet Loans or by 5:30 p.m. (eastern time) with respect
to PM Funded Wet Loans, provided, that (A) sufficient funds exist in the
Disbursement Account; (B) such instructions do not include the Borrower or any
Affiliate of the Borrower as pa) ee, unless otherwise authorized by the Lender
in writing to the Custodian; and (C) if a conflict exists between the
instructions of the Lender and the instructions of the Borrower, the Custodian
shall follow the Lender's instructions.

(ii) If any funds disbursed on any date in accordance with clause (i) of this
Section 3(e) are returned to the Disbursement Account (A) the Custodian shall
release such funds from the Disbursement Account in accordance with
Section 3(f), and (B) the Lender shall, upon receipt of such amounts, apply the
same to the prepayment of the Advance or Advances relating to such Mortgage Loan
or Mortgage Loans. The Borrower shall instruct each Settlement Agent regarding
funds disbursed to such Settlement Agent in accordance with the terms of the
Loan Agreement. The Custodian shall provide to the Borrower and Lender not later
than 2:00 p.m. (eastern time), on each Business Day a report of all Rescission
amounts credited to the Disbursement Account on such Business Day.

(f) Unless otherwise instructed by the Lender, before the close of business on
each Business Day, the Custodian shall withdraw all collected amounts as of
5:30 p.m. (eastern time) then standing to the credit of the Disbursement Account
related to Rescissions or other unfunded Mortgage Loans and forward such amounts
to the following account maintained by the Lender: Chase Manhattan Bank, for the
A/C of Greenwich Capital Financial Products, Inc., ABA #021-000-021, Account
#1400-9561, Attn: Brett Kibbe.

The Lender hereby agrees to wire to the Borrower on such Business Day all
amounts received by the Lender from the Disbursement Account on such Business
Day pursuant to this Section 3(f) which are not required to be paid to the
Lender in accordance with the Loan Agreement. The Borrower will be obligated to
cover any shortfalls related to the Disbursement Account if the Lender's
requirement to Advance will not be sufficient to cover disbursements to the
Disbursement Agent due to a Rescission or other reason the Mortgage Loan
expected to be funded with such funds did not close. In addition, in connection
with any Wet Loan, the Borrower shall be required to deposit in the Disbursement
Account prior to the closing of such Mortgage Loan an amount equal to the excess
of (i) the amount required to be remitted in connection with the closing of such
Mortgage Loan over (ii) the amount to be advanced by the Lender pursuant to the
Loan Agreement with respect to such Mortgage Loan.

(g) In connection with the funding of any Wet Loans pursuant to the Disbursement
Account, the Borrower shall establish an Operating Account (the "Operating
Account") with the Custodian to be designated "E-LOAN.COM Operating Account,
maintained by Bankers Trust Company of California in trust for E-LOAN.COM,
Inc.". With respect to any Wet Loan to be funded in the morning on any Business
Day (an "AM Funded Wet Loan"), the Borrower by delivery of the Mortgage Loan
Transmission indicating thereon which Mortgage Loans are AM Funded Wet Loans
requests that the Custodian, and the Custodian shall, transfer from the
Operating Account to the Disbursement Account by 9:00 a.m. (eastern time) on the
day of closing for such AM Funded Wet Loan all of the funds necessary to close
such AM Funded Wet Loan. With respect to any Wet Loan to be funded in the
afternoon on any Business Day (a "PM Funded Wet Loan"), the Borrower by delivery
of the Mortgage Loan Transmission indicating thereon which Mortgage Loans are PM
Funded Wet Loans requests that the Custodian, and the Custodian shall, transfer
from the Operating Account to the Disbursement Account by 4:00 p.m. (eastern
time) on the day of closing for such PM Funded Wet Loan all of the funds
necessary to close such PM Funded Wet Loan.

Section 4. Obligations of the Custodian.

(a) The Custodian shall maintain continuous custody of all items constituting
the Mortgage Files in secure facilities in accordance with customary standards
for such custody and shall reflect in its records the interest of the Lender
therein. Each Mortgage Note (and Assignment of Mortgage) shall be maintained in
fire resistant facilities.

(b) With respect to the documents constituting each Mortgage File, the Custodian
shall (i) act exclusively as the bailee of, and custodian for, the Lender,
(ii) hold all documents constituting such Mortgage File received by it for the
exclusive use and benefit of the Lender, and (iii) make disposition thereof only
in accordance with the terms of this Custodial Agreement or with written
instructions furnished by the Lender; provided, however, that in the event of a
conflict between the terms of this Custodial Agreement and the written
instructions of the Lender, the Lender's written instructions shall control.

(c) In the event that (i) the Lender, the Borrower or the Custodian shall be
served by a third part) with any type of levy, attachment, writ or court order
with respect to any Mortgage File or any document included within a Mortgage
File or (ii) a third party shall institute any court proceeding by which any
Mortgage File or a document included within a Mortgage File shall be required to
be delivered otherwise than in accordance with the provisions of this Custodial
Agreement, the party receiving such service shall promptly deliver or cause to
be delivered to the other parties to this Custodial Agreement copies of all
court papers, orders, documents and other materials concerning such proceedings.
The Custodian shall, to the extent permitted by law, continue to hold and
maintain all the Mortgage Files that are the subject of such proceedings pending
a final, nonappealable order of a court of competent jurisdiction permitting or
directing disposition thereof. Upon final determination of such court, the
Custodian shall dispose of such Mortgage File or any document included within
such Mortgage File as directed by the Lender which shall give a direction
consistent with such determination. Expenses of the Custodian (including
reasonable attorneys' fees and related expenses) incurred as a result of such
proceedings shall be borne by the Borrower.

(d) The Lender hereby acknowledges that the Custodian shall not be responsible
for the validity and perfection of the Lender's security interest in the
Collateral hereunder, other than the Custodian's obligation to take possession
of Collateral as set forth in Section 2 hereof.

Section 5. Release of Collateral.

(a) From time to time until the Custodian is otherwise notified in writing by an
Authorized Representative of the Lender, which notice shall be given by the
Lender only following the occurrence of an Event of Default, the Custodian is
hereby authorized upon receipt of written request of the Borrower which is
acknowledged by the Lender to release Mortgage Files relating to Mortgage Loans
in the possession of the Custodian to the Borrower, or its designee, for the
purpose of servicing or correcting documentary deficiencies relating thereto
against a request for release of Mortgage Files and receipt (a "Request for
Release and Receipt") executed by the Borrower and the Lender (except with
respect to any Mortgage Loan which has been paid in full by the related
Mortgagor) in the form of Annex 5 hereto. The Custodian shall keep track of the
release of such Mortgage Files. The Lender hereby agrees to respond to a Request
for Release and Receipt, via facsimile, no later than one (I) Business Day after
the Lender's receipt thereof. The Borrower or its designee shall return to the
Custodian each Mortgage File previously released by the Custodian within tell
(10) calendar days after receipt thereof other than for any Mortgage Loan which
has been paid in full by the related Mortgagor. The Borrower hereby further
represents a-id warrants to the Lender that any such request b~ the Borrower for
release of Collateral shall be solely for the purposes set forth in the Request
for Release and Receipt and that the Borrower has requested such release in
compliance with all terms and conditions of such release set forth in the Loan
Agreement.

(b) (i) From time to time until otherwise notified in writing by the Lender,
which notice shall be given by the Lender only following the occurrence of an
Event of Default, the Custodian is hereby authorized upon receipt of written
request of the Borrower at least two (2) Business Days prior to the date of the
anticipated sale, to release Mortgage Files in the possession of the Custodian
to a third-party purchaser (subject to the written consent of the Lender if such
third party purchaser is not alt Approved Purchaser) for the purpose of resale
thereof against a Notice of Sale and Request for Release executed by the
Borrower and the Lender (in its discretion) in the form of Annex 3 hereto. On
such Notice of Sale and Request for Release, the Borrower shall indicate the
Mortgage Loans to be sold, such information to be provided in electronic medium
acceptable to the Borrower and the Custodian, the approximate amount of sale
proceeds anticipated to be received, the date of such anticipated sale, the name
and address of the third-party purchaser and the preferred method and date of
delivery.

(ii) Any transmittal of Mortgage Files for Mortgage Loans in the possession of
the Custodian in connection with the sale thereof to a third-party purchaser
will be under cover of a transmittal letter substantially in the form attached
hereto as Annex 11 duly completed by the Custodian and executed by the
Custodian. Promptly upon receipt by Lender of the full amount of the Takeout
Proceeds (constituting not less than the "Payoff Amount") into the account set
forth in such transmittal letter and receipt from the Borrower of a Purchase
Advice specifying the amount and source of wire along with information
identifying the Mortgage Loans to which such wire transfer relates, the Lender
shall notify the Custodian thereof in writing by 3:00 p.m. (eastern time) for
proceeds received no later than 1:00 p.m. (eastern time) on such day. Any Payoff
Amount sent by a third-party purchaser of Mortgage Loans in connection with
Section 5(b)(ii) above shall be sent to the account designated by the Lender.
Any excess proceeds received by the Lender shall be remitted to the Borrower in
accordance with the terms of the Loan Agreement.

(c) (iii) From time to time and as appropriate for the foreclosure of any of the
Mortgage Loans, the Custodian is hereby authorized, upon receipt of a Request
for Release and Receipt from the Borrower, executed by the Lender to send to an
Acceptable Attorney copies or originals of the Mortgage Files listed in the
Request for Release and Receipt. The Custodian shall retain copies of all
Mortgage Files forwarded to an Acceptable Attorney pursuant to the preceding
sentence. The Custodian may destroy any such copies retained upon the earliest
to occur of (A) the original Mortgage File is returned to the Custodian, (B) the
foreclosure with respect to such Mortgage Loan is complete, (C) the date upon
which such Mortgage Loan is released from the terms of this Custodial Agreement
or (D) the original Mortgage File is not returned within 180 days of release. In
accordance with the terms of the Attorney's Bailee Letter, the Acceptable
Attorney to whom such Mortgage Files are sent is instructed to acknowledge
receipt of each such document by faxing to the Lender and the Custodian a list
of such Mortgage Files confirming that such Acceptable Attorney is holding the
same as bailee of the Lender under the applicable Attorney's Bailee Letter, for
receipt as soon as possible and in any event no later than three (3) Business
Days following receipt thereof by such Acceptable Attorney. The Lender may, by
notice to the Custodian and the Borrower, respectively, exclude and
attorney-at-law with whom the Lender is not reasonably satisfied, from being an
Acceptable Attorney.

(iv) In accordance with each Attorney's Bailee Letter, no later than three (3)
Business Da: s prior to the foreclosure of any Mortgage Loan, the Acceptable
Attorney party thereto shall notify the Borrower of the scheduled date of
foreclosure of each such Mortgage Loan (the "Scheduled Foreclosure Date"), and
of any subsequent changes to the Scheduled Foreclosure Date. The Borrower hereby
agrees in any event to promptly notify the Custodian and Lender in writing upon
completions of any foreclosure. On the date of foreclosure, such Mortgage Loan
shall be deemed deleted from any Trust Receipt then outstanding.

(d) From time to time until the Custodian is otherwise notified by the Lender,
and with the prior written consent of the Lender, the Borrower may substitute
for one or more Eligible Mortgage Loans constituting the Collateral one or more
substitute Eligible Mortgage Loans having aggregate Collateral Value equal to or
greater than the Collateral Value of the Mortgage Loans being substituted for,
or obtain the release of one or more Mortgage Loans constituting Collateral
hereunder; provided that, after giving effect to such substitution or relapse,
the Secured Obligations then outstanding shall not exceed the Borrowing Base,
which determination shall be made solely by the Lender in accordance with the
Loan Agreement. In connection with any such requested substitution or release,
the Borrower will provide notice to the Custodian and the Lender no later than
12:00 p.m. (eastern time), on the date of such request, specifying the Mortgage
Loans to be substituted for or released and the substitute Mortgage Loans to be
pledged hereunder in substitution therefor, if any, and shall deliver with such
notice a revised Mortgage Loan Transmission indicating any substitute Mortgage
Loans. If the Custodian and Lender have received notice in accordance with the
preceding sentence, the Custodian will effect the requested substitution or
release no later than 3:00 p.m. (eastern time), two (2) Business Days following
the day on which such request was made after the Custodian has certified to the
Lender on such Business Day that the matters set forth in Section 3(a) hereof
with respect to any substitute Mortgage Loans are true and correct. Each such
substitution or release shall be deemed to be a representation and warranty) by,
the Borrower that any substitute Mortgage Loans are Eligible Mortgage Loans and
that after giving effect to such substitution or release, the Secured
Obligations then outstanding shall not exceed the Borrowing Base.

(e) So long as no Event of Default has occurred and is continuing and to the
extent written notice has been provided to the Custodian, the Custodian and the
Lender shall take such steps as they may reasonably be directed from time to
time by the Borrower in writing, which the Borrower deems necessary and
appropriate, to transfer promptly and deliver to the Borrower any Mortgage File
in the possession of the Custodian relating to any Mortgage I pan previously
included in the Borrowing Base but which the Borrower, with the written consent
of the Lender, has notified the Custodian has ceased to be included in the
Borrowing Base, or any Mortgage Loan in respect of which the Borrower has paid
the applicable Advance Balance in full. The Lender agrees to reply promptly to
any such request for transfer and delivery, and if any such request is received
by 12:00 p.m. (eastern time), the Lender agrees to reply on the Business Day
following the Business Day such request is received.

(f) The Lender agrees to maintain a settlement account into which all proceeds
from the sale of and Mortgage Loans to any Takeout Investor or other Approved
Purchaser shall be deposited. The Borrower agrees to provide appropriate wire
transfer instructions for such settlement account to all Takeout Investors or
other Approved Purchasers.

Section 6. Fees and Expenses of Custodian.

The Custodian shall charge such fees for its services under this Custodial
Agreement as are set forth in a separate agreement between the Custodian and the
Borrower, the payment of which fees, together with the Custodian's expenses in
connection herewith, shall be solely the obligation of the Borrower.

Section 7. Removal or Resignation of Custodian.

(a) The Custodian may at any time resign and terminate its obligations under
this Custodial Agreement upon at least 60 days' prior written notice to the
Borrower and the Lender. Promptly after receipt of notice of the Custodian's
resignation, the Borrower shall appoint, by written instrument, a successor
custodian, subject to written approval by the Lender (which approval shall not
be unreasonably withheld). One original counterpart of such instrument of
appointment shall be delivered to each of the Lender, the Borrower, the
Custodian and the successor custodian. If the successor Custodian shall not have
been appointed within 60 days of the Custodian's providing such notice, the
Custodian may petition any court of competent jurisdiction to appoint a
successor Custodian.

(b) The Lender or the Borrower, with the consent of the other (which consent
shall not be unreasonable withheld), upon at least 60 days' prior written notice
to the Custodian, may remove and discharge the Custodian (or any successor
custodian thereafter appointed) from the performance of its obligations under
this Custodial Agreement. Promptly after the giving of notice of removal of the
Custodian, the Lender shall appoint, by written instrument, a successor
custodian, which appointment shall be reasonably acceptable to the Borrower. One
original counterpart of such instrument of appointment shall be delivered to
each of the Lender, the Borrower, the Custodian and the successor custodian.

(c) In the event of any such resignation or removal; the Custodian shall
promptly upon the simultaneous surrender of and outstanding Trust Receipts held
by Lender, transfer to the successor custodian, as directed in writing, all the
Mortgage Files being administered under this Custodial .Agreement and, if the
endorsements on the Mortgage Notes and the Assignments of Mortgage have been
completed in the name of the Custodian, assign the Mortgages and endorse without
recourse the Mortgage Notes to the successor Custodian or as otherwise directed
by the Lender. The cost of the shipment of Mortgage Files arising out of the
resignation of the Custodian shall be at the expense of the Custodian; and any
cost of shipment arising out of the removal of the Custodian shall be at the
expense of the Lender. The Borrower shall be responsible for the fees and
expenses of the successor custodian and the fees and expenses for endorsing the
Mortgage Notes and assigning the Mortgages to the successor custodian if
required pursuant to this paragraph.

Section 8. Examination of Mortgage Files.

Upon reasonable prior notice to the Custodian (which shall be two (2) Business
Days or such shorter period of time agreed to by the Custodian and the Lender)
and at the Borrower's expense, the Lender and each of its respective agents,
accountants, attorneys and auditors will be permitted during normal business
hours to examine the Mortgage Files, documents, records and other papers in the
possession of or under the control of the Custodian relating to any or all of
the Mortgage Loans.

Section 9. Insurance of Custodian.

At its own expense, the Custodian shall maintain at all times during the
existence of this Custodial Agreement and keep in full force and effect fidelity
insurance, theft of documents insurance, forgery insurance and errors and
omissions insurance. All such insurance shall be in amounts, with standard
coverage and subject to deductibles, all as is customary for insurance typically
maintained by banks which act as custodian of collateral substantially similar
to the Collateral and act in a collateral agent capacity. Upon request, the
Lender or the Borrower shall be entitled to receive a certificate of the
respective insurer that such insurance is in full force and effect.

Section 10. Representations and Warranties.

The Custodian represents and warrants to the Lender that:

(a) (i) the Custodian has the power and authority and the legal right to execute
and deliver, and to perform its obligations under, this Custodial Agreement, and
has taken all necessary corporate action to authorize its execution, delivery
and performance of this Custodial Agreement;

(ii) no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or Governmental Authority and no consent of any other Person
(including, without limitation, any stockholder or creditor of the Custodian) is
required in connection with the execution, delivery, performance, validity or
enforceability of this Custodial Agreement;

(iii) this Custodial Agreement has been duly executed and delivered on behalf of
the Custodian and constitutes a legal, valid and binding obligation of the
Custodian enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law); and

(iv) the Custodian is not an Affiliate of the Borrower.

Section 11. Statements.

Upon the request of the Lender or the Borrower, the Custodian shall provide the
Lender or the Borrower, as applicable, with a list of all the Mortgage Loans for
which the Custodian holds a Mortgage File pursuant to this Custodial Agreement.
Such list shall be in the form of a Custodian Loan Transmission and an Exception
Report.

Section 12. No Adverse Interest of Custodian.

By execution of this Custodial Agreement, the Custodian represents and warrants
that it currently holds, and during the existence of this Custodial Agreement
shall hold, no adverse interest, by way of security or otherwise, in any
Mortgage Loan, and hereby waives and releases any such interest which it may
have in any Mortgage Loan as of the date hereof. The Mortgage Loans shall not be
subject to any security interest, lien or right to set-off b) Custodian or any
third party claiming through Custodian, and Custodian shall not pledge,
encumber, hypothecate, transfer, dispose of, or otherwise grant any third party
interest in, the Mortgage Loans.

Section 13. Indemnification of Custodian.

The Borrower agrees to reimburse, indemnify and hold the Custodian and its
directors, officers, agents and employees harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, or out-of-pocket expenses of any kind or nature whatsoever, including
reasonable attorney's fees, that may be imposed on, incurred by, or asserted
against it or them in any way relating to or arising out of this Custodial
Agreement or any action taken or not taken by it or them hereunder unless such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, or out-of-pocket expenses were imposed on, incurred by or asserted
against the Custodian because of the breach by the Custodian of its obligations
hereunder, or caused by the negligence, lack of good faith or willful misconduct
on the part of the Custodian or any of its directors, officers, agents or
employees. The foregoing indemnification shall survive any resignation or
removal of the Custodian or the termination or assignment of this Custodial
Agreement.

In the event that the Custodian fails to produce a Mortgage Note, Assignment of
Mortgage or any other document related to a Mortgage Loan that was in its
possession pursuant to Section 2 within two (2) Business Days after written
request therefor by the Lender or the Borrower in accordance with the terms and
conditions of this Custodial Agreement; provided that (i) Custodian previously
delivered to the Lender a Trust Receipt. Custodian Loan Transmission and an
Exception Report which did not list such document as an Exception on the related
date of pledge; (ii) such document is not outstanding pursuant to a Request for
Release and Receipt in the form annexed hereto as Annex 5-A; and (iii) such
document was held by the Custodian on behalf of the Borrower or Lender, as
applicable (a "Custodial Delivery Failure"), then the Custodian shall (a) with
respect to any missing Mortgage Note, promptly deliver to the Lender or
Borrower, upon request, a Lost Note Affidavit in the form of Annex 9 hereto and
(b) with respect to any missing document related to such Mortgage Loan,
including but not limited to a missing Mortgage Note, indemnify the Borrower or
Lender in accordance with the succeeding paragraph of this Section 13.
Notwithstanding the foregoing, it the event that the Custodian fails to produce
a Mortgage Note with respect to a Mortgage Loan requested pursuant to
Section 5(b) hereof, the Custodian shall then promptly (but no later than two
(2) Business Days following such request) provide the Lender or Borrower, as
applicable, with a Lost Note Affidavit. In the event that such original Mortgage
Note is subsequently found and delivered to the Lender or Borrower, as
applicable, such party shall return the Lost Note Affidavit to the Custodian.

The Custodian agrees to indemnify and hold the Lender and Borrower, and their
respective designees harmless against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, or out-of-pocket
expenses, including reasonable attorney's fees, that may be imposed on, incurred
by, or asserted against it or them in any way relating to or arising out of a
Custodial Delivery Failure or the Custodian's negligence, lack of good faith or
misconduct or any breach of the conditions, representations or warranties
contained herein. The foregoing indemnification shall survive any termination or
assignment of this Custodial Agreement.

Section 14. Reliance of Custodian.

In the absence of bad faith on the part of the Custodian, the Custodian may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any request, instruction, certificate, opinion
or other document furnished to the Custodian, reasonably believed by the
Custodian to be genuine and to have been signed or presented by the proper party
or parties and conforming to the requirements of this Custodial Agreement; but
in the case of any Mortgage Loan Document or other request, instruction,
document or certificate which by and provision hereof is specifically required
to be furnished to the Custodian, the Custodian shall be under a duty to examine
the same in accordance with the requirements of this Custodial Agreement.

Section 15. Term of Custodial Agreement.

Promptly after written notice from the Lender of the termination of the Loan
Agreement and payment in full of all amounts owing to the Lender thereunder and
under the Note, the Custodian shall deliver all documents remaining in the
Mortgage Files to the Borrower, and this Custodial Agreement shall thereupon
terminate.

Section 16. Notices.

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given when received by the recipient party at the
address shown on its signature page hereto, or at such other addresses as may
hereafter be furnished to each of the other parties by like notice. Any such
demand, notice or communication hereunder shall be deemed to have been received
on the date delivered to or received at the premises of the addressee. Any
demand, notice or communication hereunder shall be (i) sent by telecopy,
(ii) delivered in person, or (iii) transmitted by a recognized private
(overnight) courier service. The Custodian's office is located at the address
set forth on its signature page hereto, and each party hereto agrees to notify
each other party if its address should change.

Section 17. Governing Law.

This Custodial Agreement shall be construed in accordance with the laws of the
State of New York, and the obligations, rights, and remedies of the parties
hereunder shall be determined in accordance with such laws without regard to the
conflict of laws doctrine applied in such state.

Section 18. Authorized Representatives.

Each individual designated as an authorized representative of the Lender or its
successors or assigns, the Borrower and the Custodian, respectively (an
"Authorized Representative"), is authorized to give and receive notices,
requests and instructions and to deliver certificates and documents in
connection with this Custodial Agreement on behalf of the Lender, the Borrower
and the Custodian, as the case may be, and the specimen signature for each such
Authorized Representative, initially authorized hereunder, is set forth on
Annexes 6, 7 and 8 hereof, respectively. From time to time, the Lender, the
Borrower or the Custodian or their respective successors or permitted assigns
may, by delivering to the others a revised annex, change the information
previously given pursuant to this Section 18, but each of the parties hereto
shall be entitled to rely conclusively on the then current annex until receipt
of a superseding annex.

Section 19. Amendment.

This Custodial Agreement may, be amended from time to time by written agreement
signed by the Borrower, the Lender and the Custodian.

Section 20. Cumulative Rights.

The rights, powers and remedies of the Custodian and the Lender under this
Custodial Agreement shall be in addition to all rights, powers and remedies
given to the Custodian and the Lender by virtue of any statute or rule of law,
the Loan Agreement or any other agreement, all of which rights, powers and
remedies shall be cumulative and may be exercised successively or concurrently
without impairing the Lender's security interest in the Collateral.

Section 21. Binding Upon Successors.

All rights of the Custodian, the Borrower and the Lender under this Custodial
Agreement shall inure to the benefit of the Custodian and the Lender and their
successors and permitted assigns.

Section 22. Entire Agreement; Severability.

This Custodial Agreement and the other Loan Documents contain the entire
agreement with respect to the Collateral among the Custodian, the Lender and the
Borrower. If any of the provisions of this Custodial Agreement shall be held
invalid or unenforceable, this Custodial Agreement shall be construed as if not
containing such provisions, and the rights and obligations of the parties hereto
shall be construed and enforced accordingly.

Section 23. Execution In Counterparts.

This Custodial Agreement may be executed in counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

Section 24. Tax Reports.

The Custodian shall not be responsible for the preparation or filing of any
reports or returns relating to federal, state or local income taxes with respect
to this Custodial Agreement, other than in respect of the Custodian's
compensation or for reimbursement of expenses.

Section 25. Pledging of the Mortgage Loans by the Lender.

In connection with a pledge of the Mortgage Loans or Trust Receipt Interest, as
applicable, as collateral for an obligation of the Lender, the Lender may pledge
its interest in the Mortgage Files held by the Custodian for the benefit of the
Lender from time to time (provided that such use of the Mortgage Loans or Trust
Receipt Interest, as applicable, (i) shall be subject to the Borrower's rights
to redeem the Collateral, taking into account any Takeout Commitment, upon
repayment of the principal of and interest on all Advances and all other amounts
owing to the Lender under the Loan Agreement, under the Note and under the other
Loan Documents and (ii) will not impair the Lender's ability to perform its
obligations under the Loan Agreement or hereunder) by delivering, at the
Lender's option, written notice to the Custodian in the form of Annex 10 hereto
stating that the Lender has pledged its interest in the identified Mortgage
Loans and Mortgage Files, and the identity of the party to whom the Mortgage
Loans or Trust Receipt Interest have been pledged (such party, the "Pledge").
Upon receipt of such notice from the Lender, the Custodian shall mark its
records to reflect the pledge of the Mortgage Loans or Trust Receipt Interest,
as applicable, by the Lender to the Pledgee. The Custodian's records shall
reflect the pledge of the Mortgage Loans or Trust Receipt Interest, as
applicable, by the Lender to the Pledgee until such time as the Custodian
receives written instructions from the Lender with consent from the Pledgee that
the Mortgage Loans or Trust Receipt Interest, as applicable, are no longer
pledged by the Lender to the Pledgee, at which time the Custodian shall change
its records to reflect the release of the pledge of the Mortgage Loans or Trust
Receipt Interest, as applicable, and that the Custodian is holding the Mortgage
Loans or Trust Receipt Interest, as applicable, as custodian for, and for the
benefit of, the Lender. Until such time as the Custodian receives notice from
the Lender that there exists an event of default with respect to a pledge of its
interest in the Mortgage Loans and Mortgage Files, the Custodian shall take
directions solely from Lender.

Section 26. Transmission of Mortgage Files.

Prior to any shipment of any Mortgage Files, or other loan documents hereunder,
the Borrower shall deliver to the Custodian written instructions as to the
method of shipment and shipper(s) the Custodian is to utilize in connection with
the transmission of Mortgage Files or other loan documents in the performance of
the Custodians duties hereunder. The Borrower shall arrange for the provision of
such services at its sole cost and expense (or, at the Custodian's option,
reimburse the Custodian for all costs and expenses incurred b) the Custodian
consistent with such instructions) and will maintain such insurance against loss
or damage to mortgage files or other loan documents as the Borrower deems
appropriate. Without limiting the generality of the provisions of Section 13
above, it is expressly agreed that in no event shall the Custodian have any
liability for any losses or damages to any person, including without limitation,
the Borrower, arising, out of actions of the Custodian consistent with the
instructions of the Borrower. In the event the Custodian does not receive such
written instructions, the Custodian shall be authorized and shall be indemnified
as provided herein to utilize a nationally recognized courier service.

[SIGNATURE PAGE FOLLOWS]

 

IN WITNESS WHEREOF, this Custodial Agreement was duly executed by the parties
hereto as of the day and year first above written.

E-LOAN, INC.

By:
Name:
Title:

Address for Notices:

5875 Arnold Road
Dublin, California 94568
Attention: Steve Majerus
Telecopier No.: (925)556-2614
Telephone No.: (925) 241-2407

BANKERS TRUST COMPANY OF CALIFORNIA, N.A., as Custodian

By:
Name: Aimee Kemmeter
Title: Assistant Vice President

Address for Notices

:



1761 East St. Andrew Place
Santa Ana, California 92705
Attention: Mortgage Custody/Greenwich -
E-Loan: EL000C
Telecopier No.: (714) 247-6043
Telephone No.: (714) 247-6000

 

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

By:
Name: Anthony Palmisano
Title: Vice President

Address for Notices

:



600 Steamboat Road
Greenwich, Connecticut 06830
Attention: Anthony Palmisano
Telecopier No.: (203) 618-2136
Telephone No.: (203) 618-2341

With a copy to:

Attention: General Counsel
Telecopier No.: (203) 618-2132
Telephone No.: (203) 625-2700

Annex 1

to Custodial Agreement

REQUIRED FIELDS FOR MORTGAGE LOAN TRANSMISSION

(1) The Borrower's reference number;

(2) The name of the Borrower's applicable program;

(3) The Mortgage Loan number;

(4) The last name of the Mortgagor;

(5) The face amount of the Mortgage Note;

(6) The original number of months to maturity of the Mortgage Loan;

(7) The original interest rate borne by the Mortgage Note;

(8) The name of the Takeout Investor;

(9) The sale price of the Mortgage Loan to the Takeout Investor or Approved
Purchaser;

(10) The commitment number;

(11) The expiration date of the Takeout Commitment;

(12) The date the Mortgage Loan is scheduled to be delivered to the Takeout
Investor or Approved Purchaser;

(13) The Release Payment;

(14) The name of the Warehouse Lender, if any;

(15) The Agency's payee number, if applicable;

(16) The name of the Settlement Agent;

(17) The address of the Mortgage Property;

(18) The original maturity date; and

(19) a code indicating whether such Mortgage Loan is a Cooperative Loan.

Annex 2

to Custodial Agreement

GCFP Customer Code:_____

[WET LOAN][DRY LOAN] TRUST RECEIPT

Overnight Courier Tracking No._____
# of Loans:_____
Original Quantity $_____

Greenwich Capital Financial Products, Inc.
600 Steamboat Road
Greenwich, Connecticut 06830
Attn: __________

Re: Custodial Agreement, dated as of June 21, 2000 (the "Custodial Agreement"),
among E-LOAN.COM. Inc, as Borrower, Bankers Trust Company of California, N.A.,
as Custodian, and Greenwich Capital Financial Products, Inc., as Lender.

Ladies and Gentlemen:

In accordance with the provisions of Section 3 of the above-referenced Custodial
Agreement (capitalized terms not otherwise defined herein having the meanings
ascribed to them in the Custodial Agreement, or if not defined in the Custodial
Agreement, then in that certain Master Loan and Security Agreement dated as of
May 10, 1999 between the Borrower and the Lender (as amended, the "Security
Agreement")), the undersigned, as the Custodian, hereby certifies as to each
Mortgage Loan described in the attached Custodian Loan Transmission all matters
(subject to the Exceptions listed therein) set forth in Section 3 of the
Custodial Agreement, subject to the limitation set forth in Section 3(b) of the
Custodial Agreement.

The delivery of this Trust Receipt evidences that (i) the Custodian has reviewed
all documents required to be delivered in respect of each Mortgage Loan listed
herein pursuant to Section 2 of the Custodial Agreement, and such documents
other than the Exceptions listed herein are in the possession of the Custodian
as part of the Mortgage File for such Mortgage Loan, (ii) the Custodian is
holding each Mortgage Loan identified on the Custodian Loan Transmission
attached hereto, pursuant to the Custodial Agreement, as the bailee of and
custodian for the Lender and (iii) such documents have been reviewed by the
Custodian and appear on their face to be regular and to relate to such Mortgage
Loan and satisfy the requirements set forth in Section 3(a) of the Custodial
Agreement and the Review Procedures.

The Custodian makes no representations as to, and shall not be responsible to
verify, (i) the validity, legality, enforceability, due authorization,
recordability, sufficiency, or genuineness of any of the documents contained in
each Mortgage File or (ii) the collectability, insurability, effectiveness or
suitability of any such Mortgage Loan.

On each date the Custodian delivers to the Lender a Trust Receipt, it shall
supersede the Trust Receipt, previously delivered by the Custodian to the Lender
hereunder. The most recently delivered Trust Receipt, shall control and be
binding upon the parties hereto.

BANKERS TRUST COMPANY OF CALIFORNIA, N.A., as Custodian

By:
Name:
Title:

Annex 3

to Custodial Agreement

FORM OF NOTICE OF SALE AND REQUEST FOR RELEASE

Date: __________, _____

The undersigned, E-LOAN.COM, INC. (the "Borrower"), hereby provides notice of
the proposed sale of the below referenced mortgage loans to __________ (the
"Approved Purchaser"). Such Mortgage Loans have previously been delivered to
BANKERS TRUST COMPANY OF CALIFORNIA, N.A., acting as agent, bailee and custodian
(in such capacity "Custodian") for the exclusive benefit of the Greenwich
Capital Financial Products, Inc., (the "Lender") pursuant to the Custodial
Agreement dated as of June 21, 2000 made by and among the Borrower, Custodian
and the Lender. The closing date for such sale is __________ and the anticipated
purchase proceeds to be paid to the Lender directly is __________ (if amount is
zero, remaining collateral is sufficient to protect Lender Advances and shall
not result in a Borrowing Base Deficiency).

The Borrower requests release from the Custodian of the following described
documentation for the identified Mortgage Loans, possession of which shall be
delivered to the Approved Purchaser in connection with the sale thereof.

Mortgagor Name

Loan Number

Note Amount

Loan Document Delivered

               

Please send the referenced documentation to:

[NAME OF APPROVED PURCHASER]
[ADDRESS]
[TELEPHONE]
[ATTENTION:]

Please deliver documents to the Approved Purchaser via ____________________,
accompanied by a transmittal letter in the form of Annex 10.

E-LOAN.COM, INC.

By:
Name:
Title:

Acknowledged and Consented to:

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

By:
Name:
Title:

Date:

Capitalized terms not otherwise defined herein are defined in that certain
Master Loan and Security Agreement (the "Security Agreement"), dated as of
May 10, 1999, between the Borrower and the Lender, as amended.

E-LOAN.COM, INC.

By:
Name:
Title:

Annex 4

to Custodial Agreement

REVIEW PROCEDURES

This Annex sets forth the Custodian's review procedures for each item listed
below delivered by the Borrower pursuant to the Custodial Agreement (the
"Agreement") to which this Annex is attached. Capitalized terms used herein and
not defined herein shall have the meanings ascribed to them in the Agreement.

In the case of Dry Loans:

1. The Mortgage Note and the Mortgage each appear to bear an original signature
or signatures purporting to be the signature or signatures of the Person or
Persons named as the maker and Mortgagor or grantor, or in the case of copies of
the Mortgage permitted under Section 2(b) of the Agreement, that such copies
bear a reproduction of such signature.

2. The amount of the Mortgage Note is the same as the amount specified on the
related Mortgage.

3. The original mortgagee is the same as the payee on the Mortgage Note.

4. The Mortgage contains a legal description other than address, city and state.

5. The notary section (acknowledgment) is present and attached to the related
Mortgage and is signed.

6. Neither the original Mortgage Note, nor the copy of the Mortgage delivered
pursuant to the Agreement, nor the original Assignment of Mortgage contain any
alterations which appear irregular on their face.

7. The Mortgage Note is endorsed in blank by the Borrower.

8. Each original Assignment of Mortgage and any intervening assignment of
mortgage, if applicable, appears to bear the original signature of the named
mortgagee or beneficiary including any subsequent assignors (and any other
necessary party ), as applicable, or in the case of copies permitted under
Section 2(b) of the Agreement, that such copies appear to bear a reproduction of
such signature or signatures and such copies have been certified by an officer
as true, complete and correct copies of any originals, and the intervening
assignments of mortgage evidence a complete chain of assignment and transfer of
the related Mortgage from the originating Person to the Borrower.

9. The date of each intervening assignment is on or after the date of the
related Mortgage and/or the immediately preceding assignment, as the case may
be.

10. The notary section (acknowledgment) is present and attached to each
intervening assignment and is signed.

11. Based upon a review of the Mortgage Note, the Mortgage Loan number, the
Mortgagor's name, the address of the Mortgaged Property, the original amount of
the Mortgage Note, the original mortgage interest rate, the maturity date and
any other fields as mutually agreed upon as set forth in the Mortgage Loan
Transmission delivered by the Borrower to the Custodian are correct.

In the case of Wet Loans:

1. To the extent of any items listed in Annex 16 are available, the procedures
set forth with respect to Dry Loans.

2. To the extent the items listed in Annex 16 are not available, the original
Notice of Borrowing and Pledge with a loan listing attached has been received
and matches the facsimile copy previously delivered.

3. The Insured Closing Letter has been executed.

4. The Escrow Letter has been executed.

Annex 5

to Custodial Agreement

REQUEST FOR RELEASE AND RECEIPT

Date: __________, _____

The undersigned, E-LOAN.COM, INC. (the "Borrower"), acknowledges receipt from
BANKERS TRUST COMPANY OF CALIFORNIA, N.A., acting as bailee of, and custodian
for, (in such capacity, the "Custodian") the exclusive benefit of GREENWICH
CAPITAL FINANCIAL PRODUCTS, INC. (the "Lender") (capitalized terms not otherwise
defined herein are defined in that certain Custodial Agreement, dated as of
June 21, 2000 (the "Custodial Agreement") or if not defined in the Custodial
Agreement, then in that certain Master Loan and Security Agreement dated as of
May 10, 1999 between the Borrower and the Lender (as amended, the "Security
Agreement")), of the following described documentation for the identified
Mortgage Loan, possession of which is entrusted to the Borrower solely for the
purpose referenced below:

Mortgagor Name

Loan Number

Note Amount

Mtg. Loan Document

               

Reason for Requesting File (check one)

___ 1. Mortgage Loan Paid in Full.

___ 2. Correction of Document Deficiencies.

___ 3. Mortgage Required for Sen icing.

___ 4. Foreclosure.

___ 5. Other [Describe].

If item 2, 3, 4 or 5 is checked, it is hereby acknowledged that a security
interest pursuant to the Uniform Commercial Code in the Collateral hereinabove
described and in the proceeds of said Collateral has been granted to the Lender
pursuant to the Loan Agreement.

If item 2. 3, 4 or 5 is checked, in consideration of the aforesaid delivery by
the Custodian, the Borrower hereby agrees to ]told said Collateral in trust for
the Lender as provided under and in accordance with all provisions of the
Custodial Agreement and to return said Collateral to the Custodian no later than
the close of business on the tenth day following the date hereof or, if such day
is not a Business Day, on the immediately succeeding Business Day.

E-LOAN.COM, INC.

By:
Name:
Title:

Acknowledged and Consented to:

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

By:
Name:
Title:

Documents returned to Custodian:



By:
Name:
Its:

Date:

Annex 6

to Custodial Agreement

AUTHORIZED REPRESENTATIVES OF LENDER

Name

Specimen Signature

____________________

____________________

____________________

____________________

____________________

____________________

____________________

____________________

____________________

____________________

____________________

____________________

Annex 7

to Custodial Agreement

AUTHORIZED REPRESENTATIVES OF BORROWER

Name

Specimen Signature

Steven M. Majerus

____________________

____________________

____________________

____________________

____________________

____________________

____________________

____________________

____________________

____________________

____________________

Annex 8

to Custodial Agreement

AUTHORIZED REPRESENTATIVES OF CUSTODIAN

Name

Specimen Signature

Steven M. Majerus

____________________

____________________

____________________

____________________

____________________

____________________

____________________

____________________

____________________

____________________

____________________

Annex 9

to Custodial Agreement

FORM OF LOST NOTE AFFIDAVIT

I, as ____________________ (title) (hereinafter called "Deponent") of
____________________ (the "Custodian"), am authorized to make this Lost Note
Affidavit (this "Affidavit") on behalf of the Custodian. In connection with the
administration of the Mortgage Loans held by the Custodian on behalf of
Greenwich Capital Financial Products, Inc. (the "Lender"), Deponent being duly
sworn, deposes and says that:

1. Custodian's address is:

[CUSTODIAN'S Address]

2. Custodian previously delivered to the Lender a Custodian Loan Transmission
and an Exception Report with respect to that certain Mortgage Note made by
__________ in an original principal balance of $__________, secured by a
Mortgage on a property located at __________, which did not indicate such
Mortgage Note is missing;

3. Such Mortgage Note was assigned or sold to the Lender by E-LOAN.COM, INC,
pursuant to the terms and provisions of a Master Loan and Security Agreement
dated and effective as of __________;

4. Such Mortgage Note is not outstanding pursuant to a Request for Release of
Documents;

5. Aforesaid Mortgage Note (hereinafter called the "Original") has been lost;

6. Deponent has made or has caused to be made diligent search for the Original
and has been unable to find or recover same;

7. The Custodian vas the Custodian of the Original at the time of loss;

8. Deponent agrees that, if said Original should ever come into Custodian's
possession, custody or poser, Custodian will immediately and without
consideration surrender the Original to the Lender;

9. Attached hereto is a true and correct copy of (i) the Mortgage Note, endorsed
in blank by the Mortgagee, as provided by __________ or its designee and
(ii) the Mortgage which secures the Mortgage Note, which Mortgage Note is
recorded at

10. Deponent hereby agrees that the Custodian (a) shall indemnify and hold
harmless the [Lender][Borrower], its successors, and assigns, against any loss,
liability or damage, including reasonable attorney's fees, resulting from the
unavailability of any Originals, including but not limited to any loss,
liability or damage arising from (i) any false statement contained in this
Affidavit, (ii) any claim of any party that it has already purchased a mortgage
loan evidenced by the Originals or any interest in such mortgage loan, (iii) any
claim of ally borrower with respect to the existence of terms of a Mortgage Loan
evidenced by the Originals, (iv) the issuance of new instrument in lieu thereof
and (v) any claim whether or not based upon or arising from honoring or refusing
to honor the Original when presented by anyone (items (i) through (iv) above are
hereinafter referred to as the "Losses"); and

11. This Affidavit is intended to be relied on by the Lender, its successors,
and assigns and the Custodian represents and warrants that it has the authority
to perform its obligations under this Affidavit.

EXECUTED THIS _____ day of __________, _____ on behalf of the Custodian by:




Signature






Typed Name



On this day of __________, _____, before me appeared __________, to me
personally know, who being duly sworn did say that she/he is the __________ of
__________, and that said Lost Note Affidavit __________ was signed and sealed
on behalf of such corporation and said __________ acknowledged this instrument
to be the free act and deed of said corporation.




Notary Public in and for the
State of



My Commission expires:

Annex 10

to Custodial Agreement

NOTICE OF PLEDGE

To: [CUSTODIAN]

From: ____________________

Date: ____________________

You are hereby notified that as of [date] the undersigned has pledged all of its
right, title and interest in and to the Mortgage Loans identified in the
schedule attached hereto to [Pledgee's name and address]. You are hereby
instructed to hold such Mortgage Loans pursuant to the terms of the Custodial
Agreement, dated as of June 21, 2000 (the "Custodial Agreement"), among
E-LOAN.COM, Inc. (the "Borrower"). Bankers Trust Company of California, N.A.
(the "Custodian") and Greenwich Capital Financial Products, Inc. (the "Lender"),
for the sole and exclusive benefit of [name of Pledgee] subject to the terms of
the Custodial Agreement by which [name of Pledgee] hereby agrees to be bound.

When you have received written instructions from the Lender with the Pledgee's
consent thereon that the Mortgage Loans are no longer pledged by the Lender to
the Pledgee, you shall change your records to reflect the release of the pledge
of the Mortgage Loans and that you are holding the Mortgage Loans as custodian
for, and for the benefit of, the Lender.

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

By:
Name:
Title:

Date:

[NAME OF PLEDGEE]

By:
Name:
Title:

Date:

Annex 11

to Custodial Agreement

TRANSMITTAL LETTER

[Custodian Letterhead]

[Approved Purchaser]
____________________
____________________

Re: ______________________________

Ladies and Gentlemen:

Attached please find those Mortgage Loans listed separately on the attached
schedule, which Mortgage Loans are owned by E-LOAN.COM, INC. (the "Borrower")
and are being delivered to you for purchase.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in that certain Custodial Agreement dated as of June 21, 2000, by and
among Bankers Trust Company of California, N.A. (the "Custodian"), the Borrower,
and Greenwich Capital Financial Products, Inc., as lender (the "Lender"), and if
not defined in the Custodial Agreement, then in that certain Master Loan and
Security Agreement (the "Security Agreement"), dated as of May 10, 1999, between
the Borrower and the Lender, as amended.

The Mortgage Loans comprise a portion of the "Collateral." Each of the Mortgage
Loans is subject to a security interest in favor of the Lender, which security
interest shall be automatically released upon remittance of the purchase price
for such Mortgage Loan (the "Payoff Amount") by wire transfer to the following
account:

WIRE INSTRUCTIONS:

Bank Name: Chase Manhattan Bank
City, State: New York, NY

ABA #: 021-000-021
Account #: 1400-9561

Account Name: GCFP
Attention: Brett Kibbe/E-Loan.com

Pending the purchase of each Mortgage Loan and until the Payoff Amount is
received, the aforesaid security interest therein shall remain in full force and
effect, and you shall hold possession of such Collateral and the documentation
evidencing same as custodian, agent and bailee for and on behalf of the Lender.
In the event that any Mortgage Loan is unacceptable for purchase, return the
rejected item directly to the Custodian at its address set forth below. In no
event shall any Mortgage Loan be returned to, or sales proceeds remitted to, the
Borrower. The Mortgage Loan must be so returned or Payoff Amount remitted in
full no later than ten (10) days from the date hereof. If you are unable to
comply with the above instructions, please so advise the undersigned Custodian
immediately.

NOTE: BY ACCEPTING THE MORTGAGE LOANS DELIVERED TO YOU WITH THIS LETTER, YOU
CONSENT TO BE THE CUSTODIAN, AGENT AND BAILEE FOR THE LENDER ON THE TERMS
DESCRIBED IN THIS LETTER. THE CUSTODIAN REQUESTS THAT YOU ACKNOWLEDGE RECEIPT OF
THE ENCLOSED MORTGAGE LOANS AND THIS LETTER BY SIGNING AND RETURNING THE
ENCLOSED COPY OF THIS LETTER TO THE CUSTODIAN; HOWEVER, YOUR FAILURE TO DO SO
DOES NOT NULLIFY SUCH CONSENT.

Very truly yours,




as Custodian



By:
Name:
Title:

Address:


RECEIPT ACKNOWLEDGED:

[APPROVED PURCHASER]

By:
Name:
Title:

Date:

Annex 12

to Custodial Agreement

[ATTORNEY'S BAILEE LETTER]

[Letterhead of Borrower]

Name of Attorney
[Address]

Custodian:


Attn:
Facsimile:
Telephone:

Lender: Greenwich Capital Financial Products. Inc.
600 Steamboat Road
Greenwich, Connecticut 06830
Attn: Joseph Bartolotta
Telecopier No.: 203-618-2148/2149
Telephone No.: 203-625-6675

Borrower:


Attn:
Facsimile:
Telephone:

Dear Sir or Madam:

From time to time, we, E-LOAN.COM, Inc. (the "Borrower"), will send to you (or
have sent to you) mortgage loans for which you have agreed to commence and
prosecute a foreclosure action. In connection with such foreclosure activities,
[copies of] one or more of the documents evidencing or otherwise relating to
such mortgage loans (-Documents")will be delivered to you.

Greenwich Capital Financial Products, Inc. (the "Lender"), has financed the sale
to us or origination of such mortgage loans, and with such sale or origination
we granted a security interest in the Documents referred to below and the
mortgage loans to which such Documents relate to the Lender. Bankers Trust
Company of California. N.A. (the "Custodian") is acting as custodian for the
Lender in connection with the Documents.

Whenever we send you Documents to be covered by this letter agreement, we will
send such Documents to you under a transmittal letter identifying the specific
documents delivered, and the mortgage loan(s) to which they relate, with a space
at the end of the letter for you to sign and to acknowledge your receipt of such
Documents. Upon your receipt of any such Documents, you hereby agree to fax to
the Lender and the Custodian, no later than three (3) Business Days after your
receipt thereof, our transmittal letter, signed in the acknowledgment space by
you, pursuant to which you (i) acknowledge receipt of the Documents listed in
the transmittal letter, and (ii) acknowledge that with respect to such listed
documents you are acting as bailee of the Lender in accordance with the terms of
this Attorney's Bailee Letter.

By signing this letter agreement below where indicated, (a) you agree that on
and after the date hereof until you are otherwise notified by the Lender or the
Custodian, any Documents delivered to you as described above will be held by you
as bailee for the Lender, (b) you certify that, as of the date of your receipt
of any Documents, you have not received notice of any interest of any other
person or entity in such Documents or the related mortgage loans, (c) you agree
that you will commence and diligently prosecute foreclosure proceedings with
respect to the mortgage loan to which any such Documents relate and (d) you
certify that if either you or your law firm has any security interest in the
Documents or the mortgage loan to which those Documents relate you agree to
waive any interest you or your firm may acquire therein at any time, whether
arising pursuant to law or otherwise or to refuse delivery of such Documents and
return them immediately to the Custodian.

The Borrower and the Lender hereby irrevocably instruct you that any, Documents
in your possession are to be held by you as bailee for the Lender, as provided
herein until they are returned to the Custodian at the address noted above
together with a cope of this letter agreement; provided that if the Lender or
the Custodian notifies you that the Lender's security interest in any of
above-referenced mortgage loans has been released or did not attach (the
"Release Notice"), from the date of such Release Notice you will hold the
Documents relating to such mortgage loan (and no others) as bailee for the
Borrower, in which case you will follow the Borrower's instructions regarding
such Documents, and such Documents shall be released to the Borrower at the
address noted above, or its designee, upon conclusion of the foreclosure action,
instead of returning them to the Custodian; and provide further that prior to
the date of any Release Notice, notwithstanding anything herein or elsewhere to
the contrary, if you receive instructions from the Lender or the Custodian which
do not comport with instructions you may have received froth the Borrower,
including, without limitation, instructions to deliver the Documents to the
Custodian, the Lender or any other person or entity, you shall abide by the
instructions of the Custodian or Lender.

You agree to immediately give telephonic notice (followed by written notice) to
the Custodian if you receive notice or any inquiry from any other person or
entity of or with respect to any interest in the Documents or the related
mortgage loan and you agree that you shall immediately notify each such person
in writing, with a copy to the Custodian, of the prior interest of the Lender
therein.

This letter agreement supersedes any letter agreement or other agreement or
arrangement that may exist between you and the Borrower. Notwithstanding any
contrary understanding with you, the Borrower or any other person or entity, or
an;, instructions to you from the Borrower, the Borrower or any other person or
entity, you shall abide by the terms of this letter. No deviation in performance
of the terms of any previous letter agreement between YOU and any of the
undersigned shall alter any of your duties or responsibilities as set forth
herein.

Because time is of the essence, please promptly sign and date the enclosed copy
of this letter agreement and return it via overnight delivery service to the
Custodian at the above address and via telecopier, send a copy of this executed
letter agreement to the Borrower. It is important that the Custodian receive a
copy of this letter agreement executed by you. Thank you for your cooperation in
assisting us with this project.

NOTE: BY ACCEPTING THE MORTGAGE LOANS DELIVERED TO YOU WITH THIS LETTER, YOU
CONSENT TO BE THE CUSTODIAN, AGENT AND BAILEE FOR THE LENDER ON THE TERMS
DESCRIBED IN THIS LETTER. THE CUSTODIAN REQUESTS THAT YOU ACKNOWLEDGE RECEIPT OF
THE ENCLOSED MORTGAGE LOANS AND THIS LETTER BY SIGNING AND RETURNING THE
ENCLOSED COPY OF THIS LETTER TO THE CUSTODIAN; HOWEVER, YOUR FAILURE TO DO SO
DOES NOT NULLIFY SUCH CONSENT.

Very truly yours,

E-LOAN.COM, INC., Borrower

By:
Name:
Title:

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., Lender

By:
Name:
Title:

ACKNOWLEDGED AND AGREED:

By:

Print Name:

Date:

Rider A

[Letterhead of ____________________]

__________, _____

Name of Attorney
[Address]

Re: Mortgagor:
Address of Property:
Loan Number:

Dear __________:

We refer to that certain letter (the "Attorney's Bailee Letter"), dated
__________, from us to you and signed by us and by Greenwich Capital Financial
Products, Inc., as lender (the "Lender"), describing the terms under which you
agreed to hold certain mortgage loan documents to be sent to you from time to
time under the Attorney's Bailee Letter.

The following documents evidencing or otherwise relating to the above-
referenced mortgage loans (collectively, the "Documents") are being sent to you
under cover of this letter for the purpose of commencement and prosecution of a
foreclosure action:

[LIST ONLY THOSE DOCUMENTS THAT ARE BEING SENT]

(i) The [original] [copy of the] Mortgage Note.

(ii) The [original] [copy] of the guarantee executed in connection with the
Mortgage Note.

(iii) The [original] [copy of the] Mortgage with evidence of recording thereon,
or a certified copy thereof.

(iv) The [originals] [copies] of all assumption, modification, consolidation or
extension agreements (if any) with evidence of recording thereon, or certified
copies thereof.

(v) An [original] [copy of the] Assignment of Mortgage in blank.

(vi) The [originals] [copies] of [identify any particular] intervening
assignments of mortgage with evidence of recording thereon, or certified copies
thereof.

(vii) The [original] [copy of the] [attorney's opinion of title and abstract of
title] or [the original mortgagee title insurance policy], [or if the original
mortgagee title insurance policy has not been issued, the irrevocable commitment
to issue the mortgagee title insurance policy [as marked by the title company or
its authorized agent]], [or the preliminary title report for appropriate
jurisdictions].

(viii) The [original] [copy] of any security agreement, chattel mortgage or
equivalent document executed in connection with the Mortgage Loan.

(ix) The [original] [copy of the] power of attorney or other authorizing
instrument [with evidence of recording thereon].

(x) [Identify any other documents which may be lent].

Please sign this letter in the space provided below to indicate your
acknowledgment of receipt of the documents listed above with respect to the
mortgage loan(s) identified above, and to confirm that you will hold such
documents as bailee for the Lender under and in accordance with the terms of the
Attorney's Bailee Letter. As required by the Attorney's Bailee Letter, please
fax to the Lender and the Custodian (with a copy to us), a copy of this letter
signed by you, not later than three (3) business days after your receipt of this
letter. We appreciate your cooperation.

Sincerely yours,



By:

Name:

Title:

 

ACKNOWLEDGMENT

:



I acknowledge receipt of the Documents as listed above in this letter and of
notice of the security interests in such documents described in the Attorney's
Bailee Letter referred to above. I confirm the certifications made by me in the
Attorney's Bailee Letter with respect to such documents and agree to act as
bailee for the Lender with respect to such documents on the terms set forth in
the Attorney's Bailee Letter and to comply in all other respects with the terms
of the Attorney's Bailee Letter.

Print Name:

Date:

Annex 13

to Custodial Agreement

Material Exceptions-Using Bankers Trust Codes

DOC DESCRIPTION

EXCEPTION CODE

EXCEPTION DESCRIPTION

 

Note

O*

Original with comment

 

Note

P

Photo-Copy

 

Note

M

Not Received

 

Note

CT

Copy-Certified

 

Note

DNE

Document Unexecuted

 

Note

INC

Incomplete/Incorrect

Applies to Amount, Name, Address

Note

CV

Can't Verify

 

Note

DNR

Document/Data Not Reviewed

 

Note

NA

Not Applicable

 

Endorsement

M

Not Received

 

Endorsement

DNE

Document Unexecuted

 

Endorsement

O*

Original with comment

 

Endorsement

INC

Incomplete/Incorrect

 

Endorsement

BRK

Break in Chain

 

Endorsement

CV

Can't Verify

 

Endorsement

DNR

Document/Data Not Reviewed

 

Endorsement

P

Photo-Copy

 

Endorsement

EXT

Extra

 

Endorsement

NA

Not Applicable

 

Intervening Endorsement

M

Not Received

 

Intervening Endorsement

O*

Original with comment

 

Intervening Endorsement

DNE

Document Unexecuted

 

Intervening Endorsement

INC

Incomplete/Incorrect

 

Intervening Endorsement

BRK

Break in Chain

 

Intervening Endorsement

CV

Can't Verify

 

Intervening Endorsement

DNR

Document/Data Not Reviewed

 

Intervening Endorsement

DNE

Document Unexecuted

 

Intervening Endorsement

NA

Not Applicable

 

Intervening Endorsement

P

Photo-Copy

 

Mortgage/Deed of Trust

M

Not Received

 

Mortgage/Deed of Trust

O*

Original with comment

 

Mortgage/Deed of Trust

P

Photo-Copy

 

Mortgage/Deed of Trust

DNE

Document Unexecuted

 

Mortgage/Deed of Trust

INC

Incomplete/Incorrect

Applies to Amount, Name, Address, Legal Desc., Riders

Mortgage/Deed of Trust

CV

Can't Verify

 

Mortgage/Deed of Trust

DNR

Document/Data Not Reviewed

 

Mortgage/Deed of Trust

NA

Not Applicable

 

Mortgage/Deed of Trust

P

Photo-Copy

 

Assignment

M

Not Received

 

Assignment

P

Photo-Copy

 

Assignment

INC

Incomplete/Incorrect

Applies to Amount, Name, Address, Legal Desc., Riders

Assignment

BRK

Break in Chain

 

Assignment

CV

Can't Verify

 

Assignment

DNE

Document Unexecuted

 

Assignment

INC

Incomplete/Incorrect

Applies to Amount, Name, Address

Assignment

DNR

Document/Data Not Reviewed

 

Assignment

BKT

Blanket Assignment

 

Assignment

NA

Not Applicable

 

Assignment

O*

Original with comment

 

Intervening Assignment

INC

Incomplete/Incorrect

Applies to Amount, Name, Address

Intervening Assignment

M

Not Received

 

Intervening Assignment

P

Photo-Copy

 

Intervening Assignment

BRK

Break in Chain

 

Intervening Assignment

CV

Can't Verify

 

Intervening Assignment

DNE

Document Unexecuted

 

Intervening Assignment

DNR

Document/Data Not Reviewed

 

Intervening Assignment

BKT

Blanket Assignment

 

Intervening Assignment

NA

Not Applicable

 

Intervening Assignment

O*

Original with comment

 

POWER OF ATTORNEY

M

Not Received

 

POWER OF ATTORNEY

P

Photo-Copy

 

POWER OF ATTORNEY

INC

Incomplete/Incorrect

Applies to Name,

Address Private Mortgage Insurance

CV

Can't Verify

 

Private Mortgage Insurance

M

Not Received

 

Title Police

CV

Can't Verify

 

Title Policy

M

Not Received

 

Title Policy

NA

Not Applicable

 

Title Policy

INC

Incomplete/Incorrect

Applies to Amount, Name, Address

Title Policy Commitment

CV

Can't Verify

 

Title Policy Commitment

M

Not Received

 

Title Policy Commitment

NA

Not Applicable

 

Title Policy Commitment

INC

Incomplete/Incorrect

Applies to Amount, Name, Address

UCC 1

INC

Incomplete/Incorrect

Amount Less than Mortgage; Missing Legal Desc.

UCC 1

M

Not Received

 

UCC-3

M

Not Received

 

UCC-3

INC

Incomplete/Incorrect

Amount Less than Mortgage; Missing Legal Desc.

CONSOLIDATION/EXTNSN/MOD AGRMT

M

Not Received

 

CONSOLIDATION/EXTNSN/MOD AGRMT

INC

Incomplete/Incorrect

Amount Less than Mortgage; Missing Legal Desc.

CONSOLIDATION/EXTNSN/MOD AGRMT

CV

Can't Verify

 

CONSOLIDATION/EXTNSN/MOD AGRMT

DNE

Document Unexecuted

 

CONSOLIDATION/EXTNSN/MOD AGRMT

DNR

Document/Data Not Reviewed

 

CONSOLIDATION/EXTNSN/MOD AGRMT

M

Not Received

 

CONSOLIDATION/EXTNSN/MOD AGRMT

NA

Not Applicable

 

Proprietary Lease/Occupancy Agreement

CV

Can't Verify

 

Proprietary Lease/Occupancy Agreement

DNE

Document Unexecuted

 

Proprietary Lease/Occupancy Agreement

DNR

Document/Data Not Reviewed

 

Proprietary Lease/Occupancy Agreement

M

Not Received

 

Proprietary Lease/Occupancy Agreement

NA

Not Applicable

 

Chattel Mortgage

M

Not Received

 

Chattel Mortgage

NA

Not Applicable

 

Assignment in Blank of Proprietary Lease/Occupancy Agreement

P

Photo-Copy

 

Assignment in Blank of Proprietary Lease/Occupancy Agreement

INC

Incomplete/Incorrect

 

Assignment in Blank of Proprietary Lease/Occupancy Agreement

M

Not Received

 

UCC3 TO BLANK

P

Photo-Copy

 

UCC3 TO BLANK

INC

Incomplete/Incorrect

Amount Less than Mortgage; Missing Legal Desc.

UCC3 TO BLANK

M

Not Received

 

Annex 15

to Custodial Agreement

LIST OF UNAPPROVED SETTLEMENT AGENTS

[To Be Provided By The Lender]

Annex 16

to Custodial Agreement

APPROVED TAKEOUT INVESTOR SUBMISSION PACKAGE

With respect to each Mortgage Loan being offered by the Borrower for pledge to
the Lender, pursuant to a Takeout Commitment, the Borrower shall deliver and
release to Custodian the following documents:

(i) The original Mortgage Note bearing all intervening endorsements from the
originator to the Borrower endorsed, "Pay to the order of _, without recourse"
and signed in the name of the Borrower by an authorized officer of the Borrower;
(if applicable), the original assumption agreement, together with the original
of any surety agreement or guaranty agreement relating to the Mortgage Note or
any such assumption agreement, and if the Mortgage Note has been signed by a
third part), on behalf of the Mortgagor, the original power of attorney or other
instrument that authorized and empowered such Entity to sign or a copy of such
power of attorney together with an officer's certificate from the Borrower (or a
certificate from the county recorder's office or the Settlement Agent)
certifying that such copy, presents a true and correct reproduction of the
original and that such original has been duly recorded or delivered for
recordation in the appropriate records of the jurisdiction in which the related
Mortgaged Property is located;

(ii) A Mortgage meeting one of the following requirements:

(A) The original Mortgage bearing evidence that the Mortgage has been duly
recorded in the records of the jurisdiction in which the Mortgaged Property is
located; or

(B) A copy, of the Mortgage together with either (i) an officer's certificate
(which may be a blanket officer's certificate of the Borrower covering all such
Mortgage Loans), or (ii) a certificate from the county recorder's office,
certifying that such copy represents a true and correct reproduction of the
original or (iii) a stamped certificate from the related title company or
Settlement Agent certifying that such copy, represents a true and correct
reproduction of the original, in such case that such original has been duly
recorded or delivered for recordation in the appropriate records of the
jurisdiction in which the Mortgaged Property is located;

(iii) If the Borrower did not originate the Mortgage Loan, all original
intervening assignments duly executed and acknowledged and in recordable form,
evidencing the chain of mortgage assignments from the originator of the Mortgage
Loan to the Borrower, and/or a copy, of each such intervening mortgage
assignment, together with either (i) an officer's certificate, (ii) a
certificate from the recorder's office, certifying that such copy represents a
true and correct reproduction of the original, or (iii) a stamped certificate
from the related title company or Settlement Agent certifying that such copy
represents a true and correct reproduction of the original, in such case that
such original has been dull recorded or delivered for recordation in the
appropriate records of the jurisdiction in which the Mortgaged Property is
located:

(iv) An original Assignment of Mortgage, in blank, in recordable form but
unrecorded signed in the name of the Borrower by an authorized officer;

(v) A Warehouse Lender's Release, from any warehouse lender having a security
interest in the Mortgage Loans or, or if there is no warehouse lender with
respect to such Mortgage Loans, a Borrower's Release, from the Borrower,
addressed to the Lender, releasing any and all right, title and interest in such
Mortgage Loans; and

(vi) With respect to each Cooperative Loan, (i) the original Mortgage Note
bearing all intervening endorsements, endorsed "Pay to the order of , without
recourse" and signed in the name of the Borrower by an authorized officer of the
Borrower (in the event that the Mortgage Loan was acquired in a merger, the
signature must be in the following form: "[owner], successor by merger to [name
of predecessor]"; in the event that the Mortgage Loan was acquired or originated
while doing business under another name, the signature must be in the following
form: "[owner], formerly known as [previous name]"); (ii) the originals of all
assumption, modification, consolidation or extension agreements, in each case
with evidence of recording thereon, if any; (iii) an original executed copy of
the Uniform Commercial Code (UCC) financing statement (UCC-1 ), and, an
original, if any, UCC financing statement changes (UCC-3), bearing the file
stamp of the relevant filing office(s); (iv) a certified copy of the assignment
of the UCC financing statement (UCC-3) from the Borrower in blank; (v) the
Cooperative Shares, membership certificate, or other contractual agreement
evidencing ownership; (vi) the original executed blank stock power; (vii) the
original Proprietary Lease or occupancy agreement; (viii) the original
recognition agreement and the original assignment of the recognition agreement
in blank; (ix) the original or copies of any security agreement, chattel
mortgage or equivalent document executed in connection with the Mortgage (if
any); and (x) the original assignment of Proprietary Lease or occupancy
agreement, in blank, if applicable.

Annex 17

to Custodial Agreement

NOTICE OF INTENT TO ISSUE [WET LOAN][DRY LOAN] TRUST RECEIPT

No. _____ Date: __________

# of Loans: __________
Original Quantity $__________
GCFP Customer Code: __________

Bankers Trust Company of California, N.A., as custodian (the "Custodian") hereby
notifies GREENWICH CAPITAL FINANCIAL PRODUCTS, INC. (the "Lender") that the
Custodian shall issue a Trust Receipt certifying that the Custodian is holding
certain mortgage loans (the "Mortgage Loans") pursuant to the Custodial
Agreement, as the bailee of and custodian for the Lender, which Mortgage Loans
are listed by identifying number on the schedule attached to this Notice of
Intent to Issue Trust Receipt and further identified in the books and records of
the Custodian, owned of record and serviced by E- LOAN.COM, Inc. (the
"Borrower").

BANKERS TRUST COMPANY OF CALIFORNIA, N.A.,
as Custodian

By:
Authorized Officer

 

MORTGAGE LOANS

Following are the identifying numbers of the Mortgage Loans subject to this
Notice of Intent to Issue Trust Receipt:

EXHIBIT C

[FORM OF OPINION OF COUNSEL TO THE BORROWER]

(date)

Greenwich Capital Financial Products, Inc.
600 Steamboat Road
Greenwich, Connecticut 06830

Dear Sirs and Mesdames:

You have requested [our] [my] opinion, as counsel to E-LOAN, INC., a Delaware
corporation, (the "Borrower"), with respect to certain matters in connection
with that certain Master Loan and Security Agreement, dated as of March 21, 2002
(the "Loan and Security Agreement"), by and between the Borrower and Greenwich
Capital Financial Products, Inc. (the "Lender"), being executed
contemporaneously with a Promissory Note slated March 21, 2002 from the Borrower
to the Lender (the "Note"), a Custodial Agreement, dated as of June 20, 2000, as
amended (the "Custodial Agreement"), by and among the Borrower, Bankers Trust
Company of California, N.A. (the "Custodian"), and the Lender. Capitalized temps
not otherwise defined herein have the meanings set forth in the Loan and
Security Agreement.

[We] [I] have examined the following documents:

(1) the Loan and Security Agreement;

(2) the Note;

(3) Custodial Agreement;

(4) unfiled copies of the financing statements listed on Schedule 1
(collectively, the "Financing Statements") naming the Borrower as Debtor and the
Lender as Secured Party and describing the Collateral (as defined in the Loan
and Security Agreement) as to which security interests may be perfected by
filing under the Uniform Commercial Code of the States listed on Schedule 1 (the
"Filing Collateral"), which I understand will be filed in the filing offices
listed on Schedule 1 (the "Filing Offices");

(5) the reports listed on Schedule 2 as to UCC financing statements
(collectively, the "UCC Search Report"); and

(6) such other documents, records and papers as we have deemed necessary and
relevant as a basis for this opinion.

To the extent [we] [I] have deemed necessary and proper, [we] [I] have relied
upon the representations and warranties of the Borrower contained in the Loan
and Security Agreement. [We] [I] have assumed the authenticity of all documents
submitted to me as originals, the genuineness of all signatures, the legal
capacity of natural persons and the conformity to the originals of all
documents.

Based upon the foregoing, it is [our] [my] opinion that:

(1) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the state of [state] and is qualified to transact
business in, duly licensed and is in good standing under, the laws of each state
in which any Mortgaged Property is located to the extent necessary to ensure the
enforceability of each Mortgage Loan and the servicing of each Mortgage Loan
pursuant to the Loan and Security Agreement.

(2) The Borrower has the corporate power to engage in the transactions
contemplated by the Loan and Security Agreement, the Note, and the Custodial
Agreement and all requisite corporate power, authority and legal right to
execute and deliver the Loan and Security Agreement, the Note, and the Custodial
Agreement and observe the terms and conditions of such instruments. The Borrower
has all requisite corporate power to borrow under the Loan and Security
Agreement and to grant a security interest in the Collateral pursuant to the
Loan and Security Agreement.

(3 ) The execution, delivery and performance by the Borrower of the Loan and
Security Agreement the Note, and the Custodial Agreement, and the borrowings by
the Borrower and the pledge of the Collateral under the Loan and Security
Agreement have been duly authorized by all necessary corporate action on the
part of the Borrower. Each of the Loan and Security Agreement, the Note and the
Custodial Agreement have been executed and delivered by the Borrower and are
legal, valid and binding agreements enforceable in accordance with their
respective terms against the Borrower, subject to bankruptcy laws and other
similar laws of general application affecting rights of creditors and subject to
the application of the rules of equity, including those respecting the
availability of specific performance, none of which will materially interfere
with the realization of the benefits provided thereunder or with the Lender's
security interest in the Mortgage Loans.

(4) No consent, approval, authorization or order of, and no filing or
registration with, any court or governmental agency or regulatory body is
required on the part of the Borrower for the execution, delivery or performance
by the Borrower of the Advance and Security Agreement, the Note and the
Custodial Agreement or for the borrowings by the Borrower under the Loan and
Security Agreement or the granting of a security interest to the Lender in the
Collateral, pursuant to the Loan and Security Agreement.

(5) The execution, delivery and performance by the Borrower of, and the
consummation of the transactions contemplated by, the Loan and Security
Agreement, the Note and the Custodial Agreement do not and will not (a) violate
any provision of the Borrower's charter or by-laws, (b) violate any applicable
law, rule or regulation, (c) violate any order, writ, injunction or decree of
any court or governmental authority or agency or any arbitral award applicable
to the Borrower of which I have knowledge (after due inquiry) or (d) result in a
breach of, constitute a default under, require any consent under, or result in
the acceleration or required prepayment of arty indebtedness pursuant to the
terms of, any agreement or instrument of which I have knowledge (after due
inquiry) to which the Borrower is a party or by which it is bound or to which it
is subject, or (except for the Liens created pursuant to the Loan and Security
Agreement) result in the creation or imposition of any Lien upon any Property of
the Borrower pursuant to the terms of any such agreement or instrument.

(6) There is no action, suit, proceeding or investigation pending or, to the
best of [our] [my] knowledge, threatened against the Borrower which, in [our]
[my] judgment, either in any one instance or in the aggregate, would be
reasonably likely to result in any material adverse change in the properties,
business or financial condition, or prospects of the Borrower or in any material
impairment of the right or ability of the Borrower to carry on its business
substantially as now conducted or in any material liability on the part of the
Borrower or which would draw into question the validity of the Loan and Security
Agreement, the Note, the Custodial Agreement or the Mortgage Loans or of any
action taken or to be taken in connection with the transactions contemplated
thereby, or which would be reasonably likely to impair materially the ability of
the Borrower to perform under the terms of the Loan and Security Agreement, the
Note, the Custodial Agreement or the Mortgage Loans.

(7) The Loan and Security Agreement is effective to create, in favor of the
Lender, a valid security interest under the Uniform Commercial Code in all of
the right, title and interest of the Borrower in, to and under the Collateral as
collateral security for the payment of the Secured obligations (as defined in
the Loan and Security Agreement), except that (a) such security interests will
continue in Collateral after its sale, exchange or other disposition only to the
extent provided in Section 9-306 of the Uniform Commercial Code, (b) the
security interests in Collateral in which the Borrower acquires rights after the
commencement of a case under the Bankruptcy Code in respect of the Borrower may
be limited by Section 552 of the Bankruptcy Code.

(8) When the Mortgage Notes are delivered to the Custodian, endorsed in blank by
a duly authorized officer of the Borrower, the security interest referred to in
paragraph 7 above in the Mortgage Notes will constitute a fully perfected first
priority security interest in all right, title and interest of the Borrower
therein, in the Mortgage Loan evidenced thereby and in the Borrower's interest
in the related Mortgaged Property.

(9) (a) Upon the filing of financing statements on Form UCC-1 naming the Lender
as "Secured Party" and the Borrower as "Debtor", and describing the Collateral,
in the jurisdictions and recording offices listed on Schedule 1 attached hereto,
the security interests referred to in paragraph 8 above will constitute fully
perfected security interests under the Uniform Commercial Code in all right,
title and interest of the Borrower in, to and under such Collateral, which can
be perfected by filing under the Uniform Commercial Code.

(b) The UCC Search Report sets forth the proper filing offices and the proper
debtors necessary to identify those Persons who have on file in the
jurisdictions listed on Schedule 1 financing statements covering the Filing
Collateral as of the dates and times specified on Schedule 2. Except for the
matters listed on Schedule 2, the UCC Search Report identifies no Person who has
filed in any Filing Office a financing statement describing the Filing
Collateral prior to the effective dates of the UCC Search Report.

(10) The Assignments of Mortgage are in recordable form, except for the
insertion of the name of the assignee, and upon the name of the assignee being
inserted, are acceptable for recording under the laws of the state where each
related Mortgaged Property is located.

(11) The Borrower is duly registered as a [__________] in each state in which
Mortgage Loans were originated to the extent such registration is required by
applicable law, and has obtained all other licenses and governmental approvals
in each jurisdiction to the extent that the failure to obtain such licenses and
approvals would render any Mortgage Loan unenforceable or would materially and
adversely affect the ability of the Borrower to perform any of its obligations
under, or the enforceability of, the Loan Documents.

(12) Assuming that all other elements necessary to render a Mortgage Loan legal,
valid, binding and enforceable were present in connection with the execution,
delivery and performance of each Mortgage Loan (including completion of the
entire Mortgage Loan fully, accurately and in compliance with all applicable
laws, rules and regulations) and assuming further that no action was taken in
connection with the execution, delivery and performance of each Mortgage Loan
(including in connection with the sale of the related Mortgaged Properly) that
would give rise to a defense to the legality, validity, binding effect and
enforceability of such Mortgage Loan, nothing in the forms of such Mortgage
Loans, as attached hereto as Exhibit A, would render such Mortgage Loans other
than legal, valid, binding and enforceable.

(13 ) Assuming their validity, binding effect and enforceability in all other
respects (including completion of the entire Mortgage Loan filly, accurately and
in compliance with all applicable laws, rules and regulations), the forms of
Mortgage Loans attached hereto as Exhibit A are in sufficient compliance with
__________ law and Federal consumer protection laws so as not to be rendered
void or voidable at the election of the Mortgagor thereunder.

Very truly yours,

EXHIBIT D

[FORM OF NOTICE OF BORROWING AND PLEDGE]

[insert date]

Greenwich Capital Financial Products, Inc.
600 Steamboat Road
Greenwich, Connecticut 06830
Attention: __________

Notice of Borrowing and Pledge No.: __________

Ladies/Gentlemen:

Reference is made to the Master Loan and Security Agreement, dated as of
March 21, 2002 (the "Loan Agreement"; capitalized terms used but not otherwise
defined herein shall have the meaning given them in the Loan Agreement), between
E-Loan, Inc. (the "Borrower") and Greenwich Capital Financial Products, Inc.
(the "Lender").

In accordance with Section 2.03(a) of the Loan Agreement, the undersigned
Borrower hereby requests that you, the Lender, make Advances to us in connection
with our deliver of Mortgage Loans on __________ [insert requested Funding
Date,], in connection with which we shall pledge to you as Collateral the
Mortgage Loans (along with all previous pledges defined as Eligible Mortgage
Loans for such date) set forth on the Mortgage Loan Schedule attached hereto.

The Borrower hereby certifies, as of such Funding Date, that:

(a) no Default or Event of Default has occurred and is continuing on the date
hereof nor will occur after giving effect to such Advance as a result of such
Advance;

(b) each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of such date (in the case of the representations and warranties in
respect of Mortgage Loans, solely with respect to Mortgage Loans being included
the Borrowing Base on the Funding Date) as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date);

(c) the Borrower is in compliance with all governmental licenses and
authorizations and is qualified to do business and is in good standing in all
required jurisdictions; and

(d) the Borrower has satisfied all conditions precedent in Section 5.02 of the
Loan Agreement and all other requirements of the Loan Agreement.

The undersigned duly authorized officer of Borrower further represents and
warrants that (1) the documents constituting the Custodial File (as defined in
the Custodial Agreement) with respect to the Mortgage Loans that are the subject
of the Advance requested herein and more specifically identified on the mortgage
loan schedule or computer readable magnetic transmission delivered to both the
Lender and the Custodian in connection herewith (the "Receipted Mortgage Loans")
[with respect to Dry Loans: have been or are hereby submitted] [with respect to
Wet Loans: shall be delivered, within ten (10) days of the date of the execution
of this Notice of Borrowing and Pledge,] to Custodian and such Required
Documents are to be held by the Custodian subject to Lender's first priority
security interest thereon, (2) all other documents related to such Receipted
Mortgage Loans (including, but not limited to, mortgages, insurance policies,
loan applications and appraisals) have been or will be created and held by
Borrower in trust for Lender, (3) all documents related to such Receipted
Mortgage Loans withdrawn from Custodian shall be held in trust by Borrower for
Lender, and Borrower will not attempt to pledge, hypothecate or otherwise
transfer such Receipted Mortgage Loans to any other party anti] the Advance to
which such Receipted Mortgage Loans are related has been paid in full by
Borrower and (4) Borrower has granted a first priority perfected security
interest in and lien on the Receipted Mortgage Loans.

Borrower hereby represents and warrants that (x) the Receipted Mortgage Loans
have an unpaid principal balance as of the date hereof of $__________ and
(y) the number of Receipted Mortgage Loans is

Very truly yours,

By:
Name:
Title:

EXHIBIT D-1
to Notice of Borrowing and Pledge

[MORTGAGE LOANS PROPOSED TO BE PLEDGED
TO LENDER ON FUNDING DATE]

MORTGAGE LOAN LIST

Type of Transaction: ¦ Cash Window Transaction ¦ Conduit Transaction

REF NO.

LOA N #

LAST NAM E

FACE AMOUN T

# OF MONTHS TO MATURIT Y

NOT E RAT E

TAKEOU T INVESTO R

SALE PRIC E

COMMI T-MENT #

COMMIT-MENT EXPIRATIO N DATE

DELIVER Y DATE

RELEASE PAYMEN T

CONFIR M-ATION NUMBER

WARE-HOUSE LENDE R

EXHIBIT E

Reserved

EXHIBIT F

REQUIRED FIELDS FOR MORTGAGE LOAN DATA TRANSMISSION

(1) The Borrower's reference number;

(2) The name of the Borrower's applicable program;

(3) The Mortgage Loan number;

(4) The last name of the Mortgagor;

(5) The face amount of the Mortgage Note;

(6) The original number of months to maturity of the Mortgage Loan;

(7) The original interest rate home by the Mortgage Note;

(8) The name of the Takeout Investor;

(9) The sale price of the Mortgage Loan to the Takeout Investor;

(10) The commitment number;

(11) The expiration date of the Takeout Commitment;

(12) The date the Mortgage Loan is scheduled to be delivered to the Takeout
Investor;

(13 ) The Release Payment;

(14) The name of the Warehouse Lender, if any;

(15) The Agency's payee number, if applicable;

(16) The name of the Settlement Agent;

(17) The address of the Mortgaged Property;

(18) The original maturity date; and

(19) A code indicating whether such Mortgage Loan is a Cooperative Mortgage
Loan.

(20) With respect to any Wet Loan, a code indicating that an escrow letter has
been obtained and the identity of the escrow agent.

(21) With respect to any Wet Loan, a code indicating that an Insured Closing
Letter has been obtained.

In addition, with respect to each HELOC the following fields shall be included,

(1) First Mortgage Balance

(2) Borrower Debt Ratio

(3) Original Draw

(4) Last Draw

(5) Date of Last Draw

(6) Property Appraisal Value

(7) Property Purchase Price

(8) Date of Appraisal

(9) Date of Original Draw

(10) Draw Percentage

EXHIBIT G

[FORM OF COLLECTION ACCOUNT AGREEMENT]

__________, 200_

[Bankers Trust]

Attn:__________

Re: Account Established by Greenwich Capital Financial Products, Inc.
("Lender"), pursuant to that certain Master Loan and Security Agreement (as
amended, supplemented or otherwise modified from time to time, the "Loan
Agreement"), dated as of March 21, 2002, by and among the Lender, [Bankers
Trust] (the "Collection Bank"), and Loan, Inc. ("Borrower"

Ladies and Gentlemen:

We refer to the collection account established by the Borrower pursuant to the
Loan Agreement, at the Collection Bank, [CITY, STATE], Account No. [ACCOUNT #],
ABA# [ABA #], [sub]account identified with respect to Eligible Assets pledged to
the Lender (the "Collection Account"), which the Borrower maintains in
accordance with the Loan Agreement.

From time to time, certain third-party servicers (each a "Subservicer") will
deposit funds received in accordance with a related servicing agreement into the
Collection Account. Greenwich Capital Financial Products, Inc. (the "Lender")
has established a secured loan arrangement with the Borrower. By its execution
of this letter, the Collection Bank and the undersigned Borrower acknowledges
that the Borrower has granted a security interest in all of the Borrower's
right, title and interest in and to the Collection Account and any funds from
time to time on deposit therein with respect to such Eligible Assets, that such
funds are received by the Collection Bank in trust for the benefit of the Lender
and, except as provided below, are for application against the Borrower's
liabilities to the Lender.

By the Collection Bank's and the undersigned Borrower's execution of this
letter, each party agrees: (a) that all funds from time to time hereafter in the
Collection Account are the property of the Borrower held in trust for the
benefit of, and subject to a security interest in favor of, the Lender; (b) that
neither the Collection Bank nor the Borrower will exercise any right of set-off,
banker's lien or any similar right in connection with such funds provide d, that
in the event any check is returned to the Collection Bank or the Borrower
because of insufficient funds (or is otherwise unpaid) such parry shall be
entitled to set off the amount of any such returned check; (c) that following
such time as the Lender shall provide notice to the Collection Bank in writing,
in its sole discretion, revoking the Borrower's ability to make withdrawals from
the Collection Account, the Borrower will not withdraw, nor shall the Collection
Bank permit the Borrower or any other person or entity to withdraw or transfer
funds from the Collection Account; and (d) that if the Lender shall notify the
Collection Bank that an event of default has occurred and is continuing under
the Lender's secured lending arrangement with the Borrower, the Collection Bank
shall cause or permit withdrawals from the Collection Account in any other
manner as the Lender may instruct.

All bank statements in respect to the Collection Account shall be sent to the
Borrower with copies to:

Greenwich Capital Financial Products, Inc.
600 Steamboat Road
Greenwich, Connecticut 06830
Attention: David Katze

Kindly acknowledge your agreement with the terms of this agreement by signing
the enclosed copy of this letter and returning it to the undersigned.

Very truly yours,

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

By:
Name:
Title:

Agreed and acknowledged:

E-LOAN, INC.

By:
Name:
Title:

Agreed and acknowledged:

[BANKERS TRUST]

By:
Name:
Title:

EXHIBIT H

[FORM OF CONFIDENTIALITY AGREEMENT]

In connection with your consideration of a possible or actual acquisition of a
participating interest (the "Transaction") in an advance, note or commitment of
Greenwich Capita] Financial Products, Inc. ("Greenwich") pursuant to a Master
Loan and Security Agreement between Greenwich and E-Loan, Inc. (the "Borrower"")
dated March 21, 2002, you have requested the right to review certain nonpublic
information regarding the Borrower that is in the possession of Greenwich. In
consideration of, and as a condition to, furnishing you with such information
and any other information (whether communicated in writing or communicated
orally) delivered to you by Greenwich or its affiliates, directors, officers,
employees, advisors, agents or "controlling persons" (within the meaning of the
Securities Exchange Act of 1934, as amended (the "1934 Act")) (such affiliates
and other persons being herein referred to collectively as Greenwich
"Representatives") in connection with the consideration of a Transaction (such
information being herein referred to as "Evaluation Material"), Greenwich hereby
requests your agreement as follows:

1. The Evaluation Material will be used solely for the propose of evaluating a
possible Transaction with Greenwich involving you or your affiliates, and unless
and until you have completed such Transaction pursuant to a definitive agreement
between you or any such affiliate and Greenwich, such Evaluation Material will
be kept strictly confidential by you and your affiliates, directors, officers,
employees, advisors, agents or controlling persons (such affiliates and other
persons being herein referred to collectively as "your Representatives"), except
that the Evaluation Material or portions thereof may be disclosed to those of
your Representatives who need to know such information for the purpose of
evaluating a possible Transaction with Greenwich (it being understood that prior
to such disclosure your Representatives will be informed of the confidential
nature of the Evaluation Material and shall agree to be bound by this
Agreement). You agree to be responsible for any breach of this Agreement by your
Representatives.

2. The term "Evaluation Material" does not include any information which (i) at
the time of disclosure or thereafter is generally known by the public (other
than as a result of its disclosure by you or your Representatives) or (ii) was
or becomes available to you on a nonconfidential basis from a person not
otherwise bound by a confidential agreement with Greenwich or its
Representatives or is not otherwise prohibited from transmitting the information
to you. As used in this Agreement, the term "person" shall be broadly
interpreted to include, without limitation, any corporation, company, joint
venture, partnership or individual

3. In the event that you receive a request to disclose all or any part of the
information contained in the Evaluation Material under the terms of a valid and
effective subpoena or order issued by a court of competent jurisdiction, you
agree to (i) immediately notify Greenwich and the Borrower of the existence,
terms and circumstances surrounding such a request, (ii) consult with the
Borrower on the advisability of taking legally available steps to resist or
narrow such request, and (iii) if disclosure of such information is required,
exercise your best efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to such information.

4. Unless otherwise required by law in the opinion of your counsel, neither you
nor your Representative will, without our prior written consent, disclose to any
person the fact that the Evaluation Material has been made available to you.

5. You agree not to initiate or maintain contact (except for those contacts made
in the ordinary course of business) with any officer, director or employee of
the Borrower regarding the business, operations, prospects or finances of the
Borrower or the employment of such officer, director or employee, except with
the express written permission of the Borrower.

6. You understand and acknowledge that the Borrower is not making any
representation or warranty, express or implied, as to the accuracy or
completeness of the Evaluation Material or any other information provided to you
by Greenwich. The Borrower, its respective affiliates or Representatives, nor
any of its respective officers, directors, employees, agents or controlling
persons (within the meaning of the 1934 Act) shall have any liability to you or
any other person (including, without limitation, any of your Representatives)
resulting from your use of the Evaluation Material.

7. You agree that neither Greenwich or the Borrower has not granted you any
license, copyright, or similar right with respect to any of the Evaluation
Material or any other information provided to you by Greenwich.

8. If you determine that you do not wish to proceed with the Transaction, you
will promptly deliver to Greenwich all of the Evaluation Material, including all
copies and reproductions thereof in your possession or in the possession of any
of your Representatives.

9. Without prejudice to the rights and remedies otherwise available to the
Borrower, the Borrower shall be entitled to equitable relief by way of
injunction if you or any of your Representatives breach or threaten to breach
any of the provisions of this Agreement. You agree to waive, and to cause your
Representatives to waive, any requirement for the securing or posting of any
bond in connection with such remedy.

10. The validity and interpretation of this Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
applicable to agreements made and to be fully performed therein (excluding the
conflicts of law rules). You submit to the jurisdiction of any court of the
State of New York or the United States District Court for the Southern District
of the State of New York for the purpose of any suit, actions or other
proceeding arising out of this Agreement.

11. The benefits of this Agreement shall inure to the respective successors and
assigns of the parties hereto, and the obligations and liabilities assumed in
this Agreement by the parties hereto shall be binding upon the respective
successors and assigns.

12. If it is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) that any term or provision hereof is invalid or
unenforceable, (i) tile remaining terms and provisions hereof shall be
unimpaired and shall remain in full force and effect and (ii) the invalid or
unenforceable provision or term shall be replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of such
invalid or unenforceable term or provision.

13. This Agreement embodies the entire agreement and understanding of the
parties hereto and supersedes any and all prior agreements, arrangements and
understandings relating to the matters provided for herein. No alteration,
waiver, amendments, or change or supplement hereto shall be binding or effective
unless the same is set forth in writing by a duly authorized representative of
each party and may be modified or waived only by a separate letter executed by
the Borrower and you expressly so modifying or waiving such Agreement.

14. For the convenience of the parties, any number of counterparts of this
Agreement may be executed by the parties hereto. Each such counterpart shall be,
and shall be deemed to be, an original instrument, but all such counterparts
taken together shall constitute one and the same Agreement.

Kindly execute and return one copy of this letter which will constitute our
Agreement with respect to the subject matter of this letter.

By:
Greenwich Capital Financial Products, Inc.

Confirmed and agreed to
this __________ day of
__________, 200__.

By:
Name:
Title:

Section 1. Definitions and Accounting Matters *

1.01 Certain Defined Terms *

1.02 Accounting Terms and Determinations *

Section 2. Advances, Note and Prepayments *

2.01 Advances *

2.02 Note *

2.03 Procedure for Borrowing *

2.04 Limitation on Tunes of Advances; Illegality *

2.05 Repayment of Advances; Interest *

2.06 Mandatory Prepayments or Pledge *

2.07 Optional Prepayments *

2.08 Requirements of Law *

2.09 Purpose of Advances *

Section 3. Payments; Computations; Taxes; Commitment Fee *

3.01 Payments *

3.02 Computations *

3.03 U *

3.04 Commitment Fee *

3.05 Non-Utilization Fee *

Section 4. Collateral Security *

4.01 Collateral; Security Interest *

4.02 Further Documentation *

4.03 Changes in Locations, Name, etc *

4.04 Lender's Appointment as Attorney in Fact *

4.05 Performance by Lender of Borrower's Obligations *

4.06 Proceeds *

4.07 Remedies *

4.08 Limitation on Duties Regarding Presentation of Collateral *

4.09 Powers Coupled with an Interest *

4.10 Release of Security Interest *

4.11 Establishment of the Collection Amount *

Section 5. Conditions Precedent *

5.01 Initial Advance *

5.02 Initial and Subsequent Advances *

Section 6. Representations and Warranties *

6.01 Existence *

6.02 Financial Condition *

6.03 Litigation *

6.04 No Breach *

6.05 Action *

6.06 Approvals *

6.07 Margin Relations *

6.08 Taxes *

6.09 Investment Company Act *

6.10 No Legal Bar *

6.11 No Default *

6.12 Collateral; Collateral Security *

6.13 Chief Executive Office; Chief Operating Office *

6.14 Location of Books and Records *

6.15 True and Complete Disclosure *

6.16 Tangible Net Worth; Liquidity *

6.17 ERISA *

6.18 Licenses *

6.19 Relevant States *

6.20 True Sales *

6.21 No Burdensome Restrictions *

6.22 Subsidiaries *

6.23 Origination and Acquisition of Mortgage Loans *

6.24 No Adverse Selection *

6.25 Borrower Solvent; Fraudulent Conveyance *

6.26 Insured Closing Letter *

6.27 Escrow Agreement *

Section 7. Covenants of the Borrower *

7.01 Financial Statements *

7.02 Litigation *

7.03 Existence, Etc *

7.04 Prohibition of Fundamental Change *

7.05 Borrowing Base Deficiency *

7.06 Notices *

7.07 Servicing *

7.08 Intentionally Omitted *

7.09 Underwriting Guidelines *

7.10 Lines of Business *

7.11 Transactions with Affiliates *

7.12 Use of Proceeds *

7.13 Limitation on Liens *

7.14 Limitation on Sale of Assets *

7.15 Limitation on Distributions *

7.16 Maintenance of Liquidity *

7.17 Maintenance of Tangible Net Worth *

7.18 Maintenance of Ratio of Total Indebtedness to Tangible Net Worth *

7.19 Restricted Payment *

7.20 Servicing Transmission *

7.21 No Amendment or Waiver *

7.22 Maintenance of Property; Insurance *

7.23 Further Identification of Collateral *

7.24 Mortgage Loan Determined to be Defective *

7.25 Interest Rate Protection Agreements *

7.26 Certificate of a Responsible Officer of the Borrower *

7.27 Committed Warehouse Facilities *

Section 8. Events of Default *

Section 9. Remedies Upon Default *

Section 10. No Duty on Lender's Part *

Section 11. Miscellaneous *

11.01 Waiver *

11.02 Notices *

11.03 Indemnification and Expenses *

11.04 Amendments *

11.05 Successors and Assigns *

11.06 Survival *

11.07 Captions *

11.08 Counterparts *

11.09 Loan Agreement Constitutes Security Agreement; Governing Law *

11.10 SUBMISSION TO JURISDICTION; WAIVERS *

11.11 WAIVER OF JURY TRIAL *

11.12 Acknowledgments *

11.13 Hypothecation or Pledge of Collateral *

11.14 Assignments; Participations *

11.15 Servicing *

11.16 Periodic Due Diligence Review *

11.17 Set-Off *

11.18 Intent *

 

SCHEDULES

SCHEDULE 1 Representations and Warranties re: Mortgage Loans

SCHEDULE 2 Filing Jurisdictions and Offices

SCHEDULE 3 Relevant States

SCHEDULE 4 Subsidiaries

EXHIBITS

EXHIBIT A Form of Promissory Note

EXHIBIT B Form of Custodial Agreement

EXHIBIT C Form of Opinion of Counsel to the Borrower

EXHIBIT D Form of Notice of Borrowing and Pledge

EXHIBIT E Reserved

EXHIBIT F Required Fields for Mortgage Loan Data Transmission

EXHIBIT G Form of Collection Account Agreement

EXHIBIT H Form of Confidentiality Agreement




--------------------------------------------------------------------------------


